Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 1 of 143 PageID #: 2344




                      Exhibit A
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 2 of 143 PageID #: 2345




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )   C.A. No. 18-1599-MN
                                                   )
 VARIAN MEDICAL SYSTEMS, INC. and                  )
 VARIAN MEDICAL SYSTEMS                            )
 INTERNATIONAL AG,                                 )
                                                   )
                Defendants.                        )


REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTERS ROGATORY)

       From: The Honorable Maryellen Noreika
             United States District Court for the District of Delaware
             J. Caleb Boggs Federal Building
             844 N. King Street
             Wilmington, DE 19801-3555
             USA

       To:     The Appropriate Judicial Authority of Canada

       The United States District Court for the District of Delaware presents its compliments to

the appropriate judicial authority of Canada, and requests international judicial assistance to

obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.

A trial on this matter is scheduled at present for August 23, 2021, in Wilmington, Delaware.

       The Court requests the assistance described herein as necessary in the interests of justice.

Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

of Canada compel the production of documentary evidence and deposition testimony from

CancerCare Manitoba (“CancerCare”), 675 McDermot Avenue, Winnipeg, MB R3E OV9,

Canada, regarding a medical treatment system developed at CancerCare that may be prior art to
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 3 of 143 PageID #: 2346




one or more of the asserted patents. CancerCare is outside this Court’s subpoena power, and

therefore this Letter of Request is the only way that the requested information can be obtained.

       Please return the executed request to this Court and defendants’ counsel, with a requested

return date of March 13, 2020:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       1. Summary of the Case

       Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

complaint regarding indirect and willful infringement.

       2. Evidence Requested

       Varian seeks to obtain the following evidence, which it will use to develop its invalidity

defenses for trial. The documents and testimony sought by these requests are directly relevant to

the above-captioned litigation. These requests seek information regarding specific features of a

medical treatment system developed at CancerCare, which may be prior art to one or more of

BMI’s asserted patents under 35 U.S.C. § 102. If obtained, Varian would use the documents and




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 4 of 143 PageID #: 2347




testimony to develop its invalidity defenses for trial, and may rely on the documents and

testimony to seek invalidation of one or more asserted patents.

       Nothing in this Letter of Request is intended to interfere with any rights of CancerCare to

assert privilege or refuse to give evidence under any applicable law of Canada or the United

States of America.

               a. Documents:

                       i. Documents sufficient to show the conception, design, and
                          development of the following aspects of the computer optimization
                          program used in IMRT treatment planning systems (“OSCAR”), as
                          disclosed in David A. Viggars, et al., The Objective Evaluation of
                          Alternative Treatment Plans III: The Quantitative Analysis of Dose
                          Volume Histograms, 23 Int. J. Radiation Oncology Biol. Phys. 419
                          (1992), attached hereto as Attachment A-1, before May 27, 1998, and
                          if such documents exist, before October 24, 1996:

                                     cost function computation;

                                     cost function minimization (including, inter alia, use of
                                     simulated annealing, logic for accepting or rejecting a
                                     beam-weight set on a given iteration, and logic for stopping
                                     the iteration);

                                     use of partial volume data or dose volume constraints;

                                     use of dose volume histograms;

                                     importance factors; and

                                     user interface(s) for receiving optimization input.

                      ii. Documents sufficient to identify each version of OSCAR in use before
                          May 27, 1998, and if such documents exist, before October 24, 1996,
                          the release date for each version, and differences between each version
                          with respect to the aspects of OSCAR identified in Request No. i.

                     iii. Documents sufficient to show the design, operation, and functionality
                          of the aspects of OSCAR identified in Request No. i for each version
                          identified in response to Request No. ii.

                     iv. Documents sufficient to show that each version of OSCAR identified
                         in response to Request No. ii was publicly available and/or in use
                         anywhere in the world before May 27, 1998, and if such documents


                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 5 of 143 PageID #: 2348




                      exist, before October 24, 1996, such as academic journal articles,
                      industry publications, press releases, product specifications, manuals,
                      user guides, brochures, and/or web pages describing or identifying
                      such version of OSCAR and its availability.

                  v. Documents sufficient to identify any apparatus, system, or device
                     using OSCAR before May 27, 1998, and if such documents exist,
                     before October 24, 1996.

                  vi. Documents and communications sufficient to show the design,
                      function, operation, and availability of each apparatus, system, or
                      device identified in response to Request No. v.

                 vii. Documents and communications sufficient to show the sale, offer for
                      sale, or importation into the United States of each apparatus, system,
                      or device identified in response to Request No. v before May 27, 1998,
                      and if such documents exist, before October 24, 1996.

            b. Deposition Topics:

                   i. The conception, design, development, operation, and functionality of
                      the aspects of OSCAR set forth in Document Request No. i before the
                      date(s) specified in Document Request No. i.

                  ii. Each version of OSCAR in use before the date(s) specified in
                      Document Request No. i, and the release date for each version.

                  iii. The date and circumstances of the first sale, offer for sale, and/or
                       public use in the United States of OSCAR before the date(s) specified
                       in Document Request No. i.

                  iv. The identity, design, operation, and functionality of any apparatus,
                      system, or device using the aspects of OSCAR set forth in Document
                      Request No. i before the date(s) specified in Document Request No. i.

                  v. The date and circumstances of the first sale, offer for sale, and/or
                     public use in the United States of any apparatus, system, or device
                     covered by Deposition Topic No. iv.

                  vi. The authenticity of documents produced in response to this Letter of
                      Request, the public availability and publication dates of documents
                      produced in response to this Letter of Request, the creation and
                      authorship of documents produced in response to this Letter of
                      Request, and whether and how the documents produced in response to
                      this Letter of Request were created and/or stored in the ordinary course
                      of business.




                                            4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 6 of 143 PageID #: 2349




       3. Requested Procedures for Deposition Testimony:

       The Court requests that CancerCare Manitoba (“CancerCare”), 675 McDermot Avenue,

Winnipeg, MB R3E OV9, Canada, designate one or more witnesses who are knowledgeable

about the subject matter identified in the deposition topics above. Because the testifying

witnesses are outside this Court’s subpoena power and cannot be compelled to attend trial, the

Court requests that the witnesses’ testimony be taken under oath in such manner as provided by

the laws of Canada for the formal taking of evidence. The Court further requests that the

testimony be taken by oral examination in such manner as provided by the laws of Canada for

the formal taking of evidence. To the extent permitted by the laws of Canada, the Court requests

that the testimony be recorded by a videographer and transcribed by a stenographer.

       Please notify defendants’ U.S. legal counsel of the time and place for execution of the

requested deposition at the following address:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

       4. Fees, Costs, and Reciprocity

       If any reimbursable fees or costs are incurred in executing this Letter of Request, the

Court requests that the appropriate judicial authorities of Canada submit a bill of fees and costs

to the Court and defendants’ U.S. legal counsel:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA




                                                   5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 7 of 143 PageID #: 2350




       The Court guarantees that defendants’ counsel will reimburse the appropriate judicial

authorities of Canada for all reimbursable fees and costs incurred in executing this Letter of

Request.

       This Court expresses its gratitude to the authorities of Canada for assisting with this

Letter of Request, and will provide similar assistance to the judicial authorities of Canada when

requested.


DATE OF REQUEST:                              ___________________________


SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                              ___________________________
                                              The Honorable Maryellen Noreika
                                              United States District Judge
                                              U.S. District Court for the District of Delaware
                                              J. Caleb Boggs Federal Building
                                              844 N. King Street
                                              Wilmington, DE 19801-3555
                                              USA




                                                 6
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 8 of 143 PageID #: 2351




ATTACHMENT A-1
      Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 9 of 143 PageID #: 2352

In!. J Rndmrwn    Onrok~~y Bwl Phw     Vol. 23. PP. 419-427                                                                                      0360-3016/92 $5.00 + .oO
Printed I” the U.S.A. All rghts resewed                                                                                               Copyright 0 1992 Pergamon Press Lid.




??Technical Innovations                                       and Notes


        THE OBJECTIVE EVALUATION  OF ALTERNATIVE TREATMENT PLANS                                                                                              III:
           THE QUANTITATIVE  ANALYSIS OF DOSE VOLUME HISTOGRAMS

                                         DAVID          A. VIGGARS,        PH.D.,‘%~      SHLOMO       SHALEV,          PH.D.,‘,~
                                            MARGARET             STEWART,        R.T.R.       AND PER HAHN,              M.D.’

        Manitoba Cancer Treatment                     and Research Foundation,     100 Olivia Street, Winnipeg, R3E 0V9, Manitoba,              Canada;     and
                          Departments           of ‘Radiology    and 2Physics, University    of Manitoba,   Winnipeg,     Manitoba,   Canada

              The computer program OSCAR evaluates dose-volume histograms in a consistent way for use in 3-dimensional
              treatment planning. Based on a dose prescription specified by a radiation oncologist, the technique provides a
              quantitative and easily understood visual analysis of a proposed dose distribution. Rapid, reliable, and consistent
              choices can be made between alternative treatment plans, and if necessary the results of OSCAR calculations can
              be used to guide the design of a plan that will be closer to the required prescription. The method is well suited to
              use in the definition of treatment protocols. The use of OSCAR is demonstrated by applying it to the evaluation
              of alternative volumetric treatment plans for ca lung. The results demonstrate the importance of using corrections
              for inhomogeneous tissue density in the calculation of 3-dimensional dose distributions.

              Radiation treatment planning, Dose volume histograms, Score functions, Density correction, Normalization, Protocol,
              Dose prescription.


                               INTRODUCTION                                                 been used to correlate outcome with the treatment    dose
                                                                                            distribution ( 1, 9, 18, 19). When calculated on a single
 The comparison         of alternative    treatment    plans in three                       CT-slice they are referred to as dose-area histograms
dimensions       using only traditional       isodose charts is a for-                       (7, 11).
 midable task. By examining            isodose contours superim-                                Two forms of the DVH for a volume of tissue are in
 posed on CT images, the radiation oncologist must decide                                   use. The cumulative       dose volume histogram   (CDVH)
whether the target will receive an adequate dose through-                                   shows V(D) plotted against D, where V(D) is the volume
out its volume, and whether unacceptable                   volumes of                       of tissue in which the dose is greater than or equal to D.
 healthy tissue will receive high radiation doses. Since each                               The differential dose volume histogram (DDVH) shows
plan will have many CT slices and there will be several                                     v(D) plotted against D, where v(D) is the volume of tissue
plans to compare, this is clearly a time consuming                 task                     in which the dose is between D and D + AD, and AD is
and one that is very difficult to perform objectively and                                   the “bin width” of the histogram. In constructing      such
consistently.                                                                               DDVHs care is needed in the choice of bin width. Too
   Dose volume histograms (DVH) are a convenient                   way                      large a value will mask details of the dose distribution,
of summarizing        the information       in a 3-dimensional    dose                      while too small a value may cause large fluctuations      in
distribution.     Their convenience        is achieved by excluding                         the DDVH because of the finite grid used for the dose
detailed positional information          about the location of dose                         calculations.
levels within the region under consideration,              and conse-                           To realize the maximum benefit from the use of DVH’s
quently they cannot entirely replace other means of dis-                                    a technique is needed for comparing and evaluating them
playing the dose distribution          such as isodose charts and                           objectively and consistently.  Such a technique would also
images of regret (22) which retain positional information.                                  enable them to be used in defining and ensuring adherence
However, DVH’s are extremely useful in the initial stages                                   to a treatment protocol. At present most comparisons      of
of comparing        and evaluating       alternative   plans and are                        DVH’s for sensitive organs are made by assuming that
increasingly      being used in external beam radiotherapy                                  smaller volumes at high dose mean better plans. Such a
planning      (2-6, 14, 20, 24, 26-28, 30). They have also                                  comparison     is simple to make when the CDVH for one


  Reprint requests to: D. A. Viggars, Manitoba Cancer Treat-                                Acknowledgement-This        work was supported in part by Ther-
ment and Research Foundation,       100 Olivia St., Winnipeg,                               atronics International  Ltd.
Manitoba, R3E 0V9 Canada.                                                                      Accepted for publication 5 December 199 1.

                                                                                    419
      Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 10 of 143 PageID #: 2353

420                       I. J. Radiation Oncology 0 Biology 0 Physics    Volume 23, Number 2, 1992


plan has smaller cumulative              volumes throughout         the   of the treatment     requirements      for a patient or group of
whole dose range. However, when the CDVH’s for alter-                     patients. The dose prescription,        which is fully described
native plans cross, it is more difficult to decide which is               below, can also be used as part of the definition of a treat-
preferable.                                                               ment protocol. Once a dose prescription has been prepared
    An example of this type of difficulty occurred in a treat-            the other components        of the scheme can be used. They
ment for cancer of the uterine cervix that had extended                   are a) images of regret on multiple CT slices, which are
to the pelvic and para-aortic lymph nodes (3). A dynamic                  completely analogous to the 2-dimensional            images of re-
conformal technique was compared with treatment using                     gret on single slices described in an earlier paper in this
more conventional         techniques.     The dose distributions     in   series (22), b) a visual display of the prescribed dose-vol-
healthy liver tissue generated by the dynamic conformal                   ume limits on the CDVH, c) objective score functions
technique and by one of the conventional              plans gave sim-     which quantify the deviation of the dose distribution from
ilar average doses, but the CDVH’s for the two plans                      the dose prescription,       d) histograms    of regret in either
crossed. The conformal           plan was judged to be superior           cumulative    or differential form, which provide a striking
on the grounds that it restricted high dose to a smaller                  and easily assimilated      visual comparison       of the CDVH
volume than in the conventional             plan.                         or DDVH with the dose prescription.
    In contrast, Austin-Seymour            et al. (1) evaluated the          The components          and programs       of the evaluation
radiation    tolerance of healthy liver tissue during heavy               scheme described here are referred to collectively as OS-
ion treatments       of carcinoma      of the pancreas and biliary        CAR (Objective Scoring with Colored Areas of Regret).
system. They concluded that a plan with a smaller volume
of liver above 30-35 GyE would be tolerated better than                   Dose prescription
a plan with a higher volume above 30-35 GyE, even                             We assume that the ideal dose distribution     in the target
though the former plan might expose larger volumes of                     is uniform at 100% of the prescribed dose and zero in all
liver to doses near 60 GyE than the latter. The criterion                 other tissues as shown in Figure 1 by the solid line his-
used by Chin et al. (3) would have led to the opposite                    tograms. Dose distributions       which can be achieved in
conclusion.     To resolve such ambiguities it is necessary to            practice are less uniform in the target and are non-zero
characterize DVH’s quantitatively,            preferably in terms of      in normal tissue as shown by the dashed curves in Figure
parameters       that can be related to the outcome                  of    1. The quality of a proposed plan may therefore be judged
treatment.                                                                by how far its CDVH departs from the ideal histograms,
    Several attempts to characterize DVH’s objectively have               and a dose prescription      can be defined by specifying the
been based on calculations          of the risk of complication      in   maximum acceptable deviations from the ideal shape. We
a sensitive organ (15-17, 21, 29). These calculations               de-   refer to such deviations as “regret”. A complete descrip-
pend on assumptions           about how to allow for non-uni-             tion of the acceptable limits of the shape of the CDVH
formity of dose within the organ and on parameters de-                    would require a specification of the maximum          and min-
scribing the dose response of the tissue, which are usually               imum permissible cumulative         volumes at all doses, but
very poorly known. They have therefore not been widely                    we have found that a much simpler prescription            is ade-
used. In this paper we describe a convenient                objective     quate for practical purposes. A typical prescription is given
technique     for characterizing,      comparing      and evaluating      in Table 1 which is a generalization      to three dimensions
DVH’s which uses a simple dose prescription                 provided      of the constraints     we have used in earlier papers (10, 11,
by a radiation oncologist based on clinical experience and                22,23). Similar constraints have been used by Langer and
dose response data. The technique               provides visual and       Leong ( 13).
quantitative    tools for the consistent evaluation and com-                  Target overdose limits are defined at two dose levels
parison of alternative        treatment     plans. As an example,         (optionally only one), each corresponding       to a prescribed
conventional       and conformal       treatment     plans for a case     maximum       partial target volume which may exceed the
of ca lung are compared.                                                  dose limit. They are represented       on the CDVH by two
                                                                          triangles, one shaded and one open. The triangles point
                                                                          downward,      indicating that the CDVH is constrained          to
             METHODS           AND     MATERIALS
                                                                          pass below them if the target overdose limits are not to
    The scheme for evaluating         3-dimensional     treatment         be violated. Accordingly, the solid and dotted histograms
plans which we describe here has been developed on a                      in Figure 2a are within the overdose limits, but the dashed
commercial      treatment   planning     system* and has been             histogram violates both of them. For convenience,             the
fully integrated with the conventional         software so that it        lower and higher overdose limits are referred to as the
can be used easily on a routine basis. The scheme has a                   mild and severe limits, respectively.
number of components.         First, it uses a dose prescription              Similar constraints are placed on underdose in the target
which summarizes        the radiation oncologist’s perception             by specifying two dose limits and two corresponding


   * Theraplan, Theratronics      International,   Kanata, Canada.
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 11 of 143 PageID #: 2354

                                                                              Evaluation            of dose volume       histograms   0 D. A. VIGGARS et al.                                       421


                          I                                                                                                                             r
                   100                                                  --.
                                                                              *\

            s
            T5      50                 a) Target
                                                                                                                                                                a)   Target
                          -                                                                                                                  4    50.
            .-?                                                                                                                               P
                                                                                                                                             ‘2
            s                                                                                                                                0
            i
             E                                                                                                                                z                                           I
             u’                                                                            \
                                                                                                                                             2                                            ql-__
                                                                                               ‘.
                      0                                                                                                                            0
                          0                           50                           100                                                                  0              50               100

                                                          Dose (%)                                                                                                          Dose (46)




                   100        -.


            2
            E
            2
                                                               b) Organ

             p      50.
            .-P                             .
            ij                                  ‘.
            i                                        ‘\
             E                                             \
                                                               \
            a
                                                                   ‘.
                                                                         -_
                     0
                          0                          50                            100

                                                          Dose (%)                                                                                                          Dose (%)

Fig. 1. Cumulative dose volume histograms for ideal (solid line)                                                                Fig. 2. Cumulative          dose volume histograms for target and lung
and realistic (dashed line) dose distributions.                                                                                 showing dose-volume            limits from Table 1.



maximum         partial            target        volumes                      which        may          receive      a          least 90% of the volume be above 95% dose. Therefore,
dose less than these limits. In this case the upper underdose                                                                   if an underdose limit specifies that no more than V% of
limit is referred to as mild, and the lower limit as severe.                                                                    the target volume should be below D% dose, an upward
As in the overdose case a single underdose limit may be                                                                         pointing triangle is placed at dose D% and volume ( lOO-
used. To represent the target underdose          constraints on                                                                 V)% to indicate that the CDVH should pass above this
the CDVH, use is made of the fact that if a volume V%                                                                           point. This is illustrated in Figure 2a, where the solid and
of the tissue is below a certain dose then a volume (loo-                                                                       dashed histograms are within the underdose           limits but
V)% of the tissue is above that dose. Hence, an underdose                                                                       the dotted histogram is not.
limit that permits a maximum of 10% of the target volume                                                                           For all non-target tissue and for specific sensitive organs
to be below 95% dose is equivalent         to requiring that at                                                                 single dose volume limits are specified to limit the volumes
                                                                                                                                above chosen doses. This is illustrated in Figure 2b, where
                                                                                                                                the solid histogram is acceptable but the dashed histogram
      Table 1. Dose urescription                               for treatment               of ca luna                           violates the dose volume limit indicated by the downward
                                                                                                                                pointing triangle.
                                                Dose limit                         Maximum volume*
    Type of regret                                 @)                                     @)
                                                                                                                                Histograms of regret
Target overdose                                           110                                          20                           A clear visual representation    of how well a dose distri-
   (severe)
                                                                                                                                bution conforms to a dose prescription        can be given by
Target overdose                                           105                                          50
   (mild)                                                                                                                       shading areas of the DDVH plot that are in violation of
Target under overdose                                      90                                            5                      the dose limits. Figure 3a illustrates a DDVH for the target
   (severe)                                                                                                                     in which any volume above the severe or mild overdose
Target under overdose                                      95                                          50                       limits are shaded dark or light orange respectively. Sim-
   (mild)
                                                           95                                         100
                                                                                                                                ilarly, any target volume below the severe or mild under-
Non-target overdose
Left lung                                                  50                                          30                       dose limits is shaded dark or light blue, respectively. Purple
Right lung                                                 50                                          30                       shading is used to show overdosed volumes of sensitive
Spinal cord                                                75                                           0                       organs as illustrated in Figure 3b. This representation       of
                                                                                                                                the dose distribution    is referred to as a “histogram of re-
   Prescribed dose: 60 Gy at the isocenter.
   * Volumes for target and non-target tissue are expressed as a                                                                gret” since the sizes of the shaded areas are proportional
percentage of target volume. Volumes for specific organs are                                                                    to the volumes of tissue in violation of the corresponding
expressed as a percentage of the organ volume.                                                                                  dose limits. A similar approach is used for the CDVH as
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 12 of 143 PageID #: 2355

422                    1. J. Radiation   Oncology   0 Biology 0 Physics   Volume   23. Number   2, 1992




                                (a)




                                (b)                                                                       (d)
         Fig. 3. Histograms of regret for an arbitrary dose distribution.    DDVH for (a) the target and (b) a specific organ:
         and CDVH for (c) the target and (d) the same specific organ.



shown in Figures 3c and 3d, where the regions enclosed                    For overdose limits Ri(Di) is the actual volume of tissue,
by the dose limits, the ideal CDVH and the actual CDVH                    Vi(DI), above the dose limit Di, and Ri(max) is the max-
are shaded. For the CDVH, it is the maximum          height               imum permitted     or “tolerance”  volume, Ti, above the
rather than the area of the colored regions which has                     dose limit Di, as shown in Figure 4a so that:
quantitative  significance.  The colors used and their in-
terpretation correspond to the colors of the areas of regret                                        r, = Vi(Di)/Ti.
described in an earlier paper in this series (2 1).
                                                                          For underdose limits Ri(Di) and Ri(max) are volumes be-
                                                                          low the dose limit Di and therefore, as shown in Figure
Score,functions
                                                                          4b:
   To provide a quantitative      measure of how well a pro-
posed treatment    plan conforms to the dose prescription,
                                                                                         ri = [ 100 - Vi(Di)]/[ 100 - Ti],
we define a set of score functions which compare the actual
deviations of a plan from the ideal CDVH with the max-
                                                                          where V(Di) is the volume above the dose limit Di, which
imum deviations      allowed by the dose prescription.   For
                                                                          can be read directly from the CDVH. For the target and
each dose volume limit [Di,Ri(max)] in the prescription,
                                                                          for non-target tissue T,, Ri(max), Ri(Di), and Vi(Di) are
the score function is derived from a ratio ri defined as:
                                                                          expressed as percentages of the target volume. For specific
                                                                          organs at risk these volumes are expressed as percentages
                    c = Ri(D;)/Ri(max).                                   of the volume of the relevant organ. For a particular dose
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 13 of 143 PageID #: 2356

                                                             Evaluation   of dose volume histograms ??D. A. VICGARS et al.                                   423



                                                                                                score functions defined in an earlier paper (23) on the
                                                                                                evaluation   of 2-dimensional dose distributions.
                                              a)    Overdose      limit



                                                                                                                             RESULTS
                                                                                                Application to planning a case of ca lung
                                                                                                    To demonstrate    the procedures described above, five
                                                                                                alternative plans were compared for a case of squamous
                                                                                                cell carcinoma of the left lung. A CT scan of the thoracic
                         -0             Di   50                    100
                                                                                                region of the patient was acquired from lung apex to dia-
                                                  Dose (X)
                                                                                                phragm, using 29 slices 1 cm apart. The tumor was visible
                                                                                                on 10 slices and a target region consisting of the tumor
                              I                                                                 plus a 1.5 cm margin was outlined on each of these. The
                  1DD
                                                                                                lungs and spinal cord were also outlined on all available
            55   V(Di)
                                                                                                slices.
                    Ti
                                                                                                    All the plans used two perpendicular     equally weighted




                                                                  1
            2       50
                                                                                                beams of photons from a 25 MV linear accelerator. The
            0                     b) Underdose       limit                                      gantry angles were 70” and -20” as shown in Figure 5.
            .h
            z                                                                                   The prescription required a dose of 60 Gy at the isocenter.
             E                                                                                  A 55” wedge was used on both beams in plans A, B and
            (;
                         0 i                                                                    C, a 27” wedge on both beams in plan D, and no wedges
                           0                 50                    100
                                                                                                in plan E. In plan A rectangular        beams were used with
                                                  Dose   (X)
                                                                                                widths selected so that the 90% isodose covered the target
Fig. 4. Definition ofquantities used in calculating score functions:                            area on the central slice through the tumor. No corrections
(a) for overdose limits, and (b) for underdose limits.                                          for inhomogeneous      tissue density were used in this cal-
                                                                                                culation. The cumulative histogram of regret for the target
volume limit, the range of ri is from 0 for an ideal distri-                                    in plan A is shown in Figure 6a and indicates that there
bution to 1 for a distribution  at the limit of acceptability.                                  are substantial regions in the target where the dose is below
For a distribution   which violates the dose volume limit,                                      both the severe (dark blue) and mild (light blue) underdose
ri is greater than 1.                                                                           limits but that there is no violation of the overdose limits.
    To obtain a score function with more convenient      prop-                                  This is confirmed     by the scores shown in column       1 of
erties we define                                                                                Table 2, which also show that regions of non-target tissue,
                                                                                                and in particular the left (ipsilateral) lung, exceed the pre-
                                   S, = lO[ 1 - ri],                                            scribed dose limits, though in volumes that are within the
                                                                                                prescribed limits.
which is 10 for an ideal distribution,     zero at the limit of                                     The beam’s-eye-views     for plan A showed that although
acceptability,   and negative when the dose-volume         limit                                the beams cover the target well on the central slice, on
is violated. A single score for target overdose is calculated                                   other slices large parts of the target volume lie outside the
by averaging the two Si for the two target overdose limits,                                     beam, causing the underdosing         shown in the DVH’s.
and similarly the scores for the two target underdose limits                                        In plan B the rectangular beams were enlarged and the
are averaged to give a single target underdose score. This,
admittedly     somewhat arbitrary, procedure allows some
“trading-off’    within each pair of constraints.     An alter-
native approach, if only one constraint       of the pair is re-
quired to be satisfied, would be to concentrate          on the
larger member of the pair of over- or underdose scores.
If the scores for the two constraints       in a pair differ by
more than 5, the program issues a warning recommending
that the two scores be examined individually.
   A special case occurs when the dose prescription allows
no part of an organ to be above the dose limit, as happens
for the spinal cord in Table 1. Then the corresponding
score function is set to 10 if this condition is satisfied and
is set to zero otherwise.                                                                                           @i Target          Tumor

   If the score functions are calculated on a single slice                                      Fig. 5. Beam configuration  for plan A defined   in the text on a
using area instead of volume, they are identical to the                                         CT-slice through the mid-plane of the tumor.
      Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 14 of 143 PageID #: 2357

424                        I. J. Radiation Oncology 0 Biology ??Physics       Volume 23, Number 2, 1992


           Table 2. Scores for plans A, B, and C for two                      in plan B’, although the higher dose results in an unac-
                     different normalizations                                 ceptable negative score for non-target tissue. Plan C’, the
                                                                              conformal plan, is nearly as good as plan B’for the target,
                                                         Renormalized to
                                  Normalized at                               but is much better at avoiding dose both to non-target
                                                          balance target
                                    isocenter                                 tissue and to specific healthy organs.
                                                              scores

      Plan scores                 A        B      C      A’      B’     C
% isodose at isocenter        100         100    100     107    104    105
                                                                              Efect sf inhomogeneities
                                                                                  In many centers it is common practice to neglect tissue
Target overdose                10         10      10      3       8      7    density inhomogeneities         as we have done in plans A, B,
Target underdose              -1           7       4      3       8      7    and C. However, a correct calculation             requires that the
Non-target tissue               6          3       9      1     -2       9    inhomogeneous       tissue density be taken into account. We
Left lung                       3          4       7      3       4      6
                                                                              have used two approaches to understanding                 the impli-
Right lung                     10          8      10      9       8      9
Spinal cord                    10         10      10     10      10     10    cations of heterogeneous         tissue density corrections.      The
                                                                              first is a prospective recalculation        of plans A, B, and C
  Note: No corrections for inhomogeneous                tissue density were   using CT-derived tissue densities and the Equivalent Tis-
included   in the calculations.       The dose prescription used is shown     sue-Air Ratio (ETAR)             method    of Sontag and Cun-
in Table 1.
                                                                              ningham (25), and adjusting the beam parameters to op-
                                                                              timize the dose distributions.
                                                                                  The corrected plans are referred to as A,,,,,, B,,,,,, and
isocenter shifted to ensure good coverage of the target on                    Clnh and the scores are shown in Table 3. The histograms
all slices while minimizing        the dose to normal tissues.                of regret for plans A and Ainh are shown in Figure 6a and
The scores for plan B, shown in column 2 of Table 2,                          6b, respectively. The color shading indicates that plan Ainh
indicate that underdosing       of the target has been reduced                has a more non-uniform         target dose than plan A, and this
(i.e., higher scores), but at the expense of increased dose                   is reflected in the negative target score in column               1 of
to non-target tissue (score reduced from 6 in plan A to 3                     Table 3. Even the “target-optimized”            plan A&, still pro-
in plan B).                                                                   duces negative scores for the target. Plan Bin,, is somewhat
    Plan C is a conformal plan in which the shapes of the                     better, though it gives a high dose to non-target              tissue
beams were matched to the target outlines on the corre-                       which is at the limit of acceptability.      Plan C:,, is arguably
sponding beam’s-eye-views.          This plan shows improved                  the best of the three, but still has a very non-uniform
scores for non-target     tissue and for both lungs, but the                  target dose with low target scores. It is apparent that the
target underdose score is worse than for plan B because                       use of inhomogeneity         corrections has a significant effect
of encroachment      of the penumbra      on the target volume.               on the scores and therefore on the evaluation ofthe plans.
                                                                                  The second approach is to examine the “true” dose
                                                                              distribution    which would result if the uncorrected         plans,
Renormalization                                                               A’, B’, and C’ were used. Using the beam parameters and
    Plans A, B, and C all have scores of less than 10 for                     “beam-on times” of plans A’, B’and C’ retrospective cal-
target underdose      but perfect scores for target overdose,                 culations were made including tissue density corrections
suggesting that they could be improved by increasing the                      and yielding plans At,, B,,, and C,, with scores shown in
overall dose. This can be done very simply by renormal-                       Table 3. These are the “true” dose distributions and scores
izing the plans. As the percentage dose at the isocenter                      which would have been delivered to the patient had plans
(referred to the prescribed 100% dose of 60 Gy) is increased                  A’, B’, and C’ been used. The scores for these plans indicate
the target underdose score will improve, rising toward 10,                    that the target dose is very non-uniform           and even for the
while the target overdose score will decrease. A crude op-                    conformal plan C,, the target overdose score is at the limit
timization    of the target dose distribution   can therefore be              of acceptability.   It is therefore clear that a proper evalu-
achieved by choosing the normalization          so that the over-             ation of alternative treatment plans for sites near the lungs
dose and underdose scores for the target are equal. This                      requires dose distributions        to be corrected for the effects
will, of course, decrease the scores for non-target tissue                    of inhomogeneous        tissue density.
and for any specific sensitive organs being considered
which may make the “target-optimized”              normalization
less desirable in terms of overall treatment strategy.                        ITfeet of wedge mod$iers
   The scores following renormalization           of plans A, B,                 The effect of the 55” wedge modifiers used in plans
and C are shown in under the headings A’, B’, and C’ in                       Ainh > Binh, and Cinh is to produce “cold spots” in the left
Table 2. The low target scores for plan A’ indicate that                      anterior region of the target. Therefore, the corrected con-
the target dose is very non-uniform,          so that no renor-               formal plan, C,nh, was re-calculated with 27” wedges (Dinh)
malization     can give high scores for both underdose and                    and without any wedges (Einh). The results are shown in
overdose simultaneously.       This difficulty does not occur                 Table 4. After renormalization      there is little to choose
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 15 of 143 PageID #: 2358

                                        Evaluation     of dose volume   histograms   0 D. A. VIGGARSel al.                                       425


                             Table 3. Scores for plans Ainh, Binh, and Clnh for two different        normalizations

                                                                                                                          ETAR calculation for
                                                                               Renormalized   to balance
                                  Normalized      at isocenter                                                         beam parameters of A’, B’,
                                                                                     target scores
                                                                                                                                  C

      Plan scores               Ainh           B I”h         C I”h          A’mh           Einh         cinh          A,,           8,           G
% isodose at isocenter          100            100           100             106           103           104          109           106          107

Target overdose                    8              8                 8         -1             3              2          -6           -2                0
Target underdose                -9             -1                -4           -1             3              2            3            7               5
Non-target tissue                 6              2                10            4            0              9            3          -2                9
Left lung                          3              3                6            I            3              6            1            3               6
Right lung                        7              6                  8           6            5              7            6            4               7
Spinal cord                      10             10                10           10           10             10           10           10              10

   Note: Corrections for inhomogeneous      tissue density were included in the calculations. The dose prescription used is shown in
Table I. The scores designated A,,, B,,, and C,, are from a calculation using the beam parameters and beam-on times of plans A’, B’,
and C’, but with inhomogeneity  corrections.




between    the 55” wedge and the un-wedged plans. How-                          dose prescription. Although the oncologist may wish to
ever, the 27” wedge is slightly superior to the others be-                      review all plans before giving final approval, his or her
cause it gives better target homogeneity      and less dose to                  active involvement is only necessary when no plan without
the right lung. Similar conclusions     were reached by Glat-
stein eL al. (8) and Heukelom et a/. (12), who found that
in planning treatments     for breast cancer using tangential
opposed fields better dose distributions   were obtained with
wedge angles in the range 0” to 30” when non-uniform
tissue densities, primarily due to the lungs, were taken
into account.

                         DISCUSSION

    The OSCAR treatment         planning system is based on a
dose prescription    which represents the radiation oncolo-
gist’s requirements    for target coverage and sparing of nor-
mal tissue. These data can then be used to decide, in an
objective and systematic way, whether a particular plan
is acceptable. Scores are calculated, and an optimal plan
could, in principle, be selected by assigning weights to                                                        (4
each score to derive an overall objective function. In this
work we have given a simple illustration of treatment plan
optimization,   balancing the target overdose and underdose
scores by renormalizing       the 100% target dose. We have
not attempted to assign relative weights to target and spe-
cific organ scores.
    Treatment    planning    using OSCAR follows the path
shown in Figure 7, which allows for the renormalization
of the dose distribution.      If the renormalization     fails to
provide a good dose distribution,        it is necessary to alter
the beam parameters.       Images of regret (22) displayed on
the CT slices greatly facilitate this since they show clearly
the location of overdosed and underdosed           regions of the
target and overdosed regions of healthy tissue.
    When OSCAR is used most of the work in selecting                                                            lb)
and improving a treatment plan can be done without the
                                                                               Fig. 6. CDVH for the target in (a) plan A (without inhomogeneity
ongoing intervention      of a radiation oncologist, since his                 corrections) and (b) plan Ai,h (with inhomogeneity    corrections).
or her requirements     have been specified in advance in the                  In both cases the dose is normalized to 100% at the isocenter.
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 16 of 143 PageID #: 2359

426                       I. J. Radiation Oncology 0 Biology 0 Physics    Volume 23, Number 2, 1992


      Table 4. Scores for conformal plan with different     wedge         experience as well as any dose response data which may
             modifiers for two different normalizations                   be available. The prescription is used to generate objective
                            Plan: wedge (degrees)-%       isodose at      score functions as well as colored visual displays which
                                         isocenter                        are helpful in evaluating and comparing           complex 3-di-
                                                                          mensional treatment plans. In particular, they can be used
                                                    Renormalized    to    in the interpretation     of dose-volume     histograms, which
                             Normalized    at
                                                     balance target
                               isocenter                                  hitherto have not been easy to use as evaluation tools.
                                                          scores
                                                                              The choice of numerical       values in the OSCAR pre-
                           C I”h   Dinh    Einh C’lnh D’mh E’mh           scription is not a simple issue. However, by permitting
Plan: wedge (degrees)       55     27       0       55     27        0    the clinician to define dose-volume       limits in accordance
% isodose at isodose       100     100     100      104    105      105
                                                                          with clinical experience, it avoids many of the problems
                              8     10          9    2       4       3    of evaluation techniques based on dose response data and
Target overdose                                                           volume effect models. Further investigations         are required
Target underdose            -4     -1      -6        2       4       2    to produce the most useful prescriptions for various tumor
Non-target tissue            10     10      IO       9       9       9    sites.
Left lung                     6      6       7       6       6       6
Right lung                     8     9       9       7       8       8
                                                                              A single figure of merit for a treatment         plan would
Spinal cord                  10     10      10      10      10      10    perhaps be easier to interpret than the full set of scores
                                                                          provided by OSCAR. However, this would require a sys-
   Note: Corrections for inhomogeneous    tissue density were in-         tem of weighting the different scores for the target, non-
cluded in the calculations. The dose prescription used is shown
                                                                          target tissue and specific dose-limiting       organs. It is not
in Table 1.
                                                                          clear how such weighting should be carried out, and it
                                                                          seems preferable at present to retain the separate scores,
negative    scores can be found. In such a case it would be               allowing the clinician to make a final decision on their
necessary to change the prescription         or choose a different        relative importance     in accordance with the needs of in-
treatment     modality.                                                   dividual patients. We have suggested simple averaging to
   It is a simple matter to re-calculate scores using a dif-              combine the pairs of overdose and underdose scores for
ferent dose prescription. This makes it possible to improve               the target, but, as discussed, this procedure may not always
dose prescriptions      in a systematic way by means of a ret-
rospective survey in which scores for cases where the out-
come of treatment is known are calculated using different                                                     START
dose prescriptions.      The dose prescription    which gives the
best correlation between scores and outcome can then be
                                                                                            Select        number       of beams
determined.      It is our hope that widespread use of 3-di-                                Set     beam      parameters
mensional treatment planning will lead to a suitable data                                   Calculate         dose     distribution

base for such studies.
   An OSCAR dose prescription             provides a convenient
                                                                                                    Set     normalization
means of defining a treatment          protocol. Most protocols
specify only the dose to the target and the configuration
of the beams to be used. A protocol using an OSCAR                                         Calculate        scores    and review
                                                                                          DVHs    and       histograms   of regret
prescription     not only determines     dose levels and accept-
able inhomogeneity        in the target, but also takes into ac-
count the dose to non-target tissue and to specific healthy
organs. A 2-dimensional         example is discussed by Hahn
et al. (1 l), where it is shown that a conventional       protocol
for the treatment      of prostate cancer that was effective in
ensuring similar target doses nevertheless          allowed wide
variations in the dose to the rectum.
                                                                                                                 ‘+’ YES
                                                                                              Review   images  of regret

                         CONCLUSION                                                   ,   to find cause   of unacceotabilitv             _
                                                                                                                   I

    This paper extends the use of the OSCAR method (23)
                                                                               L
by generalizing
three dimensions
evaluation
                   the prescription
                      and introducing
                                      and score functions to
                                         techniques    for the
             of dose volume histograms. The power of the
                                                                                   -=ijgyJfi
                                                                                          Present         to radiation      oncologist

method is derived from the OSCAR prescription            which
allows a clinician to express the needs of his or her patient             Fig. 7. Flow chart to illustrate               the application     of OSCAR tech-
in a simple quantitative    way taking into account clinical              niques to treatment planning.
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 17 of 143 PageID #: 2360

                                         Evaluation   of dose volume   histograms   0 D. A. VIGGARSelal.                                                427


be appropriate     and alternative      approaches     may prove               analyses    can also be used to improve          the dose prescription
more acceptable.                                                               used in subsequent treatments.
   OSCAR is well adapted for use in the definition                of              The application  of OSCAR to planning for the treat-
treatment    protocols.   The quantitative        score functions              ment of a case of ca lung showed the importance      of cor-
generated by the system provide a useful means of ana-                         recting for inhomogeneities     of tissue density when cal-
lyzing protocol data and searching for correlations             be-            culating the dose distribution,   and showed that such cor-
tween treatment      dose distributions     and outcome. Such                  rections may affect the choice of wedge modifiers.

                                                               REFERENCES
 1. Austin-Seymour,     M. M.; Chen, G. T. Y.; Castro, J. R.;                  16. Lyman, J. T.; Wolbarst, A. B. Optimization            of radiotherapy
    Saunders, W. M.; Pitluck, S.; Woodruff, K. H.; Kessler, M.                     III: a method of assessing complication           probabilities from
    Dose volume histogram analysis of liver radiation tolerance.                   dose volume histograms. Int. J. Radiat. Oncol. Biol. Phys.
    Int. J. Radiat. Oncol. Biol. Phys. 12: 3 l-35; 1986.                            13: 103-109; 1987.
 2. Chen, G. T. Y.; Pelizzari, C. A.; Spelbring, D. R.; Awan,                  17. Lyman, J. T.; Wolbarst, A. B. Optimization            of radiotherapy
    A. Evaluation of treatment plans using dose volume his-                        IV: a dose volume histogram reduction algorithm. Int. J.
    tograms. Front. Radiat. Ther. Oncol. 21: 44-55; 1987.                          Radiat. Oncol. Biol. Phys. 17: 433-436; 1989.
 3. Chin, L. M.; Kijewski, P. K.; Svensson, G. K.; Chaffey,                    18. McCrae, D.; Rodgers, J.; Dritschilo, A. Dose-volume                  and
    J. T.; Levene, M. B.: Bjamgard, B. E. A computer-controlled                    complication     in interstitial implants for breast carcinoma.
    radiotherapy machine for pelvic and para-aortic nodal areas.                   Int. J. Radiat. Oncol. Biol. Phys. 13: 525-529; 1987.
    Int. J. Radiat. Oncol. Biol. Phys. 7: 61-70; 198 1.                        19. McNeely, L. K.; Jacobson, G. M.; Leavitt, D. D.; Stewart,
 4. Chin, L. M.; Siddon, R. L.; Svensson, G. K.; Rose, C. Pro-                     J. R. Electron arc therapy: chest wall irradiation of breast
    gress in 3-D treatment     planning for photon beam radio-                     cancer patients. Int. J. Radiat. Oncol. Biol. Phys. 14: 1287-
    therapy. Int. J. Radiat. Oncol. Biol. Phys. 11: 201 l-2020;                     1294: 1988.
     1985.                                                                     20. Roberson, P. L.; Lichter, A. S.; Bodner, A.; Fredrickson,
 5. Chu, J. C. H.; Richter, M. P.; Sontag, M. R.; Larsen, R. D.;                   H. A.; Padikal, T. N.; Kelly, B. A.; van der Geijn, J. Dose
    Fong, K.; Bloch, P. Practice of three dimensional treatment                    to lung in primary breast irradiation. Int. J. Radiat. Oncol.
    planning at the Fox Chase Cancer Center, University of                         Biol. Phys. 9: 97-102; 1982.
    Pennsylvania.   Radioth. Oncol. 8: 137-143; 1987.                          21. Schultheiss, T. F.; Orton, C. G.; Peck, R. A. Models in radio-
 6. Emami, B. N.; Purdy, J. A.; Harms, W. B.; Manolis, J. M.;                      therapy: volume effects. Med. Phys. IO: 3 1O-4 15; 1983.
    Wong, J. W.; Dryzmala, R. E.; Simpson, J. R. Scientific                    22. Shalev, S.; Bartel, L.; Therrien, P.; Hahn, P.; Carey, M. The
    report. St. Louis, MO: Radiation Oncology Center, Mal-                         objective evaluation of alternative treatment plans: I. Images
    linckrodt Institute of Radiology, Washington         University                of regret. Int. J. Radiat. Oncol. Biol. Phys. 15: 763-767;
    Medical Center; 1987-1988: 129.                                                 1988.
 7. Fraass, B. A.; Lichter, A. S.; McShan, D. L.; Yanke, B. R.;                23. Shalev, S.; Viggars, D. A.: Carey, M.; Hahn, P. The objective
    Diaz, R. F.; Yeakel, K. S.; van de Geijn, J. The influence                     evaluation of alternative treatment plans: II. Score functions.
    of lung density corrections on treatment planning for pri-                     Int. J. Radiat. Oncol. Biol. Phys. 20: 1067-1073; 199 1.
    mary breast cancer. Int. J. Radiat. Oncol. Biol. Phys. 14:                 24. Simpson, J. R.; Purdy, J. A.; Harms, W. B.; Manolis, J. M.;
     179-190; 1988.                                                                Wong, J. W.; Dryzmala, R. E.; Emami, B. N.; Pilepich,
 8. Glatstein, E.; Lichter, A. S.; Fraass, B. A.; Kelly, R. T.; van                M. V. Three dimensional treatment planning considerations
    der Geijn, J. The imaging revolution and radiation oncology:                   for prostate cancer. In: Scientific report. St. Louis. MO: Ra-
    Use of CT, ultrasound, and NMR for localization, treatment                     diation Oncology Center, Malhnckrodt             Institute of Radiol-
    planning and treatment delivery. Int. J. Radiat. Oncol., Biol.                 ogy, Washington University Medical Center; 1987-88: 155.
    Phys. 11: 299-314; 1985.                                                   25. Sontag, M. R.; Cunningham,           J. R. The equivalent tissue air
 9. Habrand, J. L.; Austin-Seymour,       M.; Birnbaum, S.; Wray,                  ratio method for making absorbed dose calculations in a
    S.; Carroll, R.; Munzemider,     J.; Verhey, L.; Urie, M.; Go-                 heterogeneous      medium. Radiology 104: 787-795; 1978.
    itein, M. Neurovisual outcome following proton radiation                   26. Tait, D.; Nahum, A.; Southall, M.; Chow, M.; Yarnold,
    therapy. Int. J. Radiat. Oncol., Biol. Phys. 16: 160 1-I 606;                  J. R. Benefits expected from simple conformal radiotherapy
     1989.                                                                         in the treatment of pelvic tumors. Radioth. Oncol. 13: 23-
10. Hahn, P.; Shalev, S.; Therrien, P. Colour visualization as                      30; 1988.
    an aid to the comparison      of treatment plans for prostatic             27. Ten Haken, R. K.; Perez-Tamayo,               C.; Tesser, R. T. T.;
    carcinoma. Acta Oncol. 26: 3 13-3 15; 1987.                                    McShan, D. L.; Fraass, B. A.; Lichter, A. S. Boost treatment
11. Hahn, P.; Shalev, S.; Viggars, D.; Therrien, P. Treatment                      for prostate using shaped fixed fields. Int. J. Radiat. Oncol.
    planning for protocol-based radiation therapy. Int. J. Radiat.                  Biol. Phys. 16: 193-200; 1989.
    Oncol. Biol. Phys. 18: 937-939; 1990.                                      28. Ulso, N.; Christenson,        J. J. Performance     evaluation of an
12. Heukelom, S.: Lanson, J. H.; van Tienhoven, G.; Mijnheer,                      algorithm for optimization          with compensating        filters. In:
    B. J. In vivo dosimetry during tangential breast treatment.                    Proc. 8th Conf. on Use of Computers in Radiation Therapy.
    Radioth. Oncol. 22: 269-279; 1991.                                              IEEE Computer Society (ISBN O-8 186-0559-6). 1984: 83-
13. Langer, M.; Leong, J. Optimization      of beam weights under                   87.
    dose volume restrictions. Int. J. Radiat. Oncol. Biol. Phys.               29. Wolbarst, A. B.; Sternick, E. S.; Curran, B. H.; Dritschilo,
     13: 1255-1260; 1987.                                                          A. Optimized radiotherapy           treatment planning using the
14. Lawrence, T. S.; Tesser, R. J.; Ten Haken, R. K. An appli-                     complication probability factor (CPF). Int. J. Radiat. Oncol.
    cation of dose volume histograms to the treatment of intra-                    Biol. Phys. 6: 723-728; 1980.
    hepatic malignancies with radiation therapy. Int. J. Radiat.               30. Zink, S. R.; Lyman, J. T.; Castro, J. R.; Chen, G. T. Y.;
    Oncol. Biol. Phys. 19: 1041-1047; 1990.                                        Collier, J. M.; Saunders, W. M. Treatment planning study
15. Lyman, J. T. Complication probability as assessed from dose                     for carcinoma of the esophagus: helium ions versus photons.
     volume histograms. Radiat. Res. 104: S 13-S 19; 1985.                          Int. J. Radiat. Oncol. Biol. Phys. 14: 993-1000; 1988.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 18 of 143 PageID #: 2361




                      Exhibit B
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 19 of 143 PageID #: 2362




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )   C.A. No. 18-1599-MN
                                                    )
  VARIAN MEDICAL SYSTEMS, INC. and                  )
  VARIAN MEDICAL SYSTEMS                            )
  INTERNATIONAL AG,                                 )
                                                    )
                 Defendants.                        )


       LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
      TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

        The United States District Court for the District of Delaware presents its compliments to

 the appropriate judicial authority of France, and requests international judicial assistance to

 obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.

 A trial on this matter is scheduled at present for August 23, 2021, in Wilmington, Delaware.

 This request is made pursuant to Article 1 of the Hague Convention of 18 March 1970 on the

 Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Evidence

 Convention”).

        The Court requests the assistance described herein as necessary in the interests of justice.

 Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

 of France compel the production of documentary evidence and deposition testimony from

 L’Institut Curie, 26 rue d’Ulm, 75248 Paris cedex 05, regarding a medical treatment system

 developed at L’Institut Curie that may be prior art to one or more of the asserted patents.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 20 of 143 PageID #: 2363




       1.    Sender

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA

       2.    Central Authority of the requested state

                      Ministère de la Justice
                      Direction des Affaires Civiles et du Sceau
                      Bureau du droit de l'Union, du droit international privé et de l’entraide
                      civile (BDIP)
                      13, Place Vendôme
                      75042 Paris Cedex 01
                      France

       3.    Person to whom the executed request is to be returned

                      Defendants’ counsel:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       4.    Specification of the date by which the requesting authority requires receipt of the
             response to the Letter of Request: March 13, 2020.

 IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE CONVENTION, THE
 UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
 REQUEST:

       5.    a.       Requesting judicial authority (Article 3, a):

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 21 of 143 PageID #: 2364




             b.      To the competent authority of (Article 3, a):

                     Ministère de la Justice
                     Direction des Affaires Civiles et du Sceau
                     Bureau du droit de l'Union, du droit international privé et de l’entraide
                     civile (BDIP)
                     13, Place Vendôme
                     75042 Paris Cedex 01
                     France

             c.      Names of the case and any identifying number:

                     Best Medical International, Inc. v. Varian Medical Systems, Inc. and
                     Varian Medical Systems International AG
                     Civil Action Number 18-1599-MN
                     United States District Court for the District of Delaware

       6.    Names and addresses of the parties and their representatives (Article 3, b)

             Plaintiff:

                     Best Medical International, Inc.
                     7643 Fullerton Road
                     Springfield, Virginia 22153
                     USA

             Plaintiff’s U.S. legal representative:

                     Philip Hirschhorn
                     BUCHANAN INGERSOLL & ROONEY PC
                     640 5th Avenue, 9th Floor
                     New York, NY 10019-6102
                     USA

             Defendants:

                     Varian Medical Systems, Inc.
                     3100 Hansen Way
                     Palo Alto, CA 94304
                     USA

                     Varian Medical Systems International AG
                     Hinterbergstrasse 14
                     6312 Steinhausen
                     Switzerland




                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 22 of 143 PageID #: 2365




               Defendants’ U.S. legal representative:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

               Other parties: None

        7.     Nature of the proceedings, summary of complaint, and summary of defenses
               (Article 3, c):

        Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

 and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

 U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

 on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

 complaint regarding indirect and willful infringement.

        8.     Evidence to be obtained and purpose of the evidence sought (Article 3, d):

               a. Evidence to be obtained

                   i. Documents sufficient to show the conception, design, and development of
                      the following aspects of the intensity-modulated radiation therapy system,
                      integrated with the KONRAD inverse treatment planning system developed
                      at L’Institut Curie, as referenced in Papatheodorou, et al., Integration of the
                      KONRAD Inverse Planning Tool into the iSis3D Treatment Planning
                      System, Proc. 13th Int. Conf. on the Use of Computers in Radiation
                      Therapy (Heidelberg), pp. 54–6 (May 2000) (the “ISis3D Treatment
                      Planning System”) before the stated date:

                      (a) Before August 11, 2003:

                               cost function computation for determining, selecting, or optimizing
                               a collimator angle of a multi-leaf collimator;

                               cost function minimization relating to the determination, selection,
                               or optimization of a collimator angle (including, inter alia, use of
                               simulated annealing, logic for accepting or rejecting a beam-
                               weight set on a given iteration, and logic for stopping the
                               iteration);



                                                 4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 23 of 143 PageID #: 2366




                           consideration of target conformity and/or treatment plan delivery
                           efficiency as cost terms in a cost function to determine, select, or
                           optimize a collimator angle; and

                           user interface(s) for receiving optimization input relating to the
                           determination of a collimator angle.

                   (b) Before July 11, 2003:

                           cost function computation;

                           cost function minimization (including, inter alia, use of simulated
                           annealing, logic for accepting or rejecting a beam-weight set on a
                           given iteration, and logic for stopping the iteration);

                           use of treatment plan delivery efficiency;

                           treatment delivery time;

                           total beam segments and/or total monitor units as part of treatment
                           plan optimization;

                           use of dosimetric fitness as part of treatment plan optimization; and

                           user interface(s) for receiving optimization inputs and/or
                           controlling tradeoffs between treatment plan delivery efficiency
                           and dosimetric fitness.

               ii. Documents sufficient to identify each version of the ISis3D Treatment
                   Planning System in use before August 11, 2003, the release date for each
                   version, and differences between each version with respect to the aspects of
                   the ISis3D Treatment Planning System identified in Request No. i.

              iii. Documents sufficient to show the design, operation, and functionality of
                   the aspects of the ISis3D Treatment Planning System identified in Request
                   No. i for each version identified in response to Request No. ii.

               iv. Documents sufficient to show that each version of the ISis3D Treatment
                   Planning System identified in response to Request No. ii was publicly
                   available and/or in use anywhere in the world before August 11, 2003, such
                   as academic journal articles, industry publications, press releases, product
                   specifications, manuals, user guides, brochures, and/or web pages
                   describing or identifying that version of the ISis3D Treatment Planning
                   System and its availability.

               v. Documents sufficient to identify any apparatus, system, or device using the
                  ISis3D Treatment Planning System before August 11, 2003. This request



                                               5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 24 of 143 PageID #: 2367




                          includes intensity-modulated radiation therapy systems that comprise linear
                          accelerators, treatment planning programs, and multi-leaf collimators.

                     vi. Documents and communications sufficient to show the design, structure,
                         function, operation, and availability of each apparatus, system, or device
                         identified in response to Request No. v.

                     vii. Documents and communications sufficient to show the sale, offer for sale,
                          or importation into the United States of each apparatus, system, or device
                          identified in response to Request No. v before August 11, 2003, and if such
                          documents exist, before July 11, 2003.

                 b. Purpose of the evidence sought

          The documents sought by these requests are directly relevant to the above-captioned

 litigation. These requests seek documents regarding specific features of a medical treatment

 system developed at L’Institut Curie, which may be prior art to one or more of BMI’s asserted

 patents under 35 U.S.C. § 102. If obtained, Varian would use these documents to develop its

 invalidity defenses for trial, and may rely on the documents to seek invalidation of one or more

 asserted patents.

          9.     Identity and address of any person to be examined (Article 3, e):

          The Court requests that L’Institut Curie, 26 rue d’Ulm, 75248 Paris cedex 05, designate

 one or more witnesses who are knowledgeable about the subject matter identified in section 10

 below.

          10.    Statement of the subject matter about which the persons are to be examined
                 (Article 3, f):

                      i. The conception, design, development, operation, and functionality of the
                         aspects of the ISis3D Treatment Planning System at L’Institut Curie set
                         forth in Document Request No. i before the date(s) specified in Document
                         Request No. i.

                      ii. Each version of the ISis3D Treatment Planning System in use before the
                          date(s) specified in Document Request No. i, and the release date for each
                          version.




                                                    6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 25 of 143 PageID #: 2368




                  iii. The date and circumstances of the first sale, offer for sale, and/or public use
                       in the United States of the ISis3D Treatment Planning System before the
                       date(s) specified in Document Request No. i.

                  iv. The identity, design, operation, and functionality of any apparatus, system,
                      or device using the aspects of the ISis3D Treatment Planning System set
                      forth in Document Request No. i before the date(s) specified in Document
                      Request No. i.

                   v. The date and circumstances of the first sale, offer for sale, and/or public use
                      in the United States of any apparatus, system, or device covered by
                      Deposition Topic No. iv.

                  vi. The authenticity of documents produced in response to this Letter of
                      Request, the public availability and publication dates of documents
                      produced in response to this Letter of Request, the creation and authorship
                      of documents produced in response to this Letter of Request, and whether
                      and how the documents produced in response to this Letter of Request were
                      created and/or stored in the ordinary course of business.

        11.     Any requirement that the evidence be given on oath or affirmation and any special
                form to be used (Article 3, h):

        Because the testifying witnesses are outside this Court’s subpoena power and cannot be

 compelled to attend trial, the Court requests that the witnesses’ testimony be taken under oath in

 such manner as provided by the laws of France for the formal taking of evidence.

        12.     Special methods or procedure to be followed (Articles 3, i and 9):

        The Court requests that the testimony be taken by oral examination in such manner as

 provided by the laws of France for the formal taking of evidence. To the extent permitted by the

 laws of France, the Court requests that the testimony be recorded by a videographer and

 transcribed by a stenographer.

        13.     Request for notification of the time and place for the execution of the Request and
                identity and address of any person to be notified (Article 7):

        Please notify defendants’ U.S. legal counsel at the following address:




                                                  7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 26 of 143 PageID #: 2369




                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

        14.     Specification of privilege or duty to refuse to give evidence under the law of the
                State of origin (Article 11, b):

        Nothing in this Letter of Request is intended to interfere with any rights of L’Institut

 Curie to assert privilege or refuse to give evidence under any applicable law of France or the

 United States of America.

        15.     Fees and costs

        If the Ministère de la Justice incurs fees or costs in executing this Letter of Request that

 are reimbursable under the second paragraph of Article 14 or Article 26 of the Hague Evidence

 Convention, the Court requests that the Ministère de la Justice submit a bill of fees and costs to

 the Court and defendants’ U.S. legal counsel:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

        The Court guarantees that defendants’ counsel will reimburse the Ministère de la Justice

 for all reimbursable fees and costs incurred in executing this Letter of Request.




                                                  8
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 27 of 143 PageID #: 2370




        This Court expresses its gratitude to the authorities of France for assisting with this Letter

 of Request, and will provide similar assistance to the judicial authorities of France when

 requested.


 DATE OF REQUEST:                              ___________________________


 SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                               ___________________________
                                               The Honorable Maryellen Noreika
                                               United States District Judge




                                                  9
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 28 of 143 PageID #: 2371




                      Exhibit C
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 29 of 143 PageID #: 2372




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )   C.A. No. 18-1599-MN
                                                    )
  VARIAN MEDICAL SYSTEMS, INC. and                  )
  VARIAN MEDICAL SYSTEMS                            )
  INTERNATIONAL AG,                                 )
                                                    )
                 Defendants.                        )


       LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
      TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

        The United States District Court for the District of Delaware presents its compliments to

 the appropriate judicial authority of Germany, and requests international judicial assistance to

 obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.

 A trial on this matter is scheduled at present for August 23, 2021, in Wilmington, Delaware.

 This request is made pursuant to Article 1 of the Hague Convention of 18 March 1970 on the

 Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Evidence

 Convention”).

        The Court requests the assistance described herein as necessary in the interests of justice.

 Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

 of Germany compel the production of documentary evidence and deposition testimony from

 Deutsches Krebsforschungszentrum (“DKFZ”), Im Neuenheimer Feld 280, 69120 Heidelberg,

 Germany, regarding a medical treatment system developed at DKFZ that may be prior art to one

 or more of the asserted patents.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 30 of 143 PageID #: 2373




       1.    Sender

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA

       2.    Central Authority of the requested state

                      Präsident des Amtsgerichts Freiburg
                      Holzmarkt 2
                      D-79098 Freiburg
                      Germany

       3.    Person to whom the executed request is to be returned

                      Defendants’ counsel:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       4.    Specification of the date by which the requesting authority requires receipt of the
             response to the Letter of Request: March 13, 2020.

 IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE CONVENTION, THE
 UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
 REQUEST:

       5.    a.       Requesting judicial authority (Article 3, a):

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 31 of 143 PageID #: 2374




             b.      To the competent authority of (Article 3, a):

                     Präsident des Amtsgerichts Freiburg
                     Holzmarkt 2
                     D-79098 Freiburg
                     Germany

             c.      Names of the case and any identifying number:

                     Best Medical International, Inc. v. Varian Medical Systems, Inc. and
                     Varian Medical Systems International AG
                     Civil Action Number 18-1599-MN
                     United States District Court for the District of Delaware

       6.    Names and addresses of the parties and their representatives (Article 3, b)

             Plaintiff:

                     Best Medical International, Inc.
                     7643 Fullerton Road
                     Springfield, Virginia 22153
                     USA

             Plaintiff’s U.S. legal representative:

                     Philip Hirschhorn
                     BUCHANAN INGERSOLL & ROONEY PC
                     640 5th Avenue, 9th Floor
                     New York, NY 10019-6102
                     USA

             Defendants:

                     Varian Medical Systems, Inc.
                     3100 Hansen Way
                     Palo Alto, CA 94304
                     USA

                     Varian Medical Systems International AG
                     Hinterbergstrasse 14
                     6312 Steinhausen
                     Switzerland




                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 32 of 143 PageID #: 2375




               Defendants’ U.S. legal representative:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

               Other parties: None

        7.     Nature of the proceedings, summary of complaint, and summary of defenses
               (Article 3, c):

        Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

 and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

 U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

 on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

 complaint regarding indirect and willful infringement.

        8.     Evidence to be obtained and purpose of the evidence sought (Article 3, d):

               a. Evidence to be obtained

                   i. Documents sufficient to show the conception, design, and development of
                      the following aspects of the computer optimization program developed
                      under Computer Vision in Radiology (COVIRA), project A2003 of the
                      AIM (Advanced Informatics in Medicine) program of the European Union,
                      of which DKFZ was a participant (the “COVIRA Algorithm”), as more
                      fully described in Mark Oldham, Anthony Neal, Steve Webb, A
                      Comparison of Conventional ‘Forward Planning’ With Inverse Planning
                      for 3D Conformal Radiotherapy of the Prostate, 35 Radiotherapy &
                      Oncology 248 (1995), attached hereto as Attachment A-1, before May 27,
                      1998, and if such documents exist, before October 24, 1996:

                              cost function computation;

                              cost function minimization (including, inter alia, use of simulated
                              annealing, logic for accepting or rejecting a beam-weight set on a
                              given iteration, and logic for stopping the iteration);

                              use of partial volume data or dose volume constraints;

                              use of dose volume histograms;


                                                4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 33 of 143 PageID #: 2376




                            importance factors; and

                            user interface(s) for receiving optimization input.

               ii. Documents sufficient to identify each version of the COVIRA Algorithm in
                   use before May 27, 1998, and if such documents exist, before October 24,
                   1996, the release date for each version, and differences between each
                   version with respect to the aspects of the COVIRA Algorithm identified in
                   Request No. i.

              iii. Documents sufficient to show the design, operation, and functionality of
                   the aspects of the COVIRA Algorithm identified in Request No. i for each
                   version identified in response to Request No. ii.

               iv. Documents sufficient to show that each version of the COVIRA Algorithm
                   identified in response to Request No. ii was publicly available and/or in use
                   anywhere in the world before May 27, 1998, and if such documents exist,
                   before October 24, 1996, such as academic journal articles, industry
                   publications, press releases, product specifications, manuals, user guides,
                   brochures, and/or web pages describing or identifying that version of the
                   COVIRA Algorithm and its availability.

               v. Documents sufficient to identify any apparatus, system, or device using the
                  COVIRA Algorithm before May 27, 1998, and if such documents exist,
                  before October 24, 1996. This request may include the VIRTUOS System.

               vi. Documents and communications sufficient to show the design, function,
                   operation, and availability of each apparatus, system, or device identified in
                   response to Request No. v.

              vii. Documents and communications sufficient to show the sale, offer for sale,
                   or importation into the United States of each apparatus, system, or device
                   identified in response to Request No. v before May 27, 1998, and if such
                   documents exist, before October 24, 1996.

             viii. Documents sufficient to show the conception, design, and development of
                   the following aspects of the simulated annealing technique developed and
                   implemented at DKFZ (the “Simulated Annealing Implementation”), as
                   disclosed in S. Webb, Optimizing Radiation Therapy Inverse Treatment
                   Planning Using the Simulated Annealing Technique, 6 Int’l J. Imaging Sys.
                   & Tech. 71 (1995), p. 77, attached hereto as Attachment A-2, in the three-
                   dimensional treatment planning program used in IMRT treatment planning
                   systems at DKFZ and incorporated into the VIRTUOS treatment planning
                   package (“VOXELPLAN”), a version of which is described in the
                   document referenced at https://www.ncbi.nlm.nih.gov/pubmed/8588040,
                   before May 27, 1998, and if such documents exist, before October 24,
                   1996:



                                              5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 34 of 143 PageID #: 2377




                           cost function computation;

                           cost function minimization (including, inter alia, use of simulated
                           annealing, logic for accepting or rejecting a beam-weight set on a
                           given iteration, and logic for stopping the iteration);

                           use of partial volume data or dose volume constraints;

                           use of dose volume histograms;

                           importance factors; and

                           user interface(s) for receiving optimization input.

               ix. Documents sufficient to identify each version of the Simulated Annealing
                   Implementation in VOXELPLAN in use before May 27, 1998, and if such
                   documents exist, before October 24, 1996, the release date for each version,
                   and differences between each version with respect to the aspects of the
                   Simulated Annealing Implementation identified in Request No. viii.

               x. Documents sufficient to show the design, operation, and functionality of
                  the aspects of the Simulated Annealing Implementation in VOXELPLAN
                  identified in Request No. viii for each version identified in response to
                  Request No. ix.

               xi. Documents sufficient to show that each version of the Simulated Annealing
                   Implementation in VOXELPLAN identified in response to Request No. ix
                   was publicly available and/or in use anywhere in the world before May 27,
                   1998, and if such documents exist, before October 24, 1996, such as
                   academic journal articles, industry publications, press releases, product
                   specifications, manuals, user guides, brochures, and/or web pages
                   describing or identifying that version of the Simulated Annealing
                   Implementation and its availability.

              xii. Documents sufficient to identify any apparatus, system, or device using the
                   Simulated Annealing Implementation in VOXELPLAN before May 27,
                   1998, and if such documents exist, before October 24, 1996. This request
                   may include the VIRTUOS System.

             xiii. Documents and communications sufficient to show the design, function,
                   operation, and availability of each apparatus, system, or device identified in
                   response to Request No. xii.

              xiv. Documents and communications sufficient to show the sale, offer for sale,
                   or importation into the United States of each apparatus, system, or device
                   identified in response to Request No. xii before May 27, 1998, and if such
                   documents exist, before October 24, 1996.



                                              6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 35 of 143 PageID #: 2378




              xv. Documents sufficient to show the conception, design, and development of
                  the following aspects of the inverse treatment planning system developed at
                  DKFZ and commercialized by MRC Systems GmbH (“KONRAD”), as
                  described in the documents available at https://www.accessdata.fda.gov/cdr
                  h_docs/pdf2/K022307.pdf and https://www.dkfz.de/TechTrans/patentsearc
                  h_pdf/93809_DKFZ_P-854%20local%20dose%20shaping.pdf, at DKFZ
                  before the stated date:

                  (a) Before August 11, 2003:

                           cost function computation for determining, selecting, or optimizing
                           a collimator angle of a multi-leaf collimator;

                           cost function minimization relating to the determination, selection,
                           or optimization of a collimator angle (including, inter alia, use of
                           simulated annealing, logic for accepting or rejecting a beam-
                           weight set on a given iteration, and logic for stopping the
                           iteration);

                           consideration of target conformity and/or treatment plan delivery
                           efficiency as cost terms in a cost function to determine, select, or
                           optimize a collimator angle; and

                           user interface(s) for receiving optimization input relating to the
                           determination of a collimator angle.

                  (b) Before July 11, 2003:

                           cost function computation;

                           cost function minimization (including, inter alia, use of simulated
                           annealing, logic for accepting or rejecting a beam-weight set on a
                           given iteration, and logic for stopping the iteration);

                           use of treatment plan delivery efficiency;

                           treatment delivery time;

                           total beam segments and/or total monitor units as part of treatment
                           plan optimization;

                           use of dosimetric fitness as part of treatment plan optimization; and

                           user interface(s) for receiving optimization inputs and/or
                           controlling tradeoffs between treatment plan delivery efficiency
                           and dosimetric fitness.




                                              7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 36 of 143 PageID #: 2379




                xvi. Documents sufficient to identify each version of KONRAD in use before
                     August 11, 2003, the release date for each version, and differences between
                     each version with respect to aspects of KONRAD at DKFZ identified in
                     Request No. xv.

                xvii. Documents sufficient to show the design, operation, and functionality of
                      the aspects of KONRAD identified in Request No. xv for each version
                      identified in response to Request No. xvi.

               xviii. Documents sufficient to show that each version of KONRAD identified in
                      response to Request No. xvi was publicly available and/or in use anywhere
                      in the world before August 11, 2003, such as academic journal articles,
                      industry publications, press releases, product specifications, manuals, user
                      guides, brochures, and/or web pages describing or identifying that version
                      of KONRAD and its availability.

                xix. Documents sufficient to identify any apparatus, system, or device using
                     KONRAD before August 11, 2003, and if such documents exist, before
                     July 11, 2003. This request includes intensity-modulated radiation therapy
                     systems that comprise linear accelerators, treatment planning programs,
                     and multi-leaf collimators.

                 xx. Documents and communications sufficient to show the design, structure,
                     function, operation, and availability of each apparatus, system, or device
                     identified in response to Request No. xix.

                xxi. Documents and communications sufficient to show the sale, offer for sale,
                     or importation into the United States of each apparatus, system, or device
                     identified in response to Request No. xix before August 11, 2003, and if
                     such documents exist, before July 11, 2003.

                b. Purpose of the evidence sought

        The documents sought by these requests are directly relevant to the above-captioned

 litigation. These requests seek documents regarding specific features of a medical treatment

 system developed at DKFZ, which may be prior art to one or more of BMI’s asserted patents

 under 35 U.S.C. § 102. If obtained, Varian would use these documents to develop its invalidity

 defenses for trial, and may rely on the documents to seek invalidation of one or more asserted

 patents.




                                                 8
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 37 of 143 PageID #: 2380




        9.      Identity and address of any person to be examined (Article 3, e):

        The Court requests that Deutsches Krebsforschungszentrum, Im Neuenheimer Feld 280,

 69120 Heidelberg, Germany, designate one or more witnesses who are knowledgeable about the

 subject matter identified in section 10 below.

        10.     Statement of the subject matter about which the persons are to be examined
                (Article 3, f):

                   i. The conception, design, development, operation, and functionality of the
                      aspects of the COVIRA Algorithm, the Simulated Annealing
                      Implementation in VOXELPLAN, and KONRAD set forth in Document
                      Request Nos. i, viii, and xv, before the date(s) specified in Document
                      Request Nos. i, viii, and xv.

                  ii. Each version of the COVIRA Algorithm, the Simulated Annealing
                      Implementation in VOXELPLAN, and KONRAD in use before the date(s)
                      specified in Document Request Nos. i, viii, and xv, and the release date for
                      each version.

                  iii. The date and circumstances of the first sale, offer for sale, and/or public use
                       in the United States of the COVIRA Algorithm, the Simulated Annealing
                       Implementation in VOXELPLAN, and KONRAD before the date(s)
                       specified in Document Request Nos. i, viii, and xv.

                  iv. The identity, design, operation, and functionality of any apparatus, system,
                      or device using the aspects of the COVIRA Algorithm, the Simulated
                      Annealing Implementation in VOXELPLAN, and KONRAD before the
                      date(s) specified in Document Request Nos. i, viii, and xv.

                   v. The date and circumstances of the first sale, offer for sale, and/or public use
                      in the United States of any apparatus, system, or device covered by
                      Deposition Topic No. iv.

                  vi. The authenticity of documents produced in response to this Letter of
                      Request, the public availability and publication dates of documents
                      produced in response to this Letter of Request, the creation and authorship
                      of documents produced in response to this Letter of Request, and whether
                      and how the documents produced in response to this Letter of Request were
                      created and/or stored in the ordinary course of business.




                                                  9
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 38 of 143 PageID #: 2381




        11.     Any requirement that the evidence be given on oath or affirmation and any special
                form to be used (Article 3, h):

        Because the testifying witnesses are outside this Court’s subpoena power and cannot be

 compelled to attend trial, the Court requests that the witnesses’ testimony be taken under oath in

 such manner as provided by the laws of Germany for the formal taking of evidence.

        12.     Special methods or procedure to be followed (Articles 3, i and 9):

        The Court requests that the testimony be taken by oral examination in such manner as

 provided by the laws of Germany for the formal taking of evidence. To the extent permitted by

 the laws of Germany, the Court requests that the testimony be recorded by a videographer and

 transcribed by a stenographer.

        13.     Request for notification of the time and place for the execution of the Request and
                identity and address of any person to be notified (Article 7):

        Please notify defendants’ U.S. legal counsel at the following address:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

        14.     Specification of privilege or duty to refuse to give evidence under the law of the
                State of origin (Article 11, b):

        Nothing in this Letter of Request is intended to interfere with any rights of DFKZ to

 assert privilege or refuse to give evidence under any applicable law of Germany or the United

 States of America.

        15.     Fees and costs

        If the Präsident des Amtsgerichts Freiburg incurs fees or costs in executing this Letter of

 Request that are reimbursable under the second paragraph of Article 14 or Article 26 of the




                                                 10
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 39 of 143 PageID #: 2382




 Hague Evidence Convention, the Court requests that the Präsident des Amtsgerichts Freiburg

 submit a bill of fees and costs to the Court and defendants’ U.S. legal counsel:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

        The Court guarantees that defendants’ counsel will reimburse the Präsident des

 Amtsgerichts Freiburg for all reimbursable fees and costs incurred in executing this Letter of

 Request.

        This Court expresses its gratitude to the authorities of Germany for assisting with this

 Letter of Request, and will provide similar assistance to the judicial authorities of Germany when

 requested.


 DATE OF REQUEST:                             ___________________________


 SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                              ___________________________
                                              The Honorable Maryellen Noreika
                                              United States District Judge




                                                 11
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 40 of 143 PageID #: 2383




ATTACHMENT A-1
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 41 of 143 PageID #: 2384




            PROPERTY OF THE
.~          NATIONAL
 w          LIBRARY OF
            MEDICINE
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 42 of 143 PageID #: 2385




                   Radiotherapy and Oncology, 1995, Volume 35, Number 3, June, pp. 177-274

                   CONTENTS

                   Cited in: Chemical Abstracts, Excerpta Medica ( EM BASE), Current Contents (Clinical Medicine; Life Sciences), Index Medicus
                                                   ( MEDLIN£}, Current Awareness in Biological Sciences (CABS)

                   Original Papers
                   Epidermoid carcinomas of the floor of mouth treated by exclusive irradiation: statistical study of a series of ·207 cases
                   M. Perno/, S. Hoffsteller, D. Peiffer/, E. Luporsi, C. March~/. P. Kozminski, D. Dartois, P. Bey ( France)                         177

                   Indications, techniques and results of postoperative brachytherapy in cancer of the oral cavity
                   M. Perno/, P. Aletti, J.M. Carolus, I. Marquis, S. Hoffstetter, F. Maalou/, D. Peiffer/, M. Lapeyre, E. Luporsi, C. Marchal,
                   A. Noel, P. Bey ( France)                                                                                                          186

                   Low dose rate versus high dose rate intraluminal brachytherapy for malignant endobronchial tumors
                   T.C.M. Lo, L. Girshovich, G.A. Healey, J.F. Beamis, Jr., D.C. Webb-Johnson, A.G. Villanueva, A. W. Gray, Jr., T.R. Wu (USA)        193

                   Postoperative radiotherapy in carcinoma of the cervix: treatment results and prognostic factors
                   G. Atkovar, 0. Uzel, M. 6z;nhin, S. Koca, i. $ahinler, S. Okkan, R. Uzel (Turkey)                                                  198

                    Radiation treatment of cervical lymph node metastases from an unknown primary: an analysis of outcome by treatment
                    volume and other prognostic factors
                    L. Weir, T. Keane, B. Cummings, P. Goodman, B. O'Sullivan, D. Payne, P. Warde (Canada)                                            206

                    Intrarectal formalin application, an effective treatment for grade III haemorrhagic radiation proctitis
                    B.M. Biswal, P. Lal, G.K. Rath, N.K. Shukla. B.K. Mohanti, S. Deo (India)                                                         212

                    Toxicity, biodistribution and radioprotective capacity of L-hoi:nocysteine thiolactone in CNS tissues. and tumors in.rodents: .
                    comparison with prior results with phosphorothioates                                              , ·         ·
                    A.M. Spence, J.S. Rasey, L. Dwyer-Hansen, z. Grunbaum, J. Livesey, L. .Chin, N. Nelson, D. Stein. K.A. Krohn, F. ·Ali-Osman
                    (USA)                                                                                       .                                   216

                  . A mathematical model of the volume effect which postulates cell migration from unirradiated tissues
                   •H. Shirato, M. Mizuta, K. Miyasaka (Japan)                                                                                        227

                    Clinical implementation of an objective computer-aided protocol for intervention in intra-treatment correction using electronic
                    portal imaging
                    F. Van den Heuvel, W. De Neve, D. Verellen, M. Coghe, V. Coen, G. Storme ( Belgium)                                               232

                    A diagnostic-quality electronic portal imaging system
                    R. Sephton, J. Hagekyriakou ( Australia)                                                                                          240

                    A comparison of conventional 'forward planning' with inverse planning for 3D conformal radiotherapy of the prostate
                    M. Oldham, A. Neal, S. Webb (UK)                                                                                                  248

                    ESTRO Meetings                                                                                                                    263
                    ESTRO Courses                                                                                                                     264
                    Calendar of Events                                                                                                                265

                    Volume contents                                                                                                                   268
                    Author index                                                                                                                      271
                    Subject index                                                                                                                     273




lllllll llllll l lllll lllll llll llll IIIIII II Ill II Ill
0167·8140(199506)35:3;1·7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 43 of 143 PageID #: 2386




                                                                                                                      RADIOTHERAPY
                                                                                                                       &ONCOLOGY
                                                Radiotherapy and Oncology 35 (1995) 248-262




          A comparison of conventional 'forward planning' with inverse
             planning for 3D conformal radiotherapy of the prostate

                                       Mark Oldham*, Anthony Neal, Steve Webb
                    Joint Department of Physics, Institute of Cancer Research and the Royal Marsden Hospital, Downs Road,
                                                          Sutton, Surrey, SM2 5PT. UK

                              Received 6 October 1994; revision received 20 March 1995; accepted 27 March 1995




  Abstract

     A radiotherapy treatment plan optimisation algorithm has been applied to 48 prostate plans and the results compared with those
  of an experienced human planner. Twelve patients were used in the study, and 3-, 4-, 6- and 8-field plans (with standard coplanar
  beam angles for each plan type) were optimised by both the human planner and the optimisation algorithm. The human planner
  'optimised' the plan by conventional forward planning techniques. The optimisation algorithm was based on fast simulated anneal-
  ing using a cost-function designed to achieve a homogenous dose in the 'planning-target-volume' and to minimise the integral dose
  to the organs at risk. 'Importance factors' assigned to different regions of the patient provide a method for controlling the algo-
  rithm, and it was found that the same values gave good results for almost all plans. A study of the convergence of the algorithm
  is presented and optimal convergence parameters are determined. The plans were compared on the basis of both dose statistics and
  'normal-tissue-complication-probability' (NTCP) and 'tumour-control-probability' (TCP). The results of the comparison study
  show that the optimisation algorithm yielded results that were at least as good as the human planner for all plan types, and on
  the whole slightly better. A study of the beam-weights chosen by the optimisation algorithm and the planner revealed differences
  that increased with the number of beams in the plan. The planner was found to make small perturbations about a conceived optimal
  beam-weight set. The optimisation algorithm showed much greater variation, in response to individual patient geometry, frequently
  deselecting certain beams altogether from the plan. The algorithm is shown to be a useful tool for radiotherapy treatment planning.
  For simple (e.g., three-field) plans it was found to consistently achieve slightly higher TCP and lower NTCP values. For more com-
  plicated (e.g., eight-field) plans the optimisation also achieved slightly better results with generally less numbers of beams, un-
  favourable beams being deselected from the plan. Probably the greatest benefit is the reduced time taken by the optimisation to
  compute optimised beam-weights. This time was always s 5 min; a factor of up to 20-times faster than the human planner.

  Keywords: Conformal therapy; Treatment planning; Optimisation; Biological modelling; Simulated annealing



  1. Introduction                                                            trolled linacs, conformal radiotherapy is entering a new
                                                                             era with the possibility of significant improvement in
    The aim of conformal radiotherapy is to achieve                          treatment delivery. It is now becoming feasible to deliver
  tumour control with as low normal tissue morbidity as                      plans with large numbers of beams, each shaped to the
  possible. In terms of radiation-dose, and making the                       beam's eye view of the PTV, in reasonable times under
  assumption of uniform clonogenic cell density within                       computer control [8].
  the PTV, this goal translates to achieving a high uniform                     The technical ability to implement more complicated
  dose throughout the planning target volume (PTV) and                       plans presents a new challenge to the treatment planner
  as low a dose as possible elsewhere, specifically in                       who traditionally has used 'forward planning' (manual
  organs at risk (OAR). With the advent of computer con-                     trial-and-error based on informed experience) to
  trolled multileaf collimators attached to computer con-                    calculate the best field arrangements and beam-weights.
                                                                             Whilst forward planning is acceptable for plans with
    • Corresponding author.                                                  only a few fields, the process becomes impossibly

  0167-8140/95/$09.50 © 1995 Elsevier Science Ireland Ltd. All rights reserved
  SSDI 0167-8140(95)01556-V
                                                        Theis materia I was copied
                                                        at the N.LM and may be.
                                                        S>ubject US Copyright Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 44 of 143 PageID #: 2387




                                   M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                          249


tedious for plans with larger numbers of fields (23).                a uniformly homogenous dose in the planning target
Much effort has been devoted recently to the challenge               volume (PTV) and minimising the integral doses to the
of designing algorithms to compute optimised beam-                   organs at risk (OAR). Full details of both the numerical
weights for such complicated plans [2,4,6,7,9,10,                    method and the cost function are given in [20], and here
13-22,24,27-30].                                                     only a brief overview is included highlighting some
    To date, the majority of these new algorithms and                modifications that have been made.
planning techniques have illustrated their potential with
the application to just one or two sample cases. Our own                2.1.1. Fast simulated annealing with zero temperature
developments have been no exception [20,21,27-30].                      The numerical method used to find the cost-function
This paper presents a detailed study comparing the per-              minimum was fast simulated annealing. In this iterative
formance of an inverse optimisation algorithm with con-              method, at each iteration all beam-weights are in-
ventional planning techniques over a wide range of                   dependently perturbed by adding a 'grain' of beam-
patient cases. The aim of the study was to investigate the           weight which is selected randomly from a Cauchy distri-
effectiveness, reliability, and time saving potential of an          bution. (The grains are randomly positive or negative
optimisation algorithm which has been under develop-                 and hence individual beam-weights can independently
ment at the Royal Marsden Hospital over the past 4                   increase or decrease, the only restriction being that the
years. The algorithm is inverse in the sense that a dose             beam-weight must remain zero or positive.) A cost func-
 prescription is specified a priori, and an algorithm used           tion is evaluated for the current beam-weight set and
 to work backwards to find the dose distribution (and                compared to the running cost-function value (i.e., the
 corresponding beam-weights) that match as closely as                lowest cost-function value found from previous itera-
 possible the prescription. Details of the algorithm                 tions). If the new cost function is lower than the running
 (COVIRAOPT) have already been published [20) and it                 value, then the running value is set equal to the new
 remains the same except for some minor modifications                value and the new beam-weight set is stored. If the new
 which are discussed in the text. COVIRAOPT has been                 cost-function value is greater than the running value
 developed under the European COVIRA programme                       then no change is made to the running value and the
 (see Acknowledgements).                                             algorithm moves to the next iteration.
     The optimisation algorithm we have developed cur-                   In this manner the algorithm finds beam-weight sets
 rently only has the facility to optimise beam-weights and            that successively converge to that set which corresponds
 wedge angles. Ideally it would also optimise the orienta-            to the minimum of the cost function. There are two dif-
  tion and energy of the beams, and even the number of                ferences between the method outlined above and that of
  beams in the plan. These last facilities are the subject of         our previous paper [20). The first is that all beam-
  current research but are not simple problems to solve. In           weights are now perturbed at each iteration (or cost-
  this paper we have used the algorithm solely to optimise            function evaluation) instead of just one beam-weight per
  the beam-weights of plans that have been pre-defined by             iteration. This change was made in accordance with the
  a human planner. The planner used standard beam ar-                 approach of [13) and allows for more efficient con-
  rangements on which to base his plans but was free to               vergence. The second change is that no beam-weight sets
  individually customise the wedge angle and the beam                 that make the cost function greater are ever accepted.
  orientation for each patient as required. This procedure            This is equivalent to setting the temperature to zero in
  is the same as that used in the clinic. The inclusion of            FSA, thereby disallowing all up-hill changes. For the
  wedge angle optimisation will be the subject of later               linear-quadratic cost function used in this paper (Sec-
   work. This paper is primarily concerned with evaluating            tion 2.1.2), there is only a single minimum, and therefore
   the likely benefits associated with optimising the beam-           the acceptance of up-hill changes to escape from local
   weights of predefined, standard plans.                             minima is not required. This approach applied to a bio-
                                                                      logical cost function has previously been investigated
 2. Method                                                             [13) and it was found that even if local minima are pres-
                                                                      ent there is no need to accept up-hill changes with FSA
 2.1. The optimisation algorithm                                       because of an alternative 'tunnelling' mechanism. Tun-
                                                                       nelling arises because of the broad wings of the Cauchy
   To optimise the beam-weights of an arbitrary treat-                 distribution which allow occasional large grains to be
 ment plan, a numerical method is employed to find the                 selected.
 set of beam-weights that corresponds to the minimum of                   In this scenario (FSA with zero temperature) the effi-
 a cost function. The cost function is a measure of fit be-            ciency of the optimisation depends only on the Cauchy
 tween a dose distribution and some ideal, user-specified,             probability distribution from which the grains of beam-
 dose distribution. In this paper the numerical method                 weight are selected. This distribution gradually collapses
 used is fast simulated annealing (FSA) with zero temper-              as the iterations increase so as to more finely probe the
 ature (25,13) and the cost function is based on attaining             cost-function structure near the minimum. The collapse


                                                         Th,is material was copied
                                                         at the N1.Mandmaybe
                                                         5'ubject US Copyrigt1t Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 45 of 143 PageID #: 2388




250                                  M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


of the distribution is controlled by the parameter W(n),                    starting value of the term (i.e., at n = 1), and m is the
the full-width at half-maximum of the distribution,                         number of OARs. (Note, the value of the WEIGHTOAR
which varies according to Eq. l [20].                                       factor can be arbitrarily set for each OAR.)

W(n) =       W(O)                                             (l)
          (1 + n/R)                                                                    m

In Eq. 1, W(O) is the full-width at half-maximum at the                         +     I;   (WEIGHToARj x CoARj (n)/CoARsT}l)) (5)
start of the optimisation, n is the iteration number and                             j=l
R is a constant that controls the speed with which the
                                                                                            + WEIGHTeooY x CnooY (n)/CnooYsTO)
distribution collapses. Appropriate values of R to pro-
duce efficient convergence are determined in Section                          Minimising the cost function CrnTAL thus corresponds
 2.3.1.                                                                       to minimising the integral dose in the OAR and BODY
                                                                              regions, while attempting to achieve a uniform dose of
    2.1.2. Cost-function structure                                            100% in the PTV. Although of simple design, without
    The minimum of the cost function defines the theoret-                     the sophistication to model complicated volume effects,
 ical ideal dose distribution (and beam-weight set) which                     the cost function is designed to be effective at differen-
 the optimisation algorithm attempts to achieve. It is                         tially reducing the dose received by segmented regions.
 therefore critical that the cost function should reflect
                                                                               The algorithm and cost function should therefore be ef-
  what is clinically desired in each different region of the
                                                                               fective for tumours at locations other than the prostate
  patient. In accord with our previous paper [20], the cost
                                                                               via judicious choice of importance factors.
  function was segmented into component terms from
  each of the regions PTV, OAR and BODY (i.e., all tis-
                                                                               2.2. The patient data set
  sue that is not in the PTV or in an OAR). The following
  mathematical formulae were used, reflecting the desired                          The 12 patients in the study were all diagnosed with
  clinical dose to each region.                                                early prostate cancer (either stage Tl or T2), and under-
                                                                               went a pelvic CT scan as part of their routine treatment
  CPTV    = E; in PTV (D; - 100) 2                               (2)           planning. The CT data sets consisted of 5-mm con-
                                                                 (3)           tiguous axial images, acquired when the patient had a
  CoAR = I:; in OAR (D;)                                                       full bladder. The only difference with standard CT im-
   CeoDY = r:, in eoov(D;)                                       (4)           aging protocol was that the number of CT slices per pa-
                                                                                tient was extended so that the complete bladder was
   where D- is the dose to the ith cubic voxel of each                          contained in the 30 data set. This was done for the pur-
   segmente1d region. The figure 100 appearing in Eq. 2                         poses of calculating meaningful dose-volume histograms
   represents the desired 100% uniform dose to the PTV.                         (DVH) and normal tissue-complication probabilities
   The quadratic cost function is used in Eq. 2, as opposed                     (NTCP) for the bladder. For each patient, the PTV was
   to the modulus for example, because it is inherently bet-                     segmented in 30 by first outlining the gross tumour
   ter at controlling the dose in extreme regions (either very                   volume (macroscopic disease spread), then adding a
   hot or cold).                                                                 margin of 5 mm to create the clinical target volume
        A useful feature of the linear OAR and BODY cost                         (including microscopic tumour spread), and finally ad-
    function terms is that the voxel summation need only be                      ding a further 5 mm to create the PTV (this extra margin
    done once, for each beam, at the start of the optimisa-                      accounting for random and systematic treatment deliv-
    tion. All future changes in the CoAR and Ceoov terms                         ery and set-up errors). The rectum, bladder, and left and
    due to the addition of a grain of beam-weight can simply                      right femoral heads were also segmented in 30. In most
     be calculated by multiplying the 'global' contribution of                    patients there was a small region which was classified as
     that beam, for unit weight, by the grain size. This short-                   both PTV and rectum. In the optimisation algorithm,
     cut leads to a reduction of about a factor 30 in the                         this overlap region was considered as being PTV only.
     computation time necessary to evaluate the cost func-                        The consequences of this overlap region have been
     tion. For plans with :::! 4 beams, almost all the computer                   explored in [20].
     time taken to optimise the plan comes from evaluating
      the cost function over many iterations and therefore this                      2.2.1. Conventional 'forward' treatment planning
      is a significant time saving.                                                  For each patient, four plans were created by a human
         The component terms (2)-(4) were merged linearly to                      planner (A.J. Neal) using the fully 30 VIRTUOS
      form the total cost function (Eq. 5). Each term was                         (VIRTUal radiOtherapy Simulator) treatment planning
      weighted by an 'importance factor' to define its relative                   system [l]. The plans consisted of a 3-, 4-, 6- and an 8-
      importance at the start of the optimisation. In Eq. (5),                    field plan (Fig. la-d). Beam configurations were
      n is the iteration number, the subscript ST denotes the                     adhered to whenever possible but gantry angles and


                                                        This mat,arial wasc~pi,d
                                                        at tlhe NLM and may be
                                                        Su.b je ct US ~-o-pyr ig~ t Laws
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 46 of 143 PageID #: 2389




                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                             251


                                       ANTERIOR


                                            .                                                        .




                                                                                                     ,...

                                       POSTERIOR

                                         Fig la                                                    Fig lb




                          l1S-                               4!'




                          :w•                                135'


                                                                                                             W•




                                         Fig le                                                             Fig ld

Fig. I. (a) the 3-field arrangement of an anterior field and two posterior wedged oblique fields; (b) the 4-field arrangement of opposed ante-
rior/posterior and right lateral/left lateral wedged fields; (c) the 6-field arrangement of opposed left anterior oblique/right posterior oblique fields,
opposed right anterior oblique/left posterior oblique fields and opposed right lateral/left lateral fields; and (d) the 8-field arrangement as 6-field
arrangement but with the addition of opposed anterior and posterior fields.




wedge compensators were adjusted individually to opti-                              guess' to give a satisfactory dose distribution. The ac-
mise the plan for that particular patient's anatomy. In                             ceptability of the plan was determined from isodoses
all cases where the plan was adjusted, it was the adjusted                          overlaid upon the CT data in transverse, sagittal and
plan that was also optimised by the algorithm. All fields                           coronal views. Priority was given to treating the PTV to
were coplanar and shaped to the beam's eye view of the                              a homogeneous dose, using the isocentre as a reference
PTV. A margin of 6 mm around the PTV was added to                                   point. A PTV dose homogeneity of ± 5% was aimed for.
allow for beam penumbra. This study was retrospective                               Once attained, consideration was given to reducing
in that all the patients had been previously treated with                           irradiation of the adjacent OARs. In practice, the blad-
3-field wedged plans. The delivery plans were not                                   der and rectum were considered to be the OARs which
 necessarily exactly the same as the 3-field plans                                   determined the acceptance or rejection of a particular
 reproduced here because they were created using a dif-                              plan. The femoral heads were considered in the com-
 ferent planning system, by a different planner.                                     parison of plans but was not a major factor in the
    Beam weights were iteratively adjusted, in the conven-                           human optimisation of individual plans.
 tional forward planning manner, from an initial 'best                                 The dose calculation algorithm was of the Bentley-



                                                                    This m.it:e,rial was c.opied
                                                                    at the N:LM and m.iy be.
                                                                    !.ubject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 47 of 143 PageID #: 2390




  252                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                                                                                       2.3. Optimised treatment planning
                                                ----R=1
   o 0.95                                               R=10                              Before the optimisation algorithm was applied to the
   1§                                           ---o--- R=100                          patient data set, suitable optimisation parameters need-
   vi                                           -O--R=1000                             ed to be found. These parameters fall into two
   8     0.9                                                                           categories; annealing parameters, and importance fac-
                                                                                       tors. The annealing parameters, W(O) and R in Eq. I,
        0. 8 5 -+--+---+--+-----I                                                      control the convergence of the optimisation and, if
                 0.01    0.1         10     100                                        badly set, the algorithm may converge to a value that is
                                      WO                                               not the minimum of the cost function in the allowed
                                                                                       space, or converge ineffectively. The importance factors,
  Fig. 2. Plot of the dependence of the cost ratio (the ratio of the final
  cost-function value to the starting cost-function value) on the anneal-              WEIGHT PTV, WEIGHT OAR·, and WEIGHT BODY (Eq.
  ing parameters W(O) (the starting full-width-half-maximum of the                     5) determine the minimum of the cost function and thus
  Cauchy distribution), and R which is a constant that controls the                    the final beam-weights.
  speed of collapse of the distribution (Eq. 1).
                                                                                        2.3.1. Finding suitable annealing parameters
  Milan ray-tracing type which took into account tissue                                    A series of optimisation runs on the 3-field plan of an
  inhomogeneity for the primary beam, and equivalent                                    arbitrary patient were performed where the parameters
  field-size scatter effects. The effects of tissue inhomo-                             W(O) and R were varied over several orders of
  geneity on the scatter was not modelled. The beam data                                magnitude. These runs represented a coarse sampling to
  used was that of 15-MV photons from a Siemens                                         estimate W(O), R combinations that produced fast con-
  Mevatron 77 linear accelerator.                                                       vergence. Each run was allowed to progress for a IOOO




                           (a) 3 Field Plan                                                              1        (b) 4 Field Plan
                                                  ---run a                                                                                           run a
        0                                         - - - - runb                                0                                        ----runb
        ·1Bo.9s                                   - - ..... run c                         ~0.95                                        · - · · · - - run c
        1..-                                                                                  1..-
        +-'
                                                       o rund                                 +-'                                            0       run d
        CJ)                                                                                   CJ)
        0 0.9                                                                                 0         0.9
        u                                                                                     u
                                                                                                       0.85
                        0 1 2 3 4 5 6 7 8 9 10                                                                0   10 20 30 40 50 60 70
                                          iteration (1 OO's)                                                               iteration (1 OO's)

                          (c) 6 Field Plan                                                             0.75       (d) 8 Field Plan
                 0.75
                                                  ---run a                                                                                      run a
                                                  - - - - run b                                                                         - - --runb
                                                         - run c                              0
          0
        ·.;::;
         co
         ._
                                                     o     run d
                                                                                              --
                                                                                               co
                                                                                               "-
                                                                                                                                              - run c

        --
         ( /)
         0
         ()
                  0.7                                                                         ......
                                                                                               (/)
                                                                                               0
                                                                                               (.)
                                                                                                        0.7                                0    rund




                 0.65 -+--4--+--+---+-+--+-                                                            0.65
                      o 50 100 150 200 250 300                                                                0    100   200     300       400
                                      iteration (1 OO's)                                                                       iteration (1 OO's)
  Fig. 3. Plots of the cost ratio (the ratio of the final cost-function value to the starting cost-function value), vs. iteration number, for four W(O),
  R combinations. Runs a, b, c and d correspond to W(O),R combinations of0.01,1000; 0.05,100; 0.5,10; 5.0,1.



                                                            Theis m:ateiri:a I was, co,pied
                                                            at tlie. NLM :and may b,a
                                                            s,uibject US Oo,:PIJlrigiht Laws
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 48 of 143 PageID #: 2391




                                         M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                                          253

iterations and the efficiency of convergence was then                         convergence for all patients, for all plan types, in close
quantified by evaluating the 'cost ratio', i.e., the ratio of                 to the minimum number of iterations possible. The.final
the final cost function to the starting cost function. The                    beam-weights produced by the optimisation algorithm
plot of the value of the cost ratio after a 1000 iterations                   thus correspond to the minimum of the cost function in
for different W(O), R combinations is shown in Fig. 2.                        allowed space and are independent of small variations in
The cost function minimum in allowed space cor-                               the parameter settings.
responds to the smallest value of the cost ratio which,
for the 3-field plan of this patient is about 0.875. For                      2.3.2. Finding suitable importance factors
 some runs (i.e., W(O), R combinations) it is clear that the                      In this paper we are interested in evaluating the per-
 algorithm has not found the minimum, indicating false                        formance of a practical and usable optimisation algo-
 convergence.                                                                 rithm. The practicality of the algorithm would be
     Four (W(O), R) combinations were selected from Fig.                      severely reduced if it was necessary to individually ad-
 2 that all produced convergence to the minimum within                        just the importance factors (Eq. 5) for each patient and
 the 1000 iterations. These four combinations (which                          each plan type. The difficulty here is that in reality each
 were W(O) = 0.01, R = 1000 (run a); W(O) = 0.05,                             patient may have a slightly different importance factor
 R = 100 (run b); W(O) = 0.5, R = 10 (run c); and                             set that is 'optimal', depending on inter-patient variables
  W(O) = 5.0, R = 1 (run d)) were then studied further by                     like patient size, organ positioning, target size, etc. Fur-
 plotting the cost ratio against iteration number for all                     thermore the optimal set might be expected to vary be-
 four plan types (Fig. 3a-d). The aim was to find a par-                      tween plan types with very different geometries (the 3-
 ameter set that guaranteed fast convergence for all plan                     and 8-field plans for example). This section details work
 types. Fig. 3a-c shows that for the 3-, 4- and 6-field                       undertaken to identify a 'practical' importance factor
 plans, despite initial differences in the rate of con-                       set; practical in the sense of consistently giving good
 vergence, all four runs arrived at the minimum in                            dose distributions over the 48 plans. (In the rest of the
  roughly the same number of iterations. This indicates                        paper this importance factor set is referred to as the
  that for these few-beam plans, rapid collapse of the                         'practical' set, and was used for all patients.)
  Cauchy distribution from an initially large W(O) is                             An exhaustive study comparing the resulting dose dis-
  equivalent to slow collapse from an initially small W(O).                    tributions arising from all possible sets of importance
  In Fig. 3d a trend is seen that we have observed in all                      factors, each set evaluated over 48 plans, is clearly not
  plans with more than eight fields, that of the fastest con-                  feasible. Instead, informed importance factor set
  vergence being achieved by the runs with the slower col-                     'guesses' were made and these then evaluated on the
  lapse schedules (and correspondingly smaller W(O)                            physically largest and smallest patients, hopefully ensur-
  value). Fig. 3a-d indicates that all runs truly converged                    ing the set would yield good results over as wide a range
  (given enough time) and therefore the algorithm is                           of patient geometry as possible. In practice it was found
  robust concerning the exact settings of the annealing                        surprisingly easy to find a practical set that gave good
  parameters in this range.                                                    dose distributions for both patients, for all four plan
      Although the results shown here are for a single                         types. This set was arrived at after three 'guesses' shown
   patient (this' patient actually needed more iterations to                   in Table 1. (The first guess was loosely based on the
  converge than any others studied), a similar series of                        perceived clinical importance of structures. Although
   runs was also performed on the physically largest and                        the contour region obviously does not have zero impor-
   smallest prostate patients, respectively. These runs con-                    tance, it was set to zero in order to give the algorithm
   firmed the trends found in Fig. 3a-d, although there                         a high degree of freedom. In subsequent tests we did not
   were slight inter-patient variations (s 100/o) in the num-                   find it necessary to increase this value. The second and
   ber of iterations needed to reach the minimum. On the                        third guesses were refinements of the first guess, attemp-
   basis of Fig. 3a-d, the parameter values of run a                            ting to get a better dose distribution. All subsequent
           =           =
   ( W(O) O.ot, R 1000) were selected as producing true                         refinements after the third guess showed no benefit.)


Table I
Three 'guesses' were necessary to identify a practical importance factor set that gave good results for all patients and all plan types in the patient
data set

 Guess                      PTV               Rectum               Bladder                Femorals            Contour

 I                           2                20                    s                                         0
 2                          10                10                    s                                         0
 3                           18               20                    s                                         0
     (practical set)
 The numbers refer to the importance factors guessed for that region of the patient.



                                                                This materia I was CC1)ied·
                                                                at the NW• and may be.
                                                                !liubject US Copyrigflt Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 49 of 143 PageID #: 2392




254                                     M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262

Table 2
NTCP and TCP values for three importance factor set guesses for an arbitrary patient

Guess                   8-NTCP               R-NTCP               LFH-NTCP              TCP              RFH-NTCP
I (64 Gy)               <0.1                 3.6                  <0.1                  86.1             <0.1
2 (64 Gy)               <0.1                 3.4                  <0.1                  86.0             <0.1
3 (64 Gy)               <0.1                 3.4                  <0.1                  86.0             <0.1
1                       <0.1                 5.0                  <0.1                  87.2             <0.1
2                       <0.1                 5.0                  <0.1                  87.4             <0.1
3                       <0.1                 5.0                  <0.1                  87.4             <0.1

    The column heading notation (8-, R-, LFH- and RFH-) corresponds to the bladder, rectum, and left and right femoral heads, respectively. The
 first three rows correspond to when a dose of 64 Gy is prescribed to the isocentre. In the last three rows, the prescribed dose was scaled until a
 rectal NTCP of 5% was obtained.


    The dose distribution corresponding to each guess                         ciples that are believed to approximate the response of
was analysed primarily on the basis of TCP and NTCP                           organs to radi~tion. In this respect we have relied upon
values and also careful study of the DVH. (The calcula-                       the models to rank dose distributions according to clini-
tion of TCP and NTCP is discussed in Section 2.4.). The                       cal benefit. The uncertainties in model parameters, we
greater reliance on NTCP and TCP numbers simply                               believe, will not affect the central conclusions of this
reflects the great time saving incurred over studying                         paper which are based on comparative 'average
DVHs for a large patient data set. The NTCP and TCP                            rankings'.
values for the three guesses as applied to the largest pa-
 tient are given in Table 2. Although the values are the                                       }    k                         -a Dt
 same for guesses 2 and 3, and in all patients studied                          TCPToT = K         E     (Illin PTV   e-N;e     n     )           (6)
 these two guesses gave very similar results, the latter was                                       n=I
 judged to be marginally superior on investigation of the
 DVH. The NTCP and TCP values of guess l are similar                            In Eq. 6, i is an index looping over voxels in the PTV,
  to those of guesses 2 and 3 because, even with a relative-                    D1 and N1 are the dose and number of clonogenic cells
  ly low importance factor, the quadratic nature of the                         of the ith voxel, respectively, and K is a number of the
  cost function in the PTV ensures a quite uniform dose.                        order 104 which represents averaging over a patient
  Further investigations into modifications of the prac-                        population. A discussion of the fitting of Eq. 6 to clini-
   tical importance factor set showed no improvement in                         cal data, and its use in predicting TCP is given in [20].
   the NTCP or TCP values for any of the plan types of the
   two patients selected for this evaluation. It was thus                        3. Results
   assumed that this set could be applied to all the patients
    in the data set.                                                                Each of the four plan types for all patients were op-
                                                                                 timised according to the algorithm outlined above with
      2.4. Normal tissue-complication probability (NTCP) and                     the importance factors set to the practical set of Table
      tumour-control probability (TCP) computa.tion                              1 and with the appropriate annealing parameters R and
                                                                                  W(O) (Section 2.3.1). The optimised dose distributions
         NTCP values were calculated using the Lyman model                       were then compared with those obtained by the human
      [12] combined with the DVH reduction scheme of Kut-                         planner on the basis of dose statistics in the PTV, dose-
      cher and Burman [l l) and the biological parameters                         volume histograms for the OARs, and NTCP and TCP
      given in Burman et al. [S) (full details can be found in                    calculations. To determine any consistent, significant
      Oldham and Webb [20)). TCP was computed using the                           difference between the results obtained from the op-
      model of Webb and Nahum [31] (Eq. 6), with the values                       timisation algorithm and those of the human planner,
      a= 0.547, a0 = 0.19, clonogenic cell density= 10 7 per                      the mean of the individual patient differences, the 95%
       cm 3, and the number of patients averaged over to                          confidence interval of this mean, and a two-tailed paired
       account for inter-patient variation in radio-sensitivity                   Student's t-test were computed. The 95% confidence
       was 40 000 (guaranteeing a precision of s0.1%). It is                      interval describes the magnitude of any effect and the t-
       stressed that these biological models are at an early stage                 test quantifies the statistical significance of the mean dif-
       of development. In the absence of good quality data, the                    ference. For each plan the mean dose in the PTV (D),
        parameters used in the model have been derived from a                      and standard deviation (aD) of the dose in the PTV
        mixture of very sparse data and clinician's estimates [S).                 about this mean was computed. aD represents the
        The errors in absolute values of NTCP may be quite                         uniformity of dose in the PTV. The average standard
        large. However, the models embody the general prin-                        deviation (iiD) over the 12 patients was computed as


                                                           This material was copied
                                                           at the NtM and may be
                                                           Subject US(:apyf"ight Laws
    Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 50 of 143 PageID #: 2393




                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                                                                 255

Table 3
Comparison of the dose homogeneity in the PTV achieved by the human planner and the optimisation algorithm

                     Average S.D.              Mean DifT                                 95% C.I. for                       P value of

                             a_
                                                 h                                       Mean difT.                         Mean difT.
                      Op
                               oD

3-F Human            0.012 (0.001)
3-F Optimised        0.011 (0.002)               -0.002                                   -0.002 to -0.001                    0.004
4-F Human            0.015 (0.005)
4-F Optimised        0.011 (0.003)               -0.004                                   -0.006 to -0.001                    0.022
6-F Human            0.014 (0.007)
6-F Optimised        0.010 (0.004)               -0.004                                   -0.006 to -0.002                    0.002
8-F Human            0.012 (0.003)
8-F Optimised         0.008 (0.003)              -0.004                                   -0.005 to -0.003                   >0.001

   The first column 'Average S.D.' is the average of the standard deviations in the PTV over the 12-patient sample. The 'Mean difT.' column is
 the average of the individual patient differences of the S.D. in the PTV achieved by the optimisation and the human planner. The P value was
 computed from a two-tailed paired Student's I-test. C.I. is the confidence interval.



 well as the standard deviation of this average (u;; D), the                                     to make the standard deviations of the dose in the PTV
 latter representing the variability over the sample. Next,                                      for different plans directly comparable, dose distribu-
 the mean difference (o) in the PTV dose homogeneity                                             tions were scaled so that the mean in the PTV was the
 achieved by the optimisation and the human planner                                              same for all plans: an arbitrary value of unity was
 was computed (i.e., o = uD,opt - uD,human). The more                                            selected. In Table 3 it is shown that 0.008 s uD s
 negative this quantity is, the better the optimisation is in                                     O.Ql5 for the different plan types (i.e., the average stan-
  terms of uniformity of dose in the PTV.                                                         dard deviation of dose in the PTV ranges between 0.8
     The quantities aD, u00 and o for each plan type are                                          and 1.5%.) DVH comparisons were made by noting
  shown in Table 3, and the individual o values for each                                          down the percentage volume of the OAR in each of the
  patient and each plan type are given in Fig. 4. (In order                                       four dose bins <20, 20-50, 50-80 and >80%, and



                           0.000                                                                                              ..• <>
                                      ••• <> ... 0    .•
                                                                           -·~-~-
                                                                                   !,_
                                                                                                                                  _..._,                      ~

                                                                  -0         /· ¥
                                                                                                         /.
                                                                                                           .                               ' ·.-...... .
                                           ~                                   I .t ,,               • I                                        '
                                                                                                                                                <>
                                                                                                                                                              •
                                                                                                                                                     ..........
                                                                                                                                                          I
                                                                           I                                                      \
                           -0.005                                      I I                            I        <>
                                  \
                                                                                            \
                                   \
                     b              \
                                                          \                                     'J
                                     \
                                                              \
                           -0.010     \
                                       \
                                        \                         ~                                                     .. <> . 3 Field
                                                                                                                        -a- 4 Field
                           -0.015                                                                                       -•. 6 Field
                                                                                                                        -<>-8 Field



                            -0.020
                                             2        3                4              5              6              7   8     9        10           11            12
                                                                                                     Patient

    Fig. 4. Graph showing the o values (i.e., the difference in the standard deviation of the dose in the PTV achieved by the optimisation algorithm
    and the human planner) for all 12 patients, and for each plan type.


                                                                               This, mata,ri;a I ,,,,;as copied
                                                                               at tiha, NLM and may tMa
                                                                               '>uibjact US Cop,yri~ht Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 51 of 143 PageID #: 2394




  256                                M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


  averaging over the 12 patients (Fig. 5a-p). For all plans             the 4-field plans, the optimisation produces a higher
  the DVHs were normalised to the dose at the isocentre.                volume in the 20-500/o bin, and a lower volume in the
  In Fig. 5a-p, the one standard deviation limit of the 12              50-800/o bin. This trend is reversed for the 6-field plans,
  patient sample is indicated by the upper and lower                    and in the 8-field plans the optimisation produces less
  curves. In Tables 4 and 5, average TCP and NTCP                       volume in both bins. The precise cause of these trends
  values are shown after the dose to the isocentre was scal-            is difficult to ascertain but an important feature is cer-
  ed to give a rectal NTCP of 5%. The average beam-                     tainly that in trying to achieve a homogenous PTV dose
  weights selected by the human planner are compared to                 the optimisation consistently favours beam orientations
  those computed by the optimisation algorithm in Fig. 6,               differently from the human planner.
  and the average planning times (i.e., the time taken to                  The salient point from the PTV homogeneity data of
  determine optimal beam-weights once the beam orienta-                 Table 3 and the OAR DVH data of Fig. 5, is that com-
  tions and field shape have been defined and                           pared with the human planner the optimisation algo-
  implemented) are compared in Table 6. The optimisa-                   rithm achieves a more homogenous PTV dose by slight
  tion times are real-times, recorded on an IBM RS6000                  re-distribution of dose in the bladder and rectum, and
  530H mainframe under conditions of light usage by                     significant re-distribution in the femoral heads. Of par-
  other users.                                                          ticular importance to NTCP is the amount of OAR
                                                                        volume in the > 800/o dose bin. From Fig. 5 we expect
  4. Discu~ion                                                          that the optimisation has slightly worsened the rectal
                                                                        dose for the 3-, 4- and 8-field plans, and slightly im-
     Both Fig. 4 and the 'a0 ' column of Table 3 show                   proved it for the 6-field plans. The femoral head dose
  that the optimisation algorithm has achieved a more                   also appears worse for the 3-, 4- and 6-field plans, but
  homogenous PTV dose for all plan types. The standard                   better for the 8-field plans. The TCP and NTCP values
  deviation of the average ('a;s-' column in Table 3) are               in Table 4 can be used to assess the relative merit of a
  similar for the 3-, 4- and 8-field plan types, indicating a            more homogenous PTV dose against the worsening of
  similar level of inter-patient consistency. For the 6-field            the rectal and femoral heads dose. By scaling the dose
  plans there is greater inter-patient consistency in the                so that the rectal NTCP is 5% for all plans, the best
  optimised plans. A more revealing analysis comes from                  plans can be judged as those having the highest TCP,
  studying the mean of the individual differences (opti-                 providing that the NTCP of other organs are acceptable.
  mised-human) given in the •'lj• column. A statistically                   From Table 4, the optimisation has achieved a slightly
  significant effect ·was observed for all plan types, par-              higher average TCP for all plan types than the human
  ticularly for 3-, 6- and 8-field plans. The magnitude of               planner. The internal consistency (indicated by the S.D.
  the improvement, as indicated by the 95% confidence                   column) is similar for the 3-, 4- and 8-field plans, and
  interval, is greatest for the 8-field plans and least for the          better for the 6-field plans. Surprisingly, the optimisa-
  3-field plans (as expected, because the optimisation                   tion does not appear to attain relatively better results for
  algorithm has more degrees of freedom in the 8-field                   the more complicated 6- and 8-field plans. In fact the
  plan). However, there is no obvious trend towards great-               opposite is observed where the largest benefit is obtain-
  er improvement with larger numbers of beams. In study-                 ed for the 3-field plans. In the 4-field plans, the
  ing the individual results of the human planner it was                 optimisation achieved a significantly worse NTCP in
  observed that occasionally a plan was accepted that, al-               both femoral heads (first row). Analysis of the NTCP
  though acceptable, was noticeably sub-optimal with                     values for both right and left femoral heads revealed
  regards to PTV dose homogeneity. The optimisation                      that they were less than 5% for all except three patients
  algorithm provides an effective method of reducing                     who had extremely high values (up to 20%). It was
  these anomalies. The increased dose inhomogeneity in                   obvious that the practical parameter set was inappropri-
  the planner's plans was found to be largely due to                     ate for these few patients and so they were recalculated
  patient-specific tumour shapes (odd bulges, etc.) rather               with the 'importance factor' for the femoral head in-
  than to any systematic under or overdosing.                            creased from l to 3. An increase of more than this
     The dose distributions in the OARs are summarised.                  resulted in the anterior-posterior beams being too
  in Fig. 5a-p. By and large, the distribution of dose be-               strongly favoured. The corrected average NTCP and
  tween the four bins ( < 20, 20-50, 50-80 and > 80%,), for              TCP values are shown as the lower italicised row in the
  the bladder and rectum, are similar for the human plan-                Table. (All other relevant Tables and figures incorporate
  ner and the optimisation, for all plan types. The op-                  the results of these three corrected runs.) A marked
  timisation does, however, produce about 1-2% more                      decrease in NTCP values for the femoral heads was thus
  rectal volume in the > 80%, bin for the 3-, 4- and 8-field             achieved for the 3- and 4-field plans.
  plans, and 1-2% less for the 6-field plans. For the left                  A more revealing analysis is again obtained by study-
  and right femoral heads there is a significant difference             ing the individual patient TCP and NTCP differences
  in distribution of dose for the 4-, 6- and 8-field plans. In          (Table 5). (The 'Bladder' data has been omitted from


                                                   This material was copied
                                                   at the N1Mandmaybe
                                                   Subject US Copyright Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 52 of 143 PageID #: 2395




                                                      M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                                  257

this table because the mean differences as indicated in                                             timisation algorithm comes in the planning time saved
Table 4 were always too small to be significant.) One                                               (see below). There is also a suggestion of a benefit for
may see from the 'TCP' column that the optimisation                                                 the 6- and 8-field plans although the effect is not proved
algorithm achieved a statistically significant improve-                                             significant at the 95% level. The femoral head NTCP
ment of about 0.5% for the 3- and 4-field plans. It must                                            values in Table 5 suggest the optimisation achieves a
be stressed here that statistical significance is not the                                           small ( < 1.00/o) improvement in all cases except for the
same as clinical significance. Although a 0.5% improve-                                             right femoral head in the 6-field plan.
ment in TCP is not of great importance clinically, the                                                 Tables 3-5 and Fig. 5a-p indicate that the optimisa-
implication is that the optimisation performs at least as                                           tion algorithm produced dose distributions that were as
well as the human planner. The real benefit of the op-                                              good as the human planner and often slightly better. For


                                         60 T              (a) BoociEr, 3 field                                 60              (b) Fa:tt.rn 3 Reid
                                         5C>   I                                                                5()
                                                                                                      (I)
                                                                                                      E 40
                                                                                                      :::,
                                    <ll40I~
                                                                                                   g :n
                                    ~    20
                                               I
                                    -g! s : n l ~ .                                                 ::!!
                                                                                                    0
                                                                                                         20
                                            1ot                                                                  10
                                                                                                                  0
                                             0 ...-----.---.----.----,
                                                    20%        20-50"/o 5(}00"/o >00'/o                                    . 20'/o     2).50"/o 50-00>/o      >00"/o
                                                                               dose                                                                    dose

                                                           (c) LFH. 3 Fteld                                                          (d) RT\ 3 Fteld
                                    00                                                                           00

                             Q)     60                                                                   <I)     ED
                             E
                             :::,
                                                                                                         E
                                                                                                         :::,
                            g       40                                                                   0 40
                                                                                                         >
                            ::!!                                                                         :.t
                                                                                                         0
                            0
                                    20                                                                            20

                                        0                                                                             o,
                                               20"/o         20-50"/o 50-00'/o        >00'/o                                 20%       20-50"/o f.0.00'/o     >00'/o
                                                                          dose                                                                         dose


                                                                                                                             (f) Rectum, 4 Field


                                    :f:+
                                                                                                                60
                                                                                                                5()
                             Cl)                                                                   Q)
                             E                                                                     E    40
                            .3                                                                     :::,
                             g                                                                    0
                                                                                                   >
                                                                                                                30
                            ~                                                                                   20
                                                                                                  0~



                                    1~t
                            0


                                                                                                                10
                                                                                                                 0
                                               20%          20-50"/o 50-80"/o        >00"/o                                20%        20-5()% 50-80%          >80"/o
                                                                              dose
                                                                                                                                                       dose

                                    100                                                                         100
                                        80                                                                       80
                                                                                                   Cl)

                             ~
                             :::,
                                        60                                                        E
                                                                                                  :::,           60
                            0                                                                     0
                             >          40                                                        >              40
                            ::!!
                            0
                                                                                                  0~

                                        20                                                                       20
                                        0                                                                         0
                                                   20"/o     20-50"/o 50-00"/o >OO"~o                                       20%        20-50"/o 50-00'/o      >00"/o
                                                                          dose                                                                         dose

Fig. S (a)-(h). Each plot summarises average extracted dose-volume histogram statistics over the 12 patients. The central solid line with circle mark-
er is the average achieved by the human planner; the upper and lower solid lines are one standard deviation bounds. Similarly, the central dashed
line with cross marker is the average achieved by the optimisation algorithm, with the one standard deviation bound shown as the upper and lower
dashed lines.



                                                                                     This ma~ia I Was copie,d
                                                                                     at th.e NtM and may· be
                                                                                     !.ubject USCopy·right Laws
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 53 of 143 PageID #: 2396




258                                            M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                               00             (i) Blaijer, 6 Field                                                 0) Ra::tun, 6 Field

                       (I)      60
                       E
                        ::l
                       0        40
                       >
                       ::,!!
                       0
                                 20
                                                                                                  10
                                     0                                                                 O+--~--~-~-~
                                          20'/o        20-50'/o S0.80'/o     :,00>/o                            20'/o       20-50'/o so.a:J'/o    :>00'/o
                                                                     dose                                                                  dose
                                                (k) LFH, 6 Field                                    100              {I) RFH, 6 Rad
                                                                                                         00
                                                                                           (I)
                                                                                            E            00
                                                                                            ::l
                                                                                           0
                                                                                            >            40
                                                                                           ~
                                                                                           0
                                                                                                         20
                                                                                                          0
                                               20'/o      20-50'/o 5().80'/o :,00>/o                                20'/o      3:>-50% 50-80'/o :>00'/o
                                                                      dose                                                                 dose


                                               (m) Blacx:ler, 8 Field                                     60        (n) Rectum, 8 Field




                                                                                                                        ~
                                                                                                          50
                               i
                               ::l
                                                                                                   <D
                                                                                                   E 40
                                                                                                   .i!
                               0
                               >                                                                   g 30
                               ~
                               0                                                                   'ii, 2.0
                                                                                                        10
                                                                                                               0
                                               20%        20-50% 50-80%         >80%                                  2.0"/o     20-50% 50-80%         >80"/o
                                                                       dose                                                                      dose
                                                   (o) LFH, 8 Field



                                         ,~I
                                                                                                          100
                                                                                                              80
                                   (I)
                                   E
                                                                                                  ~
                                                                                                  .;;i
                                                                                                              60
                                   ::l                                                             0
                                0                                                                  >          40
                                >
                                                                                                  .I!
                                   .I!
                                                                                                              20

                                          0                                                                    0
                                                  20'/o     20-50'/o 50-80'/o :,00>/o                                   20%      20-50% 50-IIO"k       >00"/o
                                                                        dose                                                                 dose

                                                                                       Fig. S (i)-(p).




      the four plan types studied, the optimisation achieved a                                           PTV. Achieving a homogenous PTV dose thus raises the
      more homogenous PTV dose whilst keeping the NTCPs                                                  overlap part of the rectum to a high dose and this high
      acceptable (i.e., < 5%). From the statistical data alone                                           dose region is almost entirely responsible for the NTCP.
      (Table 3 and Fig. 5) one might have expected il more sig-                                             A comparison study of the beam-weights selected by
       nificant benefit to have translated into the TCP and                                              the human planner and the optimisation algorithm is
       NTCP values. We believe that this is not observed be-                                             presented in Fig. 6. It is clear that as the number of
       cause of the 'overlap factor' which has been shown to                                             beams in the plan increases, there is increasing diver-
       limit the therapeutic advantage for radiotherapy of the                                            gence between.the human and the optimisation algq-
       prostate {20). The overlap factor is the phenomenon                                                rithm. For the 4-, 6- and 8-field plans, the low standard
       where part of the rectum is inside (or overlaps with) the                                          deviations on the beam-weights selected by the human


                                                                            This material was copied
                                                                            at the N.LM and maybe
                                                                            !iaubject US Copyright Laws
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 54 of 143 PageID #: 2397




                                         M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                             259


Table 4
Comparison of the average TCP and NTCP values achieved by the human planner (using conventional forward planning) and the optimisation
algorithm over 12 prostate patients, and the corresponding standard deviations                      .

                          TCP                         NTCP

                           Mean(%)       S.D.          Bladder                     Left femoral head           Right femoral head

                                                       Mean(%)       S.D.          Mean(%)          S.D.       Mean(%)        S.D.

 3-F Human                 87.9          I.S              <0.1       0.0            I.I                3.4      I.S           4.1
 3-F Optimised             88.5          1.4              <0.1       0.0           0.6                 I.S      0.7           1.8
 4-F Human                 88.1          1.6              <0.1       0.0           2.9                 2.8      2.7           2.6
 4-F Optimised             88.7          1.7              <0.1       0.0            s.o                7.1      s.o           7.2
                            88.7          1.7             <0.1        0.0           1.7                1.8      1.8            1.8
 6-F Human                  87.8          1.7             <0.1        0.0           0.0                0.1      0.1            0.1
 6-F Optimised              88.1          I.S             <0.1        0.0           0.0                0.0      0.2            0.6
 8-F Human                  87.9          1.6             <0.1        0.0           0.0                0.0      0.0            0.0
 8-F Optimised              88.1          I.S             <0.1        0.0           0.0                0.0      0.0            0.0

    Values are shown for 3-, 4-, 6- and 8-field (F) plans. The dose for each plan was normalized so that the rectal NTCP was 5%. The results in
  the italicised row are for the patient sample after three patients were re-optimised with the femoral head importance factor increased to 3 (see main
  text Section 4).



  planner suggest that small perturbations were made                                It is of interest to note that for the 6- and 8-field plans
  about a perceived 'optimal' beam-weight set. For the 4-                        the optimisation algorithm sometimes set certain beam-
  field plans the optimisation algorithm found a                                 weights to zero. Three out of the twelve 6-field plans had
  moderately similar (s 10%) optimal set, but had                                at least one beam-weight set to zero and were thus actu-
  significantly greater variation about these values. For                         ally 5-field plans (in one case, two beam-weights were set
  the. 6- and 8-field plans the optimal sets of the human                         to zero). For the 8-field plans the effect was more pro-
   and the optimisation show almost no correlation at all.                        nounced with only one actual 8-field plan, six ?-field
   In fact, for the 6-field plan, the beam-weight pattern is                      plans, three 6-field plans and a 5-field plan. This,
   almost opposite. The fact that acceptable plans can be                         together with the inter-patient beam-weight variability
   produced by such differences in beam-weight patterns                            discussed above, is evidence that the optimum number
   indicates that there exists a remarkable degree of flex-                        of beams and their beam-weights for complicated stan-
   ibility in the planning process. Our results support the                        dard plan arrangements are significantly dependent on
    idea that many different beam-weight sets can give a                           the patients geometry. It also suggests that significant
    similar dose distribution, and particularly, similar TCP                       gains might be had in optimising beam orientations. The
                                                                                   implications for clinical practice are a significant reduc-
    and NTCP values.



     Table S
     An analysis of the difference in TCP and NTCP values achieved by the optimisation and the human planner over the 12 patient sample

                             TCP                                       NTCP

                             Mean diff. (%)       P value              Left femoral head                          Right femoral head
                             (95% C.I.)                                                         P value           Mean diff. (%)       P value
                                                                       Mean diff. (%)
                                                                       (95% C.I.)                                 (95% C.I.)

                              O.S6                                      -0.53                                     -0.89
      3-Field
                              (0.43 to 0.69)       <0.01                (-1.69 to 0.64)         0.39              (-2.14 to 0.55)       0.27
                              0.57                                      -1.12                                     -0.84
      4-Field
                              (0.34 to 0.79)       <0.01                (-2.11 to -0.13)        0.05              (-1.77 to 0.08)       0.10
       6-Field                0.29                                       -0.13                                      0.13
                               (-0.01 to 0.60)     0.09                  (-0.08 to 0.02)        0.22               (-0.20 to 0.45)      0.46
       8-Field                 0.13
                               (-0.08 to 0.34)     0.24                  0.0                                          0.0

        The 'Mean diff.' columns are the average of the differences between the results obtained by the optimisation algorithm and by the human planner.
       The P value was computed from a two-tailed paired Student's t-test, and the dose was scaled for all plans so that the rectal NTCP was 5%. C.I.
        is the confidence interval.                                                                                                              •


                                                                   This material was copied
                                                                   at the NLM and maybe
                                                                   StJbject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 55 of 143 PageID #: 2398




  260                                              M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                                                   3 Field                                                      4 Field
                           0.40

                           0.35
                      t           x···
                      ·~ 0.30 I
                      E
                      ro
                      ~ 0.25

                           0.20 - - - - - - , ; - - - - - - - - - - ,
                                0                 110              250                          0              90              180        270
                                                              Gantry angle                                                   Gantry angle



                                                   6 Field                                                                               8 Field
                           0.35 -                                                            0.30
                                                                                                              .'•' '
                           0.301\      ',            .' . .                   . .·                  .. ' ' ...
                                                                                                       '
                                                                                                                         '




                                                                                                                             .. . -m
                                                                                     1:


                      f                                                              Cl      0.20               .'   X       ~                               X


                           ff~~E:?·_'             ·.:<x..-::~~-~
                                                                                     'ai
                                                                                     ~
                                                                                     E
                                                                                     al
                                                                                                                     . \\\ ..P.    ..               .
                                                                                                                                                        ..
                                                                                                                              \.
                                                                                     Q)
                      ~                                                                      0.10                                ~   \
                           0.10 • •• , X • • • • •. -:-        •..•• ,               al

                           ~:~~       -.... ·       ~- ..... .
                                                                                                               -.
                                                                                                                             ', X. •......
                                                                                                           '
                                                                                                                                     \ .•
                                                                                                                                            .   I

                                  45         90      135      225   270     315                            90        135 180 225 270 315
                                                               Gantry angle                                               Gantry angle


  Fig. 6. Average beam-weight statistics over the 12 patient sample. As with Fig. 5, the central solid line with circle marker is the average achieved
  by the human planner; the upper and lower solid lines are one standard deviation bounds. The central dashed line with cross marker is the average
  achieved by the optimisation algorithm, with the one standard deviation bound shown as the upper and lower dashed lines.


 tion in the delivery time and a general simplification of                            tion in the PTV which is sensitive to beams that cause
 the delivery process. The deselection of beams seems to                              inhomogeneity.
 be dependent on the shape of the tumour. An irregular                                   The results of the timing study (Table 6) show the
 tumour with, for example, a large protuberance, is more                              most significant advantage of the optimisation algo-
 likely to have a beam deselected from the plan than a                                rithm. The times shown are average values over the last
 spherically shaped tumour. This is due to the inherently                             five patients in the study, when the planner was fully
 strong (Section 2.1.2) quadratic nature of the cost func-                            familiar with the planning system and was therefore
                                                                                      working with high efficiency. For all plan types the op-
                                                                                      timisation was much faster at computing optimised
 Table 6                                                                              beam-weights (by a factor of 4 for the 8-field plans to 20
 Average values over five patients of the time taken (min) to determine               for the 3-field plans). Furthermore, whilst the optimisa-
 optimal beam-weights by a human planner and the optimisation al-                     tion is computing the beam-weights, the human planner
 gorithm
                                                                                      is free to perform other tasks (e.g., further inspection of
               Planner                      Optimisation        Optimisation          patient anatomy displayed on the screen). For the three
                                            (a)                 (b)                   patients where it was necessary to increase the impor-
               Mean        S.D.
                                                                                      tance factor for the femoral heads, the total time taken
                                            Mean    S.D.        Mean    S.D.
                                                                                      to optimise the beam-weights is estimated by adding the
 3-Field       21.6        4.4              1.4     0.1         0.5     0.0           mean 'optimisation (a)' time and the mean 'optimisation
 4-Field       28.4        8.0              1.6     0.2         1.0     0.1           (b)' time in Table 6. Significant time savings are still
 6-Field       20.2        3.9              2.7     0.3         2.0     0.2
 8-Field       22.0
                                                                                      observed.
                           2.4              5.0     0.5         4.1     0.4

    The optimisation column (a) includes the time taken by the dose cal-              5. Conclusions
 culation algorithm, and is therefore the total time taken to plan a pa-
 tient for the first time. The optimisation column (b) is the time for
 subsequent optimisations of the patient for which the dose calculation                 The dose distributions produced by the optimisation
 does not need to be called again.                                                    algorithm were compared with those of the human plan-


                                                                  This material was,:cpied
                                                                  at the NLM and may be
                                                                  S.ubjertUSCopy;ight Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 56 of 143 PageID #: 2399




                                    M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                           261

 ner by studying both dose statistics and biological                          Sheffield (UK); University of Genoa (I); University of
 NTCP and TCP values. The more descriptive dose                               Aachen (D); University of Hamburg (D); Federa)Jnstitute
 statistics study broadly supported the more quantitative                     of Technology, Zurich (CH).
 biological modelling study. The studies have shown two
 advantages of the optimisation algorithm. Firstly the                   We would especially like to thank Ms A. Hoess, Dr R.
 optimisation consistently achieved a more homogenous                    Bend), Mr C. Schulze, Dr J. Pross and Prof Schlegel, at
 PTV dose (Table 3) while maintaining the dose to the                    DKFZ, for their support, stimulating discussion and
 OAR at acceptable levels (Figs. Sa-p). This translated                  providing VIRTUOS; also to Dr P. Evans, Dr P.
 into a small but statistically significant increase in TCP              Mayles, Mrs V. Hansen, Professor W. Swindell, and Dr
 (about 0.5%) for the 3- and 4-field plans and there was                 A.Nahum for discussions at RMH/ICR; Dr P. Elliot, Dr
 also the suggestion of a benefit for the 6- and 8-field                 K. Goodson, Dr R. Riste-Smith, Dr G. Sivewright at
 plans (Table 5). The predicted improvement in treat-                    IBMUKSC. Dr R. Bentley and Mr S. Bashford have
 ment outcome associated with the optimisation algo-                     provided invaluable help with computing and network-
 rithm, applied to the plan types studied, is thus quite                 ing support.
 small (0.5%). The second and probably more significant
advantage is in the time saving incurred by the optimisa-                References
 tion algorithm (a factor of between 20 and 4 for 3- and
 8-field plans, respectively).                                              [I) Bendt, R., Pross, J., Hoess, A., Keller, M.A., Preiser, K. •and
                                                                                  Schlegel, W. "VIRTUOS -             A Program for Virtual
    The clinical implications of the benefits that the op-                        Radiotherapy Simulation and Verification". In: Proc. of the
timisation algorithm could bring to routine treatment                             I Ith Int. Co.nf. on the Use of Computers in Radiation Therapy,
planning are significant. A reduction in planning time                            p. 226. Editors: A.R. Hounsell, J.M. Wilkinson and P.C.
would increase the efficiency of the planning process                             Williams. Manchester, 1994.
allowing more patients to be planned and a reduction in                     (2) Boyer, A.L., Desobry, G.E. and Wells, N.H. Potential and
                                                                                  limitations of invariant kernel conformal therapy. Med. Phys.
costs. The consistency of the algorithm has been                                  18: (4) 703-712, 1991.
demonstrated to be high, which could result in more                         (3) Bortfeld, T.R., Kahler, D.L., Waldron, T.J. and Boyer, A.L. X-
reliable plan production. From the clinician's viewpoint                          ray field compensation with a multi-leaf collimators. Int. J.
the algorithm can be used to quickly generate optimised                           Radial. Oncol. Biol. Phys. 28: 3, 1993.
beam-weights for a range of plan types, and for different                   (4) Brahme, A. Treatment. optimisation using physical and
                                                                                 radiobiological objective functions. In: Radiation Therapy
organ weightings (via the importance factors). The rela-                         Physics. Editor: A. Smith. Springer, Berlin. 1992.
tive merits of these rival plans can then be assessed and                   (5) Burman, C.: Kutcher G.J., Emami, D. and Goitein, M., Fitting
the best plan selected for treatment. Finally, the quality                       of normal tissue tolerance data to an analytic function. Int. J.
of the optimised plans were found to be slightly better                          Radial. Oncol. Biol. Phys. 21: 123-135, 1991.
                                                                           (6] Censor, Y., Altschuler, M.D. and Powlis, W.D. On the use of
on average than the planners plans indicating a potential
                                                                                 Cimmino's simultaneous projections method for computing a
therapeutic benefit.                                                             solution of the inverse problem in radiation therapy treatment
                                                                                 planning. Invest. Prob. 4: 607-623, 1988.
Acknowledgements
           ,                                                               (7) Censor, Y., Powlis, W.D. and Altschuler. M.D. On the fully
                                                                                discretised model for the inverse problem of radiation therapy
                                                                                 treatment planning. Proc 13th Annual Northeast Bioengineer-
  This work is part of COVIRA (Computer Vision in
                                                                                ing Conference. Editor: K.R. Foster. IEEE 87-CH2436-4
Radiology), project A2003 of the AIM (Advanced In-                               Library of Congress catalog card number 87-80502: 211-214,
formatics in Medicine) programme of the European                                 1987.
Union.                                                                     (8) Galvin, J.M., Smith, R.M. and Chen, X.-G. Modulation of pho-
                                                                                ton beam intensity with a multileaf collimator. Proc. 1st Bien-
                                                                                nial ESTRO Meeting on Physics in Clinical Radiotherapy.
Participants in the COVIRA consortium are:
                                                                                Budapest, 14-17 October, 1991.
                                                                           [9] Holmes, T. A model for the physical optimisation of external
   Philips Medical Systems. Best (NL) (prime contractor) and                    beam radiotherapy. PhD thesis, University of Winsconsin
  Madrid (E); Philips Corporate Research, Hamburg (D);                          Madison, 1993.                                                  '
  Siemens AG, Eriangen (D) and Munich (D); IBM UK                        (10) Holmes, T. and Mackie, T.R. Simulation studies to characterise
  Scientific Centre, Winchester (UK); Gregorio Maranon                          the search space of a radiotherapy optimisation algorithm. Proc
  General Hospital, Madrid (E); University of Tiibingen,                        AAPM Conference; August, 1992.
  Neuroradiology and Theoretical Astrophysics (D); German                (11] Kutcher, G.J. and Burman, C. Calculation of complication
  Cancer Research Centre, Heidelberg (D); University of                         probability factors for non-uniform normal tissue irradiation:
                                                                                the effective volume method. Int. J. Radiat. Oncol. Biol. Phys.
  Leuven, Neurosurgery, Radiology and Electrical Engineer-                      16: 1623-1630, 1989.                   .
  ing (B); University of Utrecht, Neurosurgery and Compu-                [12) Lyman, J.T. Complication probability as assessed from dose
  ter Vision (NL); Royal Marsden Hospital and Institute of                      volume histograms. Radiat. Res. 104: S-13-S-19, 1985.
  Cancer Research, Sutton (UK); National Hospital for                    (13] Mageras, G.S. and Mohan, R. Application of fast simulated
  Neurology and Neurosurgery, London (UK) Foundation                            annealing to optimisation of conformal radiation treatments.
  of Research and Technology, Crete (GR); University of                         Med. Phys. 20: 639-647, 1992.



                                                        fllis mate,ial w:as c1:Jcpi.ed·
                                                        at tile Nlr.11 and may be
                                                        S.Ubject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 57 of 143 PageID #: 2400




  262                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262

   [14) Mohan, R., Mageras, G.S., Baldwin, 8., Brewster, L.J., Kut-                    [24) Starkschall, G. and Eifel, P.J. An interactive beam-weight op-
        cher, G.J., Leibel, S, Burman, C.M., Ling, C.C. and Fuks, Z.                        timisation tool for three-dimensional radiotherapy treatment
        Clinically relevant optimisation of 30 conformal treatments.                        planning. Med. Phys. 19: 155-163, 1992.
         Med. Phys. 19 (4): 933-944, 1992.                                             [25] Szu, H. and Hartley, R. Fast simulated annealing. Phys. Lett.
   [15) Mohan, R., Mageras, G. and Podmaniczky, K.C. A model for                            Al22: 157-162, 1987.
        computer-controlled delivery of 30 conformal treatments. Med.                  (26) Vance, R., Sandham, W.A. and Durrani, T.S. Optimisation of
        Phys. 18: 612, 1991.                                                                beam profiles in conformal radiotherapy using genetic algo-
  (16) Morrill, S.M., Lane, R.G., Jacobson, G. and Rosen, I. Treat-                         rithms. Phys. Med. Biol., 39a, Abstracts of the World Congress
        ment planning optimization using constrained simulated anneal-                      on Medical Physics and Biomedical Engineering. Editors: L.N.
        ing. Phys. Med. Biol. 36: 1341-1361, 1991.                                          Rodrigues and J. Nadal. Rio de Janeiro, 1994.
  (17) Niemierko, A. Random search algorithm (RONSC) for op-                           (27) Webb, S. Optimisation by simulated annealing of three-
        timisation of radiation therapy with both physical and biologi-                     dimensional conformal treatment planning for radiation fields
        cal endpoints and constraints. Int. J. Radiat. Oncol. Biol. Phys.                   defined by a multileaf collimator. Phys. Med. Biol. 36:
        23: 89-98, 1992.                                                                    1201-1226, 1991.
  (18) Niemierko, A., Urie, M. and Goitein, M. Optimisation of 30                      (28) Webb, S. Optimisation by simulated annealing of three-
        radiation therapy with both physical and biological endpoints                       dimensional conformal treatment planning for radiation fields
        and constraints. Int. J. Radial. Oncol. Biol. Phys. 23: 99-108,                     defined by a multileaf collimator: 2. Inclusion of two-
        1992.                                                                               dimensional modulation of the X-ray intensity. Phys. Med. Biol.
  (19) Oldham, M. and Webb, S. Clinical implementation of Inverse                           37: 1689-1704, 1992a.
        Treatment Planning. Br. J. Radiol. 66: 162.                                    (29) Webb, S. Techniques for optimisation of dose with a multileaf
  [20) Oldham, M. and Webb, S. The optimisation and inherent limita-                        collimator for conformal radiotherapy of target volumes with
        tions of 30 conformal radiotherapy treatment plans of the pros-                     concave outlines. In: Three-Dimensional Treatment Planning.
        tate. Br. J. Radiat. 1994a (in press).                                              Editor: P. Minet. (Proceedings of the E.A.R Conference in
  (21] Oldham, M. and Webb, S. Inverse planning and the                                     Geneva at W.H.O., October, 1992) 163-172, 1992b.
        optimisation of radiotherapy plans by simulated annealing                      [30) Webb, S. Optimised three dimensional treatment planning for
        incorporating dual weighting p. 60. Proc. of the 11th Int Conf.                     volumes with concave outlines, using a multileaf collimator.
        on the Use of Computers in Radiation Therapy. Editors: A.R.                         Proc. ART91 Munich, April 1991 (Abstract book p. 66). In: Ad-
        Hounsell, J.M. Wilkinson and P.C. Williams. Manchester.                             vanced Radiation Therapy: Tumour Response and Treatment
        1994b.                                                                              Planning, pp. 495-502. Editor: A. Breit. Springer, Berlin, 1992c.
  [22) Rosen, I.I., Lane, R.G., Morrill, S.M. and Belli, J.A. Treatment                [31) Webb, S. and Nahum, A.E. A model for calculating tumour
        plan optimisation using linear programming. Med. Phys. 18:                          control probability including the efTccts of inhomogenous distri-
        141-152, 1991.                                                                      butions of dose and clonogenic cell density. Phys. Med. Biol. 38:
  (23) Smith, R.M., Galvin, J.M. and Chen, X.G. The use of a                                653-666, 1993.
        multileaf collimator to optimise dose distributions. Med. Phys.
        18: 613, 1991.




                                                           Th is mate ria I 'W.ras coµi,ed
                                                           at the NLM and may b,e
                                                           Scubject US ::~pyright Le,·,
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 58 of 143 PageID #: 2401




ATTACHMENT A-2
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 59 of 143 PageID #: 2402




Optimizing Radiation Therapy Inverse Treatment Planning Using
the Simulated Annealing Technique
Steve Webb
Joint Department of Physics, Institute of Cancer Research and Royal Marsden Hospital, Downs Road, Sutton,
Surrey SM2 5PT,London, United Kingdom



ABSTRACT                                                                   precision in three-dimensional radiotherapy, a number of
The role of simulated annealing in therapy planning is discussed from
                                                                           desirable treatment options will increasingly be called upon,
a historical, theoretical and practical viewpoint. The properties of the   including:
method are discussed in detail together with available options and
specific implementations. @ 1995 John Wiley & Sons, Inc.                         the use of a larger number (than simply two or three) of
                                                                                 fields;
                                                                                 the use of noncoplanar fields;
1. WHAT IS TREATMENT PLAN OPTIMIZATION?                                          the use of fields shaped to the beam’s-eye-view (BEV)
The aim of radiotherapy of local disease is to achieve a high                    of the PTV by a multileaf collimator (MLC);
dose to the planning target volume (PTV), simultaneously                         the introduction of intensity-modulated beams (IMBs)
keeping the dose to organs at risk (OAR) as low as possible.                     (Figure 1) via:
When a small number of rectangular fields with or without                        a. multiple exposures with different static MLC set-
wedges and blocking is intended for use, the treatment                               tings;
planning technique is to try a number of different beam                          b. dynamic sweeping of MLC leaves;
weightings, compute the dose distribution, evaluate the plan,                    c. apparatus for tomotherapy;
and then repeat the task until the plan meets prescribed                         d. electronically steered, time-modulated pencil beams.
criteria satisfactorily. This is known as forward treatment
planning. It is the traditional method and is still in widespread             As these quite technologies become increasingly more
use. It might be called “human optimization,” but in fact the              common, it becomes impossible to create treatment plans by
resulting plan has no more status than “acceptable.”                       forward treatment planning, because there are just too many
   As we move toward an era of increased automation and                    possibilities to explore and not enough human time to do this
                                                                           task; there is little chance of arriving at the optimum treat-
                                                                           ment plan by trial and error; and if an acceptable plan could
                                                                           be found, there is no guarantee it would be the best, nor any
                                                                           criteria to specify its precision in relation to an optimum plan.
                                                                              For this reason, the treatment planning process has to be
                                                                           radically changed to solve the problem, “Given a prescription
                                                                           of desired outcomes, compute the best beam arrangement.”
                                                                           Stated this way, the problem is solved by inverse treatment
                                                                           planning. The task has to be solved by a computer with
                                                                           human guidance rather than by human experience alone.

                                                                           II. CLASSES OF INVERSE TREATMENT PLANNING
                                                                           TECHNIQUES
                                                                           Inverse treatment planning was first discussed by Brahme in
                                                                           the early 1980s. Since then, several groups of workers have
                     Conformal
                                                                           developed inverse treatment planning tools. They fall into two
Figure 1. The concept of intensity-modulated beams. Two (of a              broad classes:
large set of) such beams with one-dimensional intensity modulation
are shown irradiating a two-dimensional slice. The beams combine to
create a high-dose treatment volume spanning the PTV, which has a            1. Analytic techniques. These involve deconvolving a
concave outline in which might lie OARS. Such uniform high-dose                 dose-kernel from a desired dose distribution to obtain
treatment volumes cannot be achieved using beams without intensity              the distribution of photon fluence and forward project-
modulation. Planning such treatments relies on tools, such as                   ing this fluence with attenuation factors to create pro-
simulated annealing, for solving the inverse problem.                           files of beam intensity. Because of the formal similarity


International Journal of Imaging Systems and Technology, Vol. 6, 71-79 (1995)
01995 John Wiley & Sons, Inc.                                                                                   CCC Q899-9457l95lQlOQ71-09
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 60 of 143 PageID #: 2403

        with X-ray slice imaging, these methods have sometimes
        been called inverse computed tomography. The first
        tools were used for two-dimensional planning, later
        extended to three dimensions.
     2. Iterative techniques. Both linear-programming algo-
        rithms (Simplex) and the Cimmino algorithm have been
        exploited, together with simulated annealing.

   Some optimization tools combine a mixture of analytic and
iterative-refinement stages. In particular, negative beam
weights, created by analytic inversions, have to be removed in
some way.
   Optimization is a vast field, not further reviewed here. The
reference list in this review is restricted to papers on simulated
annealing, since other articles in this Special Issue and the
references in Webb [l]point to this vast field.
                                                                     Figure 2. The concept of the beam weight sinogram. The butterfly-
111. SIMULATED ANNEALING: GENERAL CONCEPTS                           shaped region is the PTV, and a number of beams with intensity
AND PROPERTIES                                                       modulation are arranged to span the PTV. The angle 0 labels each
Simulated annealing is an iterative optimization technique. It       beam and the parameter d labels each element of each beam. If the
                                                                     beamweights are stacked as shown in the upper left, then the
is a method of finding the global minimum of some function
                                                                     resulting image is a beamweight sinogram by analogy with medical
when the state-space of this function may possess multiple
                                                                     imaging (see Figure 3).
local minima. Because of this property it may have advantages
compared to other iterative methods which may become
                                                                     the outcome of the optimization. The aim of the optimization
trapped in a local minimum. Simulated annealing has been
                                                                     is to compute the lowest value of V,, since this corresponds to
used in a variety of different fields with many applications
                                                                     the calculated dose distribution best matching the prescription
[e.g., 2-91. It was first introduced into the field of medical
                                                                     in a least-squares sense (Figures 4 and 5 ) .
physics (coded aperture reconstruction of images of radioac-
                                                                         This suffices for the purpose of discussion, although this is
tive distributions) by Professor Harry Barrett and colleagues
                                                                     only one of many possible functions to minimize and the
in Tucson, Arizona, who applied the method to minimizing a
                                                                     quadratic cost function does not actually have any local
quadratic cost function [lo-121. The present author continued
                                                                     minima when optimising beam weights. Bortfeld has shown
this application into SPECT [13] and then into radiotherapy
                                                                     that the same dose quadratic cost function does have local
treatment planning (see Section VII) [ 14-22]. Recently,
                                                                     minima when optimizing beam directions. We return later (see
Mageras and Mohan [31] have further extended the method
                                                                     Section IV) to discuss other cost functions, including those
and application with other cost functions and techniques to
accelerate convergence (see Section VIII).                                                                 Analogy
    To give the discussion substance in the radiotherapy
context, let us imagine that a number of beam orientations
have been selected and the problem is to determine the
optimum set of beam weights for beams with intensity
modulation [i.e., it is required to compute the beam weight                                                                      d
                                                                                               dose
sinogram (Figure 2)]. The analogy with medical imaging is                                                                beams
shown in Figure 3.
    A large number of combinations of beam weights are
explored in some iterative manner (see Section IV). Define a
quadratic cost function V, at the nth iteration (i.e., nth choice
of such beam weights) to be:
                                                                                           SPECT                                 ci
                                                                                                                         ‘d camera
                                                                                                      ALL 20 images
where D,(r) means the prescribed dose value at some point r
in the patient and Dn(r) denotes the actual dose at the same         Figure 3. The analogy of inverse treatment planning when the
point at the nth iteration, and the mean is taken over a large       one-dimensional beams are intensity modulated, and emission
                                                                     tomography imaging. In the former, the dose prescription is known on
number M of specified dose points. Z(c) is a term which allows
                                                                     a two-dimensional matrix (top left), and it is required to compute the
the user to weight the importance of contributions to the cost
                                                                     beam weight sinogram (top right). In the latter, a y camera makes a
from different parts of the body. For example, it may be more        measurement of the projection sinogram (bottom right) of the dis-
important to have the dose conform in the PTV than in the            tribution of activity; this is reconstructed (bottom left) from these data.
O A R , or conversely, protection of the O A R may be the
desired goal at the expense of some dose inhomogeneity in
                                                                                          -
                                                                     Simulated annealina has been used to solve both oroblems. the
                                                                     latter problem providing the stimulus and motivation for introducing
the PTV. The choice of the parameters Z(r) greatly influences        simulated annealing into radiotherapy treatment planning.



72      Vol. 6, 71-79 (1995)
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 61 of 143 PageID #: 2404

                                                                                                        Simuiated   annealing
                                                                                                                                              grain of beam
                                                                                                                                              element weight




                                                                                        0                           0

                                                                                       0
                                                                                       n
                                                                                                 V
                                                                                                  n         n                      A V-V-V




                              n
                                  / \n+l              iteration number n


Figure 4. In one dimension, a general cost function y which may                      Figure 6. The way the addition of a grain changes the cost function.
have local minima as shown as well as a global minimum.                              On the left at the nth iteration the current estimate of the dose
                                                                                     distribution is 0,’ and the cost function is Y, computed by comparing
embodying biological end points, which almost certainly do                           the running estimate of the dose distribution with the prescription D
                                                                                     (shown as bubbles). Then (right) one particular element of beam
have local minima.
                                                                                     weight has a grain added (black), the new dose distribution becomes
   For some general cost function it is not possible to know
                                                                                     D,*+,, and the new cost function is y + , . The change of the cost
ahead of time the form of the multidimensional surface in                            function Ay controls what happens next.
state space of the function for all possible beam arrangements.
As different beam arrangements are tested, the cost function
will change (Figure 6). The problem is to compute a very                             would seem obvious to accept only each new beam weight set
large number of elemental beam weights which combine to                              that lowers the cost function, and those that achieve this
give a dose distribution evaluated on all the pixels contribut-                      reduction are indeed substituted for the previous best esti-
ing to the cost function.                                                            mate. However, in simulated annealing a mechanism for
   Sometimes the cost function will be larger than at the                            accepting changes which lead to an increase in the cost
previous iteration, and sometimes smaller. A t first sight it                        function is also built in. This mechanism allows the system to
                                                                                     climb out of local minima in the cost function, should there be
                                                         dose with optimised beams
                                                                                     any, and eventually reach the global minimum. If the cost
           digital dose prescription
                                                                                     function changes by AVn in progressing from the nth to the
                                                                                     (n + 1)th iteration and if AVn is positive, then this change is
                                                                                     accepted with a small probability

                                                                                                              exp( -AV,, i k T )                        (2)
                     n
                                                                 *                   where k is the Boltzmann constant and T is the temperature
                     u..                                     0..
   100%                  id                                   1.1                    (Figure 7).
I 1 5 %                                                                                 In practice, kT is simply a quantity ascribed the same
                                                           ’!2                       dimensions as AV,,. Initially in the iterative process, the
030   o
      /‘
                                                                                     temperature is large allowing many “wrong-way’’ changes of
                                                                                     the cost function (and thus a wide exploration of state space).
                                                                                     In so-called classical simulated annealing provided the tem-
                                                                                     perature in equation 2 is reduced slower than, o r as (llln(n))
                                  A i M : Minimum V
                                                                                     this guarantees progression toward the global minimum as
Figure 5. The left part shows a possible dose prescription (D is                     iterations proceed [6].
LIP([)in the text). The aim is to have a high dose in the PTV (dots)                    The method gets its name from the process by which metals
and a low dose in the OAR (black). The right part shows the “running                 are annealed. If the temperature falls too fast, then amor-
estimate” of the dose on a two-dimensional grid specified by i, j (D*
                                                                                     phous states can arise, whereas annealed metals form from
is D&) in the text) and this example illustrates the computation of a
dose quadratic cost function on a 64* grid. For simplicity the
                                                                                     slow cooling. Consider also the analogy with a skier descend-
importance of all regions is considered to be the same (unity). In                   ing a slope (Figure 8). Imagine the slope is the graph of the
practice (see Section VII) tuning the importance changes the out-                    cost function. The skier starts at the top (large value of the
come. The aim of simulated annealing is to minimize the cost                         cost function) and wishes to reach the hotel at the bottom
function c!                                                                          (global minimum of cost function).


                                                                                                                                Val. 6 , 71-79 (1995)    73
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 62 of 143 PageID #: 2405

                      Acceptability of positive-potential changes
                                                                                          8) and will not reach the bottom. Just as a skier requires some
            probability of acceptance       -       exp (-&AT)
                                                                                          momentum to rise over the snow bump, so the optimization

            Av    -   potential change due to grain placement
                                                                                          requires the described mathematical step for overcoming local
                                                                                          minima. However, in multidimensional problems, simulta-
              T   -
              k = Boltmnn’s constant
                      temperature                                                         neous minima in many directions are rare.


                                                                                          IV. THE POWER OF SIMULATED ANNEALING: COST
                                                                                          FUNCTIONS
                                                                                          The great power of simulated annealing lies in its flexibility.
                                                                                          The cost function can be as simple or as complicated as one
                                                                                          likes. The quadratic cost function in dose [Eq. (l)] is a
                                                                                          popular choice because it has an intuitive meaning. The
                                                                                          outcome can be tuned via the importance parameters Z(c). As
                                                                                          the name “cost function” suggests, what is achieved depends
                                                                                          on what the user is prepared to pay for. A pure quadratic cost
                                                                                          function in dose for beam weight optimisation has no local
                                                                                          minima, and the matrix linking three-dimensional dose to a
                                                                                          set of beam weights could, in principle, be analytically
                                       temperature T                 high T               inverted. However, such inversions would be lengthy and ill
Figure 7. The graph controlling the acceptability or otherwise of                         conditioned. The enormous matrices would be hard to com-
wrong-way (uphill) changes in the cost function. When AY is positive,                     pute and would require huge computer storage. The analytic
Equation (2)gives the probability with which such changes should be                       inversion may well be impossible, would almost certainly lead
accepted. At high temperatures the probability will be high, and                          to the inclusion of negative beam weights; simulated anneal-
vice-versa.                                                                               ing still provides a convenient way to solve the problem and
                                                                                          build in the constraint of positivity and flexible tuning. In the
   In general, the skier must aim to go downhill, of course.                              case of beam weight optimization with the dose quadratic cost
But if our skier is overprincipled and refuses ever to suffer a                           function, simulated annealing at zero temperature reduces to
potential energy rise (i.e., go uphill), then that skier will be                          constrained iterative least-squares optimization. If beam
trapped behind any snow bump blocking his path (see Figure                                orientation is optimized with the quadratic cost function in

                                                      6khr
                                                                     If   AV < o   accept grain
                                                                     If A V   > 0 accept grain w i t h probability cxp   (-   VAT)
                                                                                   (T is temperature; k is Boltrmann‘s constant)




                                                        amorphous
                                                         state
                                                    (local m i n i m )

                                    decreasing potential
                                                                 I
                                        energy
                                                                 I
                                                I                I
                                                                                   trap

                                                                                --YeAV

                                                              I                                        global
                                                          crystal
                                                          analogy         - - -- - -(crystalline
                                                                                        minim
                                                                                                 state)

Figure 8. The analogy of minimizing a cost function by simulated annealing and the technique of a skier descending a slope (see text for
discussion).


74     Vol. 6, 71-79 (1995)
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 63 of 143 PageID #: 2406

dose, nonzero-temperature simulated annealing must be               preferred to optimize dose and compute TCP and NTCP a
implemented.                                                        posteriori and some in the United States who have taken a
   An alternative cost function still based on dose is to use a     bolder approach and bypass dose (see Section VIII). There is
quadratic term in the PTV and a linear term in the OAR,             plenty of scope for debate on the issue, which has received
representing integral dose to the OAR and the rest of the           some attention already [17].
body B. Oldham and Webb [24] used
                                                                    V. CLASSICAL AND FAST SIMULATED ANNEALING
                                                                    Imagine that the system of beam weights are changed at each
                                                                    iteration by the addition of a “grain” g of beam weight to one
where C,,,    has the same form as in Equation (1) and              particular beam element (see Figure 6). In classical simulated
                                                                    annealing the system is perturbed only slightly at each
               cOAR     =   C D ~ ( L )with r in OAR          (4)   iteration, sometimes with a Gaussian generating function for g

and

                  c, = c D,(L)
                                                                    where T,, is the temperature at iteration n. The author’s early
                                      with    r in   B        (5)   work had a generating function, which was simplified to a
                                                                    delta-function choice of either a positive or negative grain g,
and the subscript indicates the starting value when all beam
                   51                                               initially constant and then reduced in size toward the closing
weights are uniform. a , , a 2 , and u 3 are constants which        stages of iteration. The cooling proceeds as, or slower than,
control the optimization allowing different initial importance
to be ascribed to each region of interest in the fit.                                            To
   Since dose is only a surrogate for biological outcome, some                                ln(1 + n ) .                           (9)
workers have argued that instead of trying to match a dose
                                                                       In fast simulated annealing [25, 261, the grains are gener-
prescription, it is better to optimize biological outcome. The
                                                                    ated by a Cauchy distribution
argument applies equally to analytic and iterative techniques.
Using models supported by observational data, tumor control
probability (TCP) and normal tissue complication probability
(NTCP) can both be computed knowing the three-dimension-
al dose distribution in the PTV and OAR. Formally, the TCP          The cooling proceeds as
at the nth iteration is
               TCPn = ~ , [ D , ( L ) ]with   r in   PTV
where f, represents the function linking inhomogeneous dose         The faster cooling (and hence quicker computational times) is
and TCP. Similarly, the NTCP at the nth iteration is                allowed because the form of the Cauchy distribution generates
                                                                    occasional large grains which allow the system to tunnel out of
NTCP,, =f,[D,,(r)] with r in OAR                             (7)    a local minimum. Depending on the cost function there may
where f2 represents the function linking inhomogeneous dose         be no need for classical hill climbing (see Section VIII).
and NTCP.
   It is then possible to specify different cost functions for      VI. PRACTICALITIES OF IMPLEMENTING SIMULATED
optimization involving biological outcome--e.g., maximize           ANNEALING FOR INVERSE TREATMENT PLANNING
TCP subject to some maximum-allowed NTCP; minimize                  First, it should be made clear that simulated annealing
NTCP subject to some minimum-allowed TCP; and maximize              substitutes for only one part of the planning process, the
the probability of uncomplicated tumor control TCP x (1 -           calculation of beam weights by otherwise traditional forward
NTCP) .                                                             planning. Thus, it requires to be fed exactly the same data as
   Not all of these objectives are endorsed. For example, the       the forward planning problem, including:
third option might correspond to too-high NTCP. Clinicians                specification of -the PTV and O A R contours, derived
usually regard an upper NTCP as a constraint and the first                from high-quality three-dimensional imaging data (e.g.,
option is often the preferred clinical rationale in determining a         X-ray CT, MRI, SPECT, and PET);
treatment.                                                                specification of the dose to each dose-space voxel per
   It would even be possible to construct cost functions                  unit beam weight;
involving both dose and biological outcome. Cost functions                relevant biological models and data if a biological cost
based on TCP and NTCP almost certainly have local minima.                 function is used; and
Note, however, that a physical parameter cannot both be a                 prescriptioniconstraints on the treatment plan and/or
constraint and a goal for optimization simultaneously.                    on the beam weights themselves.
   The argument in favor of optimizing biological outcome is
that this is, of course, the aim of radiotherapy, dose being a          Similarly, the results of the calculation (three-dimensional
traditional surrogate. The argument against it is that the          dose maps) must be evaluated by the same tools as would be
biological models are relatively new and not universally            used to evaluate the outcome of forward treatment planning
accepted. To an extent there exists a difference in philosophy      [i.e., DVHs, display of isodoses, three-dimensional shaded-
between some workers in the United Kingdom who have                 surface display of dose, dose ribbons, display of dose super-


                                                                                                             Vol. 6 , 71-79 (1995)   75
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 64 of 143 PageID #: 2407

posed on anatomical sections, a posteriori TCP, and NTCP                he was of the opinion that the choices depended t o some
calculations (if simulated annealing was dose-based), etc.].            extent on the nature of the cost function in parameter space.
   Hence, simulated annealing should properly form part of              Yet, this function is not well known a priori, hence the need
an integrated three-dimensional treatment planning system.              to experiment [29].
When first introduced into the armamentarium of planning                   Barrett (private communication, 1994) commented that
tools [14], this was not possible. A stand-alone implementa-            problems such as the one used here for illustration may have
tion demanded that all these tasks be worked up independent-            cost functions with a very broad region with shallow curvature
ly for the application. How this was done is not central to             in the vicinity of the global minimum, and that consequently,
understanding simulated annealing, but is described at length           different schemes for optimization can arrive at different parts
in a suite of papers [14-20, 27, 281.                                   of this “floor,” with the global minimum being hard to reach.
   The following features must be included:                             Put another way, there can be a large number of possible
                                                                        beam arrangements which correspond to much the same final
     1. Both positive and negative grains must be sampled so            dose distribution, the inversion from three-dimensional dose
         that there is a mechanism to “undo” structures which           to beam weights being ill conditioned. Simulated annealing
         may be created early in the optimization but which may         and least-squares iterative optimization provide a tool to
         need to be removed once a wide search of state space           control the optimization via the tuning features.
         has been made.
     2. In classical simulated annealing the grain size should be
         reduced at the later stages of iteration to fine-tune the      VII. IMPLEMENTATIONS AT ICR/RMH, LONDON
         solution. In fast simulated annealing the Cauchy dis-          The work at I C R / R M H has proceeded in several stages:
         tribution should become increasingly more narrow.                 The first application was to compute the one-dimensional
     3. Beam weights must be constrained positive. Any candi-           intensity-modulated beam profiles which would create a two-
         date change which passes the acceptance criterion for          dimensional dose distribution for a PTV with a concave
         annealing is nevertheless rejected if it would lead to a       outline in which might lie OARS. A series of model problems
         beam weight going negative. This is an important step.         and clinical cases from the literature was solved, first with a
         Analytic inversion techniques on the other hand gener-         simple beam model [14] and then with a model including
         ally generate negative beam weights and then artificial-       scattered radiation [28]. This work occupied the period July
         ly, these have to be set to zero a posteriori, somewhat        1988 to March 1990, and at that time there was a lot of
         massaging the status of the result. Constrained iterative      interest in the potential uses of intensity-modulated radiation
         solution never gets into this difficulty.                      even though it was almost impossible to deliver radiation with
     4. Attention must be paid to the computational aspects of          this feature at the time (Figures 9 and 10).
         the calculation of the cost function, because this is at the      The second application was to compute the beam weights
         heart of each iteration. This part must be computer-           for fields defined by an MLC [27]. The main advance was to
         optimized. For example, there are tricks whereby the           recognize that each field could be divided into two, with o n e
         change in a quadratic cost function can be computed            part seeing only PTV and the other seeing both PTV and
         without evaluating the full function for each of two           O A R . The application was for those problems where it was
         successive iterations [13, 141. Also, when large three-        not possible to create beams whose primary radiation only
         dimensional arrays are being manipulated, care must be         intersected PTV. For example, when irradiating the prostate,
         exercised in handling the order of sequencing through          the rectum is in the field of view and indeed often overlaps the
         the dimensions of the array.                                   PTV. Simulated annealing was used to find the optimum set of
     5 . Other constraints can be applied to beam weights (e.g.,        pairs of beam weights. A number of “difficult” geometric
         requirement for smoothness in intensity-modulated              model problems were studied where the PTV wrapped around
         beam profiles). The application of constraints leads to        the O A R (Figure 11).
         its being impossible to reach a zero of the cost function         The third application was to compute the two-dimensional
         (which would require disallowed negative beam
         weights).
             - .    The optimization will achieve some finite
         global minimum, which in turn will depend on the
         constraints.
                                                                                                     bowel
   Although simulated annealing appeals because of its wide
flexibility, this very same ability to be tailored in many ways
has a drawback. In the author’s experience it is necessary to
experiment somewhat in choice of grain sizes, number of                                            target
iterations, and the importance weighting in the cost function,
which in turn depends on the desired clinical outcome. If the
cost function is expected to have local minima and uphill
moves are to be included, then attention must be paid to the
cooling scheme and the initial temperature (which determines            Figure 9. A two-dimensional planning problem where the aim is to
both the initial and the total number of “wrong-way” changes            obtain a high-dose treatment volume within the irregular PTV shown,
accepted). The early papers by Barrett et al. [lo] did not              while simultaneously sparing the dose to the bowel (OAR). This is a
address these points, and in discussion with Professor Barrett          clinical planning problem first presented by Chin.


76       Vol. 6, 71-79 (1995)
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 65 of 143 PageID #: 2408

                                                                        intensity-modulation across the MLC-shaped apertures for
                                                                        optimal three-dimensional conformal dose distributions [17].
                                                                        Again, a number of difficult geometric model problems were
                                                                        studied, and this time the results were evaluated a posteriori
                                                                        by TCP and NTCP models. The first two applications were
                                                                        developed between March 1990 and July 1991.
                                                                           The second application [with the original classical simu-
                                                                        lated annealing replaced by fast simulated annealing and the
                                                                        cost function of Equation (3)] has been implemented in a
                                                                        clinical context [24] (April 1992 onward) as part of the EC-
                                                                        funded AIM project A2003 called COVIRA, in collaboration
                                                                        with the German Cancer Research Centre (DKFZ) and the
                                                                        IBMUK Scientific Research Centre. The stand-alone system
                                                                        can now accept CT data from the image-handling package
                                                                        TOMAS, and the method has been implemented within the
                                                                        three-dimensional treatment planning package called VIR-
                                                                        TUOS, which has grown out of VOXELPLAN.
                                                                           The first application has been further studied to decide
                                                                        which method of delivering intensity-modulated beams may
                                                                        be most practical. Some preliminary results were presented at
                                                                        the 11th ICCR [21]. The tomotherapy technique seems
                                                                        preferable to creating IMBs from multiple static fields if only
Figure 10. The resulting optimized two-dimensional dose map             a few strata are used. However, a more thorough study [22]
created by simulated annealing. The innermost dose contour is the       using a large number of strata for segmented delivery showed
90% contour and the others (moving outward) are 80, 70, 60, 50, and     the two methods produced virtually indistinguishable results.
40%, respectively. The dose map is shown as a grey-scale image          Of much more relevance to outcome was the choice of tuning.
together with the beam sinogram in Webb [28].

                                                                         VIII. IMPLEMENTATION AT MSK, NEW YORK
                                                                         Mohan [30] presented initial results of the New York work at
                                                                         the 10th ICCR. Mageras and Mohan [31] and Mohan et al.
                                                                         [23] investigated techniques for accelerating the convergence
                      2 weights per field                                of the simulated annealing optimization technique for de-
                                                                         termining the beam weights for a large number of nonco-
                                                                         planar-shaped fields. Mageras and Mohan [31] investigated a
                               beam’s- eye -view                         model problem with 54 beams, arranged as three noncoplanar
                                   of T.V.                               rings of 18 fields equispaced in 20” azimuth, one ring being
                               T $ w a y                  s closed       transaxial and the other two at ?30” in latitude. The problem
                                                                        was to optimize a prostate treatment. Mohan et al. [23] chose

                                                \   a h a y s open
                                                                        fields not necessarily coplanar, so that no parallel-opposed
                                                                        fields occurred. These studies distinguished, for each orienta-
                                                                        tion, two separate components of the field, namely, that
                                                                        “seeing” only PTV and that “seeing” PTV and OARS. The
                           /                                            radiation beam weights for the former part-fields are traded
                            always                                      off against those for the latter creating inhomogeneous dose
                                          be am’s-‘eye- v i e w         distributions in the prostate. In this respect, the formalism
                                                of OAR                  was identical to that of Webb [17-20, 271.
                                                                            Classical simulated annealing techniques generally choose
                                                                        to make a small change to one beam weight at each cycle of
                                                         wiighted
                                        different f r o m the           iteration, investigate the effect on some cost function, and
                            region seeing T.V. oniy                     then accept or reject the candidate change according to the
                                                                        criteria in Section 111, which guarantee convergence to the
                                                                        global minimum cost. This involves some hill climbing to
                                                                        avoid trapping in local minima of the cost function, if these
Figure 11. The way to optimize the separation between the DVH
                                                                        exist. Mageras and Mohan [31] implemented fast simulated
for PTV and OAR when multileaf-collimated beam’s-eye-view ports
are used. The multileaf collimator is shown to the right with the       annealing and compared it with classical simulated annealing.
projected opening area corresponding to the views of the PTV and            Mageras and Mohan [31] and Mohan et al. [23] also
the OAR. These two curves overlap. The question arises how to           proposed that at each cycle all beam weights are changed.
handle t h e overlap region. A different beamweight is applied to the   Initially, the changes were large to coarsely explore the cost
aperture viewing PTV only and the overlap aperture viewing PTV and      function. The cost function was based on biological response
OAR.                                                                    to radiation and considerations of NTCP and TCP, which


                                                                                                              Vol. 6 , 71-79 (1995)   77
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 66 of 143 PageID #: 2409

 were derived from dose data using empirical models. The                  The beam locations are prespecified and a separate
 relative importance of TCP and NTCP was also accounted for               check must be done to see that the beam positions are
 in computing the cost or score function to be optimized. They            practical without collisions.
 proposed three distinct schemes for generating the candidate          5. Both used the biological data collated by Emami et al.
 changes [classical simulated annealing with Gaussian and                 and Burman et al.
 fixed-element generators (varying all beam weights simul-             6. Webb [17] used the NTCP model of Niemierko and
 taneously for the former per iteration and one beam weight               Goitein and the effective volume at maximum dose
 only for the latter per iteration) and fast simulated annealing          method of reducing the dose-volume histogram (Kut-
 with a Cauchy generator (varying all beam weights simul-                 cher-Burman method). Mohan et al. [23] used the
 taneously per iteration)], and each scheme requires specifying           Lyman equations and the effective dose-to-whole vol-
 a function which updates the temperature, which controls the             ume method of reducing the D V H . These are equiva-
 number of allowed hill climbs and the absolute size of the               lent provided the NTCP is small.
 changes at each cycle.                                                7. Both methods incorporated the concept of “part-fields’’
    Their results showed that with the two schemes in which all           seeing either PTV alone o r PTV + O A R and created
 beam weights are simultaneously varied at each cycle, there is           three-dimensional dose distributions which were highly
 no need for hill climbing (i.e., zero temperature runs produce           conformal.
 much the same result). This is because the wide search of the
 configuration space corresponds to tunnelling through from
 local minima as well as descent toward the global minimum.         CONCLUSION
    Although for a model problem, the final cost function;          Simulated annealing is a powerful and flexible tool for
TCP, and NTCP end up much the same with the new methods             treatment plan optimization. It has desirable features includ-
 as with “one-change-per-cycle’’ simulated annealing, the           ing controlling the positivity of beam weights and allowing a
beam weights can be quite different, reflecting the wide            wide choice of cost function and flexibility to weight the
exploration of configuration space, and indeed, this allows         importance of constraints in different regions in the patient.
them greatly to reduce (by eliminating beams with small             This same flexibility, however, demands considerable ex-
weights) the number of fields needed (from 54 to 13 in the          perimentation to determine optimum operating conditions.
model problem) without radically altering the result. This          The first applications used classical simulated annealing,
would appear to be another example of the wide-bottomed             which is conceptually relatively simple but time consuming.
cost function discussed earlier                                     Workers are now moving toward fast simulated annealing but
    A n additional advantage of fast simulated annealing with       still encountering the need to “tune” the algorithm.
multiple beam weight changes per iteration is the increased
speed of convergence by a factor of 10 o r so.
    Mohan et al. [23] found that “uneducated application of         ACKNOWLEDGMENTS
constraints” could thwart the optimisation altogether. Webb         This review is an extended version of a review paper given in
[27] similarly found that the choice of tuning in the cost          the International Course on Advances in Radiotherapy held
function depended on what the goal was. Clearly, one cannot         at the Royal Marsden Hospital, 16-18 March 1994 just prior
have the dose everywhere constrained and expect excellent           to the 1 l t hICCR in Manchester. The author is grateful to his
PTV dose homogeneity. Mohan et al. [23] stated (although            colleagues in the Joint Department of Physics, Professor W.
this is not formally proved) that optimization problems in          Swindell, Dr. A. Nahum, Dr. P. Mayles, Dr. P. Evans, and
radiotherapy involving TCP and NTCP probably have multi-            Dr. M. Oldham, for many discussions over the years on these
ple minima and so simple descent methods cannot be relied           subjects. He is also grateful to Professor R. Mohan for
on. There is scope for demonstrating the existence of local         discussions at these conferences. H e particularly wishes to
minima in specific circumstances and with specific cost func-       acknowledge the active contributions to optimization in their
tions.                                                              Team made by Dr. M. Oldham, who since 1992 has been
                                                                    directly responsible for implementing the technique into
                                                                    VIRTUOS. The VIRTUOS implementation is funded under
IX. SOME COMMENTS ON COMPARATIVE ASPECTS OF                         the EC AIM Project A2003 and has been carried out in
ICR/RMH AND MSK IMPLEMENTATIONS                                     collaboration with the German Cancer Research Centre
T h e work at the Memorial Sloan-Kettering Hospital and at          ( D K F Z ) at Heidelberg and the IBMUK Scientific Research
the Royal Marsden Hospital is so closely parallel that some         Centre in Hursley. The work of the Joint Department of
detailed points are extracted for comparison. Both approaches       Physics is supported by the Cancer Research Campaign.
have the following features in common:

                                                                    REFERENCES
     1. Both emphasize that there is a need for clear graphics to
                                                                    1. S. Webb, The Physics of Three-Dimensional Radiation Therapy:
         show the              wealth of information obtained by
                                                                       Conformal Radiotherapy, Radiosurgery and Treatment Planning
         three-dimensional treatment planning systems.
                                                                       (Institute of Physics Publishing, Bristol, 1993).
     2. Both calculate cost on a uniform dose grid.                 2. N. Metropolis, A. W. Rosenbluth, M. N. Rosenbluth, A. H.
     3 . Both point out that when using biological response data,      Teller, and E. Teller, “Equations of state calculations by fast
         it is important not to trust absolute values of TCP and       computing machines,” J . Chem. Phys. 21, 1087-1092 (1953).
         NTCP, but that the use of relative values is acceptable.   3. S. Kirkpatrick, C . D. Gelatt, and M. P. Vecci, “Optimisation
     4. Both ensure that there are no parallel-opposed beams.          by simuiated annealing,” Science 220, 671-680 (1983)’



78       Vol. 6, 71-79 (1995)
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 67 of 143 PageID #: 2410

 4. S. Geman and D. Geman, “Stochastic relaxation, Gibbs dis-           20. S. Webb, “Techniques for optimisation of dose with a multileaf
     tributions, and Bayesian restoration of images,” ZEEE Trans.            collimator for conformal radiotherapy of target volumes with
     Putt. Anan. Mach. Int. PAMI6, 721-741 (1984).                           concave outlines,” in Three-Dimensional Treatment Planning, P.
 5 . W. Jeffrey and R. Rosner, “Optimisation algorithms: Simulated           Minet, Ed. and Publisher (Proceedings of the E.A.R. Conference
     annealing and neural network processing,” Astrophys. J . 310,           in Geneva at W.H.O., October 1992), pp. 163-172.
     473-481 (1986).                                                    21. S. Webb, “Tomotherapy and beamweight stratification,” Proc.
 6. W. H. Press, B. P. Flannery, S. A. Teukolsky, and W. T.                  11th I.C.C.R., Manchester, March 1994, in “The use of com-
     Vetterling, Numerical Recipes: The Art of Scientific Computing         puters in radiation therapy” ed A. R. Hounsell et al p 58-59,
     (Cambridge University Press, Cambridge, 1986).                          Pub. Manchester ICCR.
 7. L. T. Willie. “Searching potential energy surfaces by simulated     22. S. Webb, “Optimising the planning of intensity-modulated
     anealing,” Nature 324, 46-48 (1986).                                    radiotherapy,” Phys. Med. Biol. 39, 2229-2246.
 8. N. Radcliffe and G. Wilson, “Natural solutions give their best,”    23. R . Mohan, G. S. Mageras, B. Baldwin, L. J. Brewster, G. 3.
     New Scientist 14th April, 47-50 (1990).                                 Kutcher, S. Leibel, C. M. Burman, C. C. Ling, and Z . Fuks,
 9. W. H. Press and S. A. Teukolsky, “Simulated annealing optimi-            “Clinically relevant optimisation of 3D conformal treatments,”
     sation over continuous spaces,” Comput. Phys. 5, 426-429                Med. Phys. 19, 933-944 (1992).
     (1991).                                                            24. M. Oldham and S. Webb, “Optimisation by fast simulated
10. H. Barrett, H. B. Barber, P. A. Ervin, K. J. Myers, R. G.                annealing of three-dimensional conformal treatment plans of the
     Paxman, W. E. Smith, W. J. Wild, and J. M. Woolfenden, “New             prostate and theoretical limits of improvement in TCP and
     directions in coded-aperture imaging,” in Information Processing        NTCP,” Br. J . Radiol., in press.
     in Medical Imaging. F. Deconinck, Ed., Martinus Nijhoff, Boston    25. H. Szu, “Fast simulated annealing,” AIP Conf. Proc. Neural
     1983, pp. 106-129.                                                      Networks for Computing, Snowbird, UT, Apl 1986 151,420-425,
11. R. G. Paxman, H. H. Barrett, W. E. Smith, and T. D. Milster,             1987.
     “Image reconstruction from coded data. 2: Code design,” J .        26. H. Szu and R. Hartley, “Fast simulated annealing,” Phys. Lett.
     Optical SOC. Amer. A2, 501-509 (1985).                                  A122, 157-162 (1987).
12. W. E. Smith, R. G. Paxman, and H. H. Barrett, “Image                27. S. Webb, “Optimisation by simulated annealing of three-dimen-
     reconstruction from coded data. 1: reconstruction algorithms and        sional conformal treatment planning for radiation fields defined
     experimental results,” J . Optical SOC.Amer. A2,491-500 (1985).         by a multileaf collimator,” Phys. Med. Biol. 36, 1201-1226
13. S . Webb, “SPECT reconstruction by simulated annealing,” Phys.           (1991).
     Med. Biol. 34, 259-281 (1989).                                     28. S. Webb, “Optimisation of conformal radiotherapy dose dis-
14. S. Webb, “Optimisation of conformal radiotherapy dose dis-               tributions by simulated annealing 2: Inclusion of scatter in the 2D
     tributions by simulated annealing,” Phys. Med. Biol. 34, 1349-          technique,” Phys. Med. Biol. 36, 1227-1237 (1991).
     1369 (1989).                                                       29. A. Silverman and J. Adler, “Animated simulated annealing,”
15. S. Webb, “Inverse tomograph,” Nature 344, 284 (1990).                    Comput. Phys. 6, 277-281 (1992).
16. S. Webb, “A new dose optimising technique using simulated           30. R. Mohan, “Clinically relevant optimisation of 3D conformal
     annealing,” Proc. 9th Annual Meeting of ESTRO, Montecatini              treatments,” in The Use of Computers in Radiation Therapy:
     Sept. 1990, Leuven: ESTRO, p. 263.                                      Proceedings of the 10th International Conference on the Use of
17. S. Webb, “Optimisation by simulated annealing of three-dimen-            Computers in Radiation Therapy. S. Hukku and P. S. Iyer
     sional conformal treatment planning for radiation fields defined       Lucknow, Eds. ICCR Lucknow 1990, pp. 36-39.
     by a multileaf collimator: 2. Inclusion of two-dimensional modu-   31. G . S. Mageras and R. Mohan, “Application of fast simulated
     lation of the X-ray intensity,” Phys. Med. Biol. 37, 1689-1704         annealing to optimisation of conformal radiation treatments,”
     (1992).                                                                Med. Phys. 20, 639-647 (1992).
18. S. Webb, “Optimising dose with a multileaf collimator for
     conformal radiotherapy,” Proc. of the 50th Annual Congress of
     the British Institute of Radiology, Birmingham, May 18-20 1992,
     London: BIR 1992, p. 15.
19. S. Webb, “Optimised three dimensional treatment planning for
     volumes with concave outlines, using a multileaf collimator,”
     Proc. ART91 Munich, April 1991 (abstract book p. 66), in
     Advanced Radiation Therapy: Tumour Response Monitoring and
     Treatment Planning. A. Breit, Ed. Springer, Berlin 1992, pp.
     495-502.




                                                                                                                    VOI. 6, 71-79 (1995)    79
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 68 of 143 PageID #: 2411




                      Exhibit D
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 69 of 143 PageID #: 2412




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )   C.A. No. 18-1599-MN
                                                    )
  VARIAN MEDICAL SYSTEMS, INC. and                  )
  VARIAN MEDICAL SYSTEMS                            )
  INTERNATIONAL AG,                                 )
                                                    )
                 Defendants.                        )


       LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
      TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

        The United States District Court for the District of Delaware presents its compliments to

 the appropriate judicial authority of the United Kingdom, and requests international judicial

 assistance to obtain evidence to be used in a civil proceeding before this Court in the above-

 captioned matter. A trial on this matter is scheduled at present for August 23, 2021, in

 Wilmington, Delaware. This request is made pursuant to Article 1 of the Hague Convention of

 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague

 Evidence Convention”).

        The Court requests the assistance described herein as necessary in the interests of justice.

 Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

 of the United Kingdom compel the production of documentary evidence and deposition

 testimony from the Institute of Cancer Research, London (“ICR”), 123 Old Brompton Road,

 Kensington, London Sw7 3RP, United Kingdom, regarding a medical treatment system

 developed at ICR that may be prior art to one or more of the asserted patents.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 70 of 143 PageID #: 2413




       1.    Sender

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA

       2.    Central Authority of the requested state

                      The Senior Master
                      For the attention of the Foreign Process Section
                      Room E16
                      Royal Courts of Justice
                      Strand
                      London WC2A 2 LL
                      United Kingdom

       3.    Person to whom the executed request is to be returned

                      Defendants’ counsel:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       4.    Specification of the date by which the requesting authority requires receipt of the
             response to the Letter of Request: March 13, 2020.

 IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE CONVENTION, THE
 UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
 REQUEST:

       5.    a.       Requesting judicial authority (Article 3, a):

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 71 of 143 PageID #: 2414




             b.      To the competent authority of (Article 3, a):

                     The Senior Master
                     For the attention of the Foreign Process Section
                     Room E16
                     Royal Courts of Justice
                     Strand
                     London WC2A 2 LL
                     United Kingdom

             c.      Names of the case and any identifying number:

                     Best Medical International, Inc. v. Varian Medical Systems, Inc. and
                     Varian Medical Systems International AG
                     Civil Action Number 18-1599-MN
                     United States District Court for the District of Delaware

       6.    Names and addresses of the parties and their representatives (Article 3, b)

             Plaintiff:

                     Best Medical International, Inc.
                     7643 Fullerton Road
                     Springfield, Virginia 22153
                     USA

             Plaintiff’s U.S. legal representative:

                     Philip Hirschhorn
                     BUCHANAN INGERSOLL & ROONEY PC
                     640 5th Avenue, 9th Floor
                     New York, NY 10019-6102
                     USA

             Defendants:

                     Varian Medical Systems, Inc.
                     3100 Hansen Way
                     Palo Alto, CA 94304
                     USA

                     Varian Medical Systems International AG
                     Hinterbergstrasse 14
                     6312 Steinhausen
                     Switzerland




                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 72 of 143 PageID #: 2415




               Defendants’ U.S. legal representative:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

               Other parties: None

        7.     Nature of the proceedings, summary of complaint, and summary of defenses
               (Article 3, c):

        Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

 and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

 U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

 on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

 complaint regarding indirect and willful infringement.

        8.     Evidence to be obtained and purpose of the evidence sought (Article 3, d):

               a. Evidence to be obtained

                   i. Documents sufficient to show the conception, design, and development of
                      the following aspects of the computer optimization program developed
                      under Computer Vision in Radiology (COVIRA), project A2003 of the
                      AIM (Advanced Informatics in Medicine) program of the European Union,
                      of which ICR was a participant (the “COVIRA Algorithm”), which was
                      used in the IMRT treatment planning systems at ICR and is more fully
                      disclosed in Mark Oldham, Anthony Neal, Steve Webb, A Comparison of
                      Conventional ‘Forward Planning’ With Inverse Planning for 3D
                      Conformal Radiotherapy of the Prostate, 35 Radiotherapy & Oncology 248
                      (1995), attached hereto as Attachment A-1, before May 27, 1998, and if
                      such documents exist, before October 24, 1996:

                              cost function computation;

                              cost function minimization (including, inter alia, use of simulated
                              annealing, logic for accepting or rejecting a beam-weight set on a
                              given iteration, and logic for stopping the iteration);

                              use of partial volume data or dose volume constraints;



                                                4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 73 of 143 PageID #: 2416




                            use of dose volume histograms;

                            importance factors; and

                            user interface(s) for receiving optimization input.

               ii. Documents sufficient to identify each version of the COVIRA Algorithm in
                   use before May 27, 1998, and if such documents exist, before October 24,
                   1996, the release date for each version, and differences between each
                   version with respect to the aspects of the COVIRA Algorithm identified in
                   Request No. i.

              iii. Documents sufficient to show the design, operation, and functionality of
                   the aspects of the COVIRA Algorithm identified in Request No. i for each
                   version identified in response to Request No. ii.

               iv. Documents sufficient to show that each version of the COVIRA Algorithm
                   identified in response to Request No. ii was publicly available and/or in use
                   anywhere in the world before May 27, 1998, and if such documents exist,
                   before October 24, 1996, such as academic journal articles, industry
                   publications, press releases, product specifications, manuals, user guides,
                   brochures, and/or web pages describing or identifying that version of
                   COVIRA and its availability.

               v. Documents sufficient to identify any apparatus, system, or device using the
                  COVIRA Algorithm before May 27, 1998, and if such documents exist,
                  before October 24, 1996. This request may include the VIRTUOS System.

               vi. Documents and communications sufficient to show the design, structure,
                   function, operation, and availability of each apparatus, system, or device
                   identified in response to Request No. v.

              vii. Documents and communications sufficient to show the sale, offer for sale,
                   or importation into the United States of each apparatus, system, or device
                   identified in response to Request No. v before May 27, 1998, and if such
                   documents exist, before October 24, 1996.

             viii. Documents sufficient to show the conception, design, and development of
                   the following aspects of the simulated annealing technique developed and
                   implemented at ICR (the “Simulated Annealing Implementation”), as
                   disclosed in S. Webb, Optimization Radiation Therapy Inverse Treatment
                   Planning Using the Simulated Annealing Technique, 6 Int’l J. Imaging Sys.
                   & Tech. 71 (1995), attached hereto as Attachment A-2, before May 27,
                   1998, and if such documents exist, before October 24, 1996:

                            cost function computation;




                                              5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 74 of 143 PageID #: 2417




                           cost function minimization (including, inter alia, use of simulated
                           annealing, logic for accepting or rejecting a beam-weight set on a
                           given iteration, and logic for stopping the iteration);

                           use of partial volume data or dose volume constraints;

                           use of dose volume histograms;

                           importance factors; and

                           user interface(s) for receiving optimization input.

               ix. Documents sufficient to identify each version of the Simulated Annealing
                   Implementation in use before May 27, 1998, and if such documents exist,
                   before October 24, 1996, the release date for each version, and differences
                   between each version with respect to the aspects of the Simulated
                   Annealing Implementation identified in Request No. viii.

               x. Documents sufficient to show the design, operation, and functionality of
                  the aspects of the Simulated Annealing Implementation identified in
                  Request No. viii for each version identified in response to Request No. ix.

               xi. Documents sufficient to show that each version of the Simulated Annealing
                   Implementation identified in response to Request No. ix was publicly
                   available and/or in use anywhere in the world before May 27, 1998, and if
                   such documents exist, before October 24, 1996, such as academic journal
                   articles, industry publications, press releases, product specifications,
                   manuals, user guides, brochures, and/or web pages describing or
                   identifying that version of the Simulated Annealing Implementation and its
                   availability.

              xii. Documents sufficient to identify any apparatus, system, or device using the
                   Simulated Annealing Implementation before May 27, 1998, and if such
                   documents exist, before October 24, 1996. This request may include the
                   VIRTUOS System.

             xiii. Documents and communications sufficient to show the design, function,
                   operation, and availability of each apparatus, system, or device identified in
                   response to Request No. xii.

              xiv. Documents and communications sufficient to show the sale, offer for sale,
                   or importation into the United States of each apparatus, system, or device
                   identified in response to Request No. xii before May 27, 1998, and if such
                   documents exist, before October 24, 1996.




                                              6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 75 of 143 PageID #: 2418




                b. Purpose of the evidence sought

        The documents sought by these requests are directly relevant to the above-captioned

 litigation. These requests seek documents regarding specific features of a medical treatment

 system developed at ICR, which may be prior art to one or more of BMI’s asserted patents under

 35 U.S.C. § 102. If obtained, Varian would use these documents to develop its invalidity

 defenses for trial, and may rely on the documents to seek invalidation of one or more asserted

 patents.

        9.      Identity and address of any person to be examined (Article 3, e):

        The Court requests that the Institute of Cancer Research, London (“ICR”), 123 Old

 Brompton Road, Kensington, London Sw7 3RP, United Kingdom, designate one or more

 witnesses who are knowledgeable about the subject matter identified in section 10 below.

        10.     Statement of the subject matter about which the persons are to be examined
                (Article 3, f):

                   i. The conception, design, development, operation, and functionality of the
                      aspects of the COVIRA Algorithm and the Simulated Annealing
                      Implementation set forth in Document Request Nos. i and viii before the
                      date(s) specified in Document Request Nos. i and viii.

                  ii. Each version of the COVIRA Algorithm and the Simulated Annealing
                      Implementation in use before the date(s) specified in Document Request
                      Nos. i and viii, and the release date for each version.

                 iii. The date and circumstances of the first sale, offer for sale, and/or public use
                      in the United States of the COVIRA Algorithm and the Simulated
                      Annealing Implementation set forth in Document Request No. i and viii
                      before the date(s) specified in Document Request Nos. i and viii.

                  iv. The identity, design, operation, and functionality of any apparatus, system,
                      or device using the aspects of the COVIRA Algorithm and the Simulated
                      Annealing Implementation set forth in Document Request Nos. i and viii
                      before the date(s) specified in Document Request Nos. i and viii.

                  v. The date and circumstances of the first sale, offer for sale, and/or public use
                     in the United States of any apparatus, system, or device covered by
                     Deposition Topic No. iv.


                                                 7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 76 of 143 PageID #: 2419




                  vi. The authenticity of documents produced in response to this Letter of
                      Request, the public availability and publication dates of documents
                      produced in response to this Letter of Request, the creation and authorship
                      of documents produced in response to this Letter of Request, and whether
                      and how the documents produced in response to this Letter of Request were
                      created and/or stored in the ordinary course of business.

        11.     Any requirement that the evidence be given on oath or affirmation and any special
                form to be used (Article 3, h):

        Because the testifying witnesses are outside this Court’s subpoena power and cannot be

 compelled to attend trial, the Court requests that the witnesses’ testimony be taken under oath in

 such manner as provided by the laws of the United Kingdom for the formal taking of evidence.

        12.     Special methods or procedure to be followed (Articles 3, i and 9):

        The Court requests that the testimony be taken by oral examination in such manner as

 provided by the laws of the United Kingdom for the formal taking of evidence. To the extent

 permitted by the laws of United Kingdom, the Court requests that the testimony be recorded by a

 videographer and transcribed by a stenographer.

        13.     Request for notification of the time and place for the execution of the Request and
                identity and address of any person to be notified (Article 7):

        Please notify defendants’ U.S. legal counsel at the following address:

                       Ryan K. Wong
                       KEKER, VAN NEST & PETERS LLP
                       633 Battery Street
                       San Francisco, CA 94111
                       USA

        14.     Specification of privilege or duty to refuse to give evidence under the law of the
                State of origin (Article 11, b):

        Nothing in this Letter of Request is intended to interfere with any rights of MRC to assert

 privilege or refuse to give evidence under any applicable law of the United Kingdom or the

 United States of America.




                                                  8
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 77 of 143 PageID #: 2420




        15.     Fees and costs

        If the Senior Master incurs fees or costs in executing this Letter of Request that are

 reimbursable under the second paragraph of Article 14 or Article 26 of the Hague Evidence

 Convention, the Court requests that the Senior Master submit a bill of fees and costs to the Court

 and defendants’ U.S. legal counsel:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

        The Court guarantees that defendants’ counsel will reimburse the Senior Master for all

 reimbursable fees and costs incurred in executing this Letter of Request.

        This Court expresses its gratitude to the authorities of the United Kingdom for assisting

 with this Letter of Request, and will provide similar assistance to the judicial authorities of the

 United Kingdom when requested.


 DATE OF REQUEST:                               ___________________________


 SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                                ___________________________
                                                The Honorable Maryellen Noreika
                                                United States District Judge




                                                   9
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 78 of 143 PageID #: 2421




ATTACHMENT A-1
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 79 of 143 PageID #: 2422




            PROPERTY OF THE
.~          NATIONAL
 w          LIBRARY OF
            MEDICINE
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 80 of 143 PageID #: 2423




                   Radiotherapy and Oncology, 1995, Volume 35, Number 3, June, pp. 177-274

                   CONTENTS

                   Cited in: Chemical Abstracts, Excerpta Medica ( EM BASE), Current Contents (Clinical Medicine; Life Sciences), Index Medicus
                                                   ( MEDLIN£}, Current Awareness in Biological Sciences (CABS)

                   Original Papers
                   Epidermoid carcinomas of the floor of mouth treated by exclusive irradiation: statistical study of a series of ·207 cases
                   M. Perno/, S. Hoffsteller, D. Peiffer/, E. Luporsi, C. March~/. P. Kozminski, D. Dartois, P. Bey ( France)                         177

                   Indications, techniques and results of postoperative brachytherapy in cancer of the oral cavity
                   M. Perno/, P. Aletti, J.M. Carolus, I. Marquis, S. Hoffstetter, F. Maalou/, D. Peiffer/, M. Lapeyre, E. Luporsi, C. Marchal,
                   A. Noel, P. Bey ( France)                                                                                                          186

                   Low dose rate versus high dose rate intraluminal brachytherapy for malignant endobronchial tumors
                   T.C.M. Lo, L. Girshovich, G.A. Healey, J.F. Beamis, Jr., D.C. Webb-Johnson, A.G. Villanueva, A. W. Gray, Jr., T.R. Wu (USA)        193

                   Postoperative radiotherapy in carcinoma of the cervix: treatment results and prognostic factors
                   G. Atkovar, 0. Uzel, M. 6z;nhin, S. Koca, i. $ahinler, S. Okkan, R. Uzel (Turkey)                                                  198

                    Radiation treatment of cervical lymph node metastases from an unknown primary: an analysis of outcome by treatment
                    volume and other prognostic factors
                    L. Weir, T. Keane, B. Cummings, P. Goodman, B. O'Sullivan, D. Payne, P. Warde (Canada)                                            206

                    Intrarectal formalin application, an effective treatment for grade III haemorrhagic radiation proctitis
                    B.M. Biswal, P. Lal, G.K. Rath, N.K. Shukla. B.K. Mohanti, S. Deo (India)                                                         212

                    Toxicity, biodistribution and radioprotective capacity of L-hoi:nocysteine thiolactone in CNS tissues. and tumors in.rodents: .
                    comparison with prior results with phosphorothioates                                              , ·         ·
                    A.M. Spence, J.S. Rasey, L. Dwyer-Hansen, z. Grunbaum, J. Livesey, L. .Chin, N. Nelson, D. Stein. K.A. Krohn, F. ·Ali-Osman
                    (USA)                                                                                       .                                   216

                  . A mathematical model of the volume effect which postulates cell migration from unirradiated tissues
                   •H. Shirato, M. Mizuta, K. Miyasaka (Japan)                                                                                        227

                    Clinical implementation of an objective computer-aided protocol for intervention in intra-treatment correction using electronic
                    portal imaging
                    F. Van den Heuvel, W. De Neve, D. Verellen, M. Coghe, V. Coen, G. Storme ( Belgium)                                               232

                    A diagnostic-quality electronic portal imaging system
                    R. Sephton, J. Hagekyriakou ( Australia)                                                                                          240

                    A comparison of conventional 'forward planning' with inverse planning for 3D conformal radiotherapy of the prostate
                    M. Oldham, A. Neal, S. Webb (UK)                                                                                                  248

                    ESTRO Meetings                                                                                                                    263
                    ESTRO Courses                                                                                                                     264
                    Calendar of Events                                                                                                                265

                    Volume contents                                                                                                                   268
                    Author index                                                                                                                      271
                    Subject index                                                                                                                     273




lllllll llllll l lllll lllll llll llll IIIIII II Ill II Ill
0167·8140(199506)35:3;1·7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 81 of 143 PageID #: 2424




                                                                                                                      RADIOTHERAPY
                                                                                                                       &ONCOLOGY
                                                Radiotherapy and Oncology 35 (1995) 248-262




          A comparison of conventional 'forward planning' with inverse
             planning for 3D conformal radiotherapy of the prostate

                                       Mark Oldham*, Anthony Neal, Steve Webb
                    Joint Department of Physics, Institute of Cancer Research and the Royal Marsden Hospital, Downs Road,
                                                          Sutton, Surrey, SM2 5PT. UK

                              Received 6 October 1994; revision received 20 March 1995; accepted 27 March 1995




  Abstract

     A radiotherapy treatment plan optimisation algorithm has been applied to 48 prostate plans and the results compared with those
  of an experienced human planner. Twelve patients were used in the study, and 3-, 4-, 6- and 8-field plans (with standard coplanar
  beam angles for each plan type) were optimised by both the human planner and the optimisation algorithm. The human planner
  'optimised' the plan by conventional forward planning techniques. The optimisation algorithm was based on fast simulated anneal-
  ing using a cost-function designed to achieve a homogenous dose in the 'planning-target-volume' and to minimise the integral dose
  to the organs at risk. 'Importance factors' assigned to different regions of the patient provide a method for controlling the algo-
  rithm, and it was found that the same values gave good results for almost all plans. A study of the convergence of the algorithm
  is presented and optimal convergence parameters are determined. The plans were compared on the basis of both dose statistics and
  'normal-tissue-complication-probability' (NTCP) and 'tumour-control-probability' (TCP). The results of the comparison study
  show that the optimisation algorithm yielded results that were at least as good as the human planner for all plan types, and on
  the whole slightly better. A study of the beam-weights chosen by the optimisation algorithm and the planner revealed differences
  that increased with the number of beams in the plan. The planner was found to make small perturbations about a conceived optimal
  beam-weight set. The optimisation algorithm showed much greater variation, in response to individual patient geometry, frequently
  deselecting certain beams altogether from the plan. The algorithm is shown to be a useful tool for radiotherapy treatment planning.
  For simple (e.g., three-field) plans it was found to consistently achieve slightly higher TCP and lower NTCP values. For more com-
  plicated (e.g., eight-field) plans the optimisation also achieved slightly better results with generally less numbers of beams, un-
  favourable beams being deselected from the plan. Probably the greatest benefit is the reduced time taken by the optimisation to
  compute optimised beam-weights. This time was always s 5 min; a factor of up to 20-times faster than the human planner.

  Keywords: Conformal therapy; Treatment planning; Optimisation; Biological modelling; Simulated annealing



  1. Introduction                                                            trolled linacs, conformal radiotherapy is entering a new
                                                                             era with the possibility of significant improvement in
    The aim of conformal radiotherapy is to achieve                          treatment delivery. It is now becoming feasible to deliver
  tumour control with as low normal tissue morbidity as                      plans with large numbers of beams, each shaped to the
  possible. In terms of radiation-dose, and making the                       beam's eye view of the PTV, in reasonable times under
  assumption of uniform clonogenic cell density within                       computer control [8].
  the PTV, this goal translates to achieving a high uniform                     The technical ability to implement more complicated
  dose throughout the planning target volume (PTV) and                       plans presents a new challenge to the treatment planner
  as low a dose as possible elsewhere, specifically in                       who traditionally has used 'forward planning' (manual
  organs at risk (OAR). With the advent of computer con-                     trial-and-error based on informed experience) to
  trolled multileaf collimators attached to computer con-                    calculate the best field arrangements and beam-weights.
                                                                             Whilst forward planning is acceptable for plans with
    • Corresponding author.                                                  only a few fields, the process becomes impossibly

  0167-8140/95/$09.50 © 1995 Elsevier Science Ireland Ltd. All rights reserved
  SSDI 0167-8140(95)01556-V
                                                        Theis materia I was copied
                                                        at the N.LM and may be.
                                                        S>ubject US Copyright Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 82 of 143 PageID #: 2425




                                   M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                          249


tedious for plans with larger numbers of fields (23).                a uniformly homogenous dose in the planning target
Much effort has been devoted recently to the challenge               volume (PTV) and minimising the integral doses to the
of designing algorithms to compute optimised beam-                   organs at risk (OAR). Full details of both the numerical
weights for such complicated plans [2,4,6,7,9,10,                    method and the cost function are given in [20], and here
13-22,24,27-30].                                                     only a brief overview is included highlighting some
    To date, the majority of these new algorithms and                modifications that have been made.
planning techniques have illustrated their potential with
the application to just one or two sample cases. Our own                2.1.1. Fast simulated annealing with zero temperature
developments have been no exception [20,21,27-30].                      The numerical method used to find the cost-function
This paper presents a detailed study comparing the per-              minimum was fast simulated annealing. In this iterative
formance of an inverse optimisation algorithm with con-              method, at each iteration all beam-weights are in-
ventional planning techniques over a wide range of                   dependently perturbed by adding a 'grain' of beam-
patient cases. The aim of the study was to investigate the           weight which is selected randomly from a Cauchy distri-
effectiveness, reliability, and time saving potential of an          bution. (The grains are randomly positive or negative
optimisation algorithm which has been under develop-                 and hence individual beam-weights can independently
ment at the Royal Marsden Hospital over the past 4                   increase or decrease, the only restriction being that the
years. The algorithm is inverse in the sense that a dose             beam-weight must remain zero or positive.) A cost func-
 prescription is specified a priori, and an algorithm used           tion is evaluated for the current beam-weight set and
 to work backwards to find the dose distribution (and                compared to the running cost-function value (i.e., the
 corresponding beam-weights) that match as closely as                lowest cost-function value found from previous itera-
 possible the prescription. Details of the algorithm                 tions). If the new cost function is lower than the running
 (COVIRAOPT) have already been published [20) and it                 value, then the running value is set equal to the new
 remains the same except for some minor modifications                value and the new beam-weight set is stored. If the new
 which are discussed in the text. COVIRAOPT has been                 cost-function value is greater than the running value
 developed under the European COVIRA programme                       then no change is made to the running value and the
 (see Acknowledgements).                                             algorithm moves to the next iteration.
     The optimisation algorithm we have developed cur-                   In this manner the algorithm finds beam-weight sets
 rently only has the facility to optimise beam-weights and            that successively converge to that set which corresponds
 wedge angles. Ideally it would also optimise the orienta-            to the minimum of the cost function. There are two dif-
  tion and energy of the beams, and even the number of                ferences between the method outlined above and that of
  beams in the plan. These last facilities are the subject of         our previous paper [20). The first is that all beam-
  current research but are not simple problems to solve. In           weights are now perturbed at each iteration (or cost-
  this paper we have used the algorithm solely to optimise            function evaluation) instead of just one beam-weight per
  the beam-weights of plans that have been pre-defined by             iteration. This change was made in accordance with the
  a human planner. The planner used standard beam ar-                 approach of [13) and allows for more efficient con-
  rangements on which to base his plans but was free to               vergence. The second change is that no beam-weight sets
  individually customise the wedge angle and the beam                 that make the cost function greater are ever accepted.
  orientation for each patient as required. This procedure            This is equivalent to setting the temperature to zero in
  is the same as that used in the clinic. The inclusion of            FSA, thereby disallowing all up-hill changes. For the
  wedge angle optimisation will be the subject of later               linear-quadratic cost function used in this paper (Sec-
   work. This paper is primarily concerned with evaluating            tion 2.1.2), there is only a single minimum, and therefore
   the likely benefits associated with optimising the beam-           the acceptance of up-hill changes to escape from local
   weights of predefined, standard plans.                             minima is not required. This approach applied to a bio-
                                                                      logical cost function has previously been investigated
 2. Method                                                             [13) and it was found that even if local minima are pres-
                                                                      ent there is no need to accept up-hill changes with FSA
 2.1. The optimisation algorithm                                       because of an alternative 'tunnelling' mechanism. Tun-
                                                                       nelling arises because of the broad wings of the Cauchy
   To optimise the beam-weights of an arbitrary treat-                 distribution which allow occasional large grains to be
 ment plan, a numerical method is employed to find the                 selected.
 set of beam-weights that corresponds to the minimum of                   In this scenario (FSA with zero temperature) the effi-
 a cost function. The cost function is a measure of fit be-            ciency of the optimisation depends only on the Cauchy
 tween a dose distribution and some ideal, user-specified,             probability distribution from which the grains of beam-
 dose distribution. In this paper the numerical method                 weight are selected. This distribution gradually collapses
 used is fast simulated annealing (FSA) with zero temper-              as the iterations increase so as to more finely probe the
 ature (25,13) and the cost function is based on attaining             cost-function structure near the minimum. The collapse


                                                         Th,is material was copied
                                                         at the N1.Mandmaybe
                                                         5'ubject US Copyrigt1t Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 83 of 143 PageID #: 2426




250                                  M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


of the distribution is controlled by the parameter W(n),                    starting value of the term (i.e., at n = 1), and m is the
the full-width at half-maximum of the distribution,                         number of OARs. (Note, the value of the WEIGHTOAR
which varies according to Eq. l [20].                                       factor can be arbitrarily set for each OAR.)

W(n) =       W(O)                                             (l)
          (1 + n/R)                                                                    m

In Eq. 1, W(O) is the full-width at half-maximum at the                         +     I;   (WEIGHToARj x CoARj (n)/CoARsT}l)) (5)
start of the optimisation, n is the iteration number and                             j=l
R is a constant that controls the speed with which the
                                                                                            + WEIGHTeooY x CnooY (n)/CnooYsTO)
distribution collapses. Appropriate values of R to pro-
duce efficient convergence are determined in Section                          Minimising the cost function CrnTAL thus corresponds
 2.3.1.                                                                       to minimising the integral dose in the OAR and BODY
                                                                              regions, while attempting to achieve a uniform dose of
    2.1.2. Cost-function structure                                            100% in the PTV. Although of simple design, without
    The minimum of the cost function defines the theoret-                     the sophistication to model complicated volume effects,
 ical ideal dose distribution (and beam-weight set) which                     the cost function is designed to be effective at differen-
 the optimisation algorithm attempts to achieve. It is                         tially reducing the dose received by segmented regions.
 therefore critical that the cost function should reflect
                                                                               The algorithm and cost function should therefore be ef-
  what is clinically desired in each different region of the
                                                                               fective for tumours at locations other than the prostate
  patient. In accord with our previous paper [20], the cost
                                                                               via judicious choice of importance factors.
  function was segmented into component terms from
  each of the regions PTV, OAR and BODY (i.e., all tis-
                                                                               2.2. The patient data set
  sue that is not in the PTV or in an OAR). The following
  mathematical formulae were used, reflecting the desired                          The 12 patients in the study were all diagnosed with
  clinical dose to each region.                                                early prostate cancer (either stage Tl or T2), and under-
                                                                               went a pelvic CT scan as part of their routine treatment
  CPTV    = E; in PTV (D; - 100) 2                               (2)           planning. The CT data sets consisted of 5-mm con-
                                                                 (3)           tiguous axial images, acquired when the patient had a
  CoAR = I:; in OAR (D;)                                                       full bladder. The only difference with standard CT im-
   CeoDY = r:, in eoov(D;)                                       (4)           aging protocol was that the number of CT slices per pa-
                                                                                tient was extended so that the complete bladder was
   where D- is the dose to the ith cubic voxel of each                          contained in the 30 data set. This was done for the pur-
   segmente1d region. The figure 100 appearing in Eq. 2                         poses of calculating meaningful dose-volume histograms
   represents the desired 100% uniform dose to the PTV.                         (DVH) and normal tissue-complication probabilities
   The quadratic cost function is used in Eq. 2, as opposed                     (NTCP) for the bladder. For each patient, the PTV was
   to the modulus for example, because it is inherently bet-                     segmented in 30 by first outlining the gross tumour
   ter at controlling the dose in extreme regions (either very                   volume (macroscopic disease spread), then adding a
   hot or cold).                                                                 margin of 5 mm to create the clinical target volume
        A useful feature of the linear OAR and BODY cost                         (including microscopic tumour spread), and finally ad-
    function terms is that the voxel summation need only be                      ding a further 5 mm to create the PTV (this extra margin
    done once, for each beam, at the start of the optimisa-                      accounting for random and systematic treatment deliv-
    tion. All future changes in the CoAR and Ceoov terms                         ery and set-up errors). The rectum, bladder, and left and
    due to the addition of a grain of beam-weight can simply                      right femoral heads were also segmented in 30. In most
     be calculated by multiplying the 'global' contribution of                    patients there was a small region which was classified as
     that beam, for unit weight, by the grain size. This short-                   both PTV and rectum. In the optimisation algorithm,
     cut leads to a reduction of about a factor 30 in the                         this overlap region was considered as being PTV only.
     computation time necessary to evaluate the cost func-                        The consequences of this overlap region have been
     tion. For plans with :::! 4 beams, almost all the computer                   explored in [20].
     time taken to optimise the plan comes from evaluating
      the cost function over many iterations and therefore this                      2.2.1. Conventional 'forward' treatment planning
      is a significant time saving.                                                  For each patient, four plans were created by a human
         The component terms (2)-(4) were merged linearly to                      planner (A.J. Neal) using the fully 30 VIRTUOS
      form the total cost function (Eq. 5). Each term was                         (VIRTUal radiOtherapy Simulator) treatment planning
      weighted by an 'importance factor' to define its relative                   system [l]. The plans consisted of a 3-, 4-, 6- and an 8-
      importance at the start of the optimisation. In Eq. (5),                    field plan (Fig. la-d). Beam configurations were
      n is the iteration number, the subscript ST denotes the                     adhered to whenever possible but gantry angles and


                                                        This mat,arial wasc~pi,d
                                                        at tlhe NLM and may be
                                                        Su.b je ct US ~-o-pyr ig~ t Laws
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 84 of 143 PageID #: 2427




                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                             251


                                       ANTERIOR


                                            .                                                        .




                                                                                                     ,...

                                       POSTERIOR

                                         Fig la                                                    Fig lb




                          l1S-                               4!'




                          :w•                                135'


                                                                                                             W•




                                         Fig le                                                             Fig ld

Fig. I. (a) the 3-field arrangement of an anterior field and two posterior wedged oblique fields; (b) the 4-field arrangement of opposed ante-
rior/posterior and right lateral/left lateral wedged fields; (c) the 6-field arrangement of opposed left anterior oblique/right posterior oblique fields,
opposed right anterior oblique/left posterior oblique fields and opposed right lateral/left lateral fields; and (d) the 8-field arrangement as 6-field
arrangement but with the addition of opposed anterior and posterior fields.




wedge compensators were adjusted individually to opti-                              guess' to give a satisfactory dose distribution. The ac-
mise the plan for that particular patient's anatomy. In                             ceptability of the plan was determined from isodoses
all cases where the plan was adjusted, it was the adjusted                          overlaid upon the CT data in transverse, sagittal and
plan that was also optimised by the algorithm. All fields                           coronal views. Priority was given to treating the PTV to
were coplanar and shaped to the beam's eye view of the                              a homogeneous dose, using the isocentre as a reference
PTV. A margin of 6 mm around the PTV was added to                                   point. A PTV dose homogeneity of ± 5% was aimed for.
allow for beam penumbra. This study was retrospective                               Once attained, consideration was given to reducing
in that all the patients had been previously treated with                           irradiation of the adjacent OARs. In practice, the blad-
3-field wedged plans. The delivery plans were not                                   der and rectum were considered to be the OARs which
 necessarily exactly the same as the 3-field plans                                   determined the acceptance or rejection of a particular
 reproduced here because they were created using a dif-                              plan. The femoral heads were considered in the com-
 ferent planning system, by a different planner.                                     parison of plans but was not a major factor in the
    Beam weights were iteratively adjusted, in the conven-                           human optimisation of individual plans.
 tional forward planning manner, from an initial 'best                                 The dose calculation algorithm was of the Bentley-



                                                                    This m.it:e,rial was c.opied
                                                                    at the N:LM and m.iy be.
                                                                    !.ubject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 85 of 143 PageID #: 2428




  252                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                                                                                       2.3. Optimised treatment planning
                                                ----R=1
   o 0.95                                               R=10                              Before the optimisation algorithm was applied to the
   1§                                           ---o--- R=100                          patient data set, suitable optimisation parameters need-
   vi                                           -O--R=1000                             ed to be found. These parameters fall into two
   8     0.9                                                                           categories; annealing parameters, and importance fac-
                                                                                       tors. The annealing parameters, W(O) and R in Eq. I,
        0. 8 5 -+--+---+--+-----I                                                      control the convergence of the optimisation and, if
                 0.01    0.1         10     100                                        badly set, the algorithm may converge to a value that is
                                      WO                                               not the minimum of the cost function in the allowed
                                                                                       space, or converge ineffectively. The importance factors,
  Fig. 2. Plot of the dependence of the cost ratio (the ratio of the final
  cost-function value to the starting cost-function value) on the anneal-              WEIGHT PTV, WEIGHT OAR·, and WEIGHT BODY (Eq.
  ing parameters W(O) (the starting full-width-half-maximum of the                     5) determine the minimum of the cost function and thus
  Cauchy distribution), and R which is a constant that controls the                    the final beam-weights.
  speed of collapse of the distribution (Eq. 1).
                                                                                        2.3.1. Finding suitable annealing parameters
  Milan ray-tracing type which took into account tissue                                    A series of optimisation runs on the 3-field plan of an
  inhomogeneity for the primary beam, and equivalent                                    arbitrary patient were performed where the parameters
  field-size scatter effects. The effects of tissue inhomo-                             W(O) and R were varied over several orders of
  geneity on the scatter was not modelled. The beam data                                magnitude. These runs represented a coarse sampling to
  used was that of 15-MV photons from a Siemens                                         estimate W(O), R combinations that produced fast con-
  Mevatron 77 linear accelerator.                                                       vergence. Each run was allowed to progress for a IOOO




                           (a) 3 Field Plan                                                              1        (b) 4 Field Plan
                                                  ---run a                                                                                           run a
        0                                         - - - - runb                                0                                        ----runb
        ·1Bo.9s                                   - - ..... run c                         ~0.95                                        · - · · · - - run c
        1..-                                                                                  1..-
        +-'
                                                       o rund                                 +-'                                            0       run d
        CJ)                                                                                   CJ)
        0 0.9                                                                                 0         0.9
        u                                                                                     u
                                                                                                       0.85
                        0 1 2 3 4 5 6 7 8 9 10                                                                0   10 20 30 40 50 60 70
                                          iteration (1 OO's)                                                               iteration (1 OO's)

                          (c) 6 Field Plan                                                             0.75       (d) 8 Field Plan
                 0.75
                                                  ---run a                                                                                      run a
                                                  - - - - run b                                                                         - - --runb
                                                         - run c                              0
          0
        ·.;::;
         co
         ._
                                                     o     run d
                                                                                              --
                                                                                               co
                                                                                               "-
                                                                                                                                              - run c

        --
         ( /)
         0
         ()
                  0.7                                                                         ......
                                                                                               (/)
                                                                                               0
                                                                                               (.)
                                                                                                        0.7                                0    rund




                 0.65 -+--4--+--+---+-+--+-                                                            0.65
                      o 50 100 150 200 250 300                                                                0    100   200     300       400
                                      iteration (1 OO's)                                                                       iteration (1 OO's)
  Fig. 3. Plots of the cost ratio (the ratio of the final cost-function value to the starting cost-function value), vs. iteration number, for four W(O),
  R combinations. Runs a, b, c and d correspond to W(O),R combinations of0.01,1000; 0.05,100; 0.5,10; 5.0,1.



                                                            Theis m:ateiri:a I was, co,pied
                                                            at tlie. NLM :and may b,a
                                                            s,uibject US Oo,:PIJlrigiht Laws
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 86 of 143 PageID #: 2429




                                         M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                                          253

iterations and the efficiency of convergence was then                         convergence for all patients, for all plan types, in close
quantified by evaluating the 'cost ratio', i.e., the ratio of                 to the minimum number of iterations possible. The.final
the final cost function to the starting cost function. The                    beam-weights produced by the optimisation algorithm
plot of the value of the cost ratio after a 1000 iterations                   thus correspond to the minimum of the cost function in
for different W(O), R combinations is shown in Fig. 2.                        allowed space and are independent of small variations in
The cost function minimum in allowed space cor-                               the parameter settings.
responds to the smallest value of the cost ratio which,
for the 3-field plan of this patient is about 0.875. For                      2.3.2. Finding suitable importance factors
 some runs (i.e., W(O), R combinations) it is clear that the                      In this paper we are interested in evaluating the per-
 algorithm has not found the minimum, indicating false                        formance of a practical and usable optimisation algo-
 convergence.                                                                 rithm. The practicality of the algorithm would be
     Four (W(O), R) combinations were selected from Fig.                      severely reduced if it was necessary to individually ad-
 2 that all produced convergence to the minimum within                        just the importance factors (Eq. 5) for each patient and
 the 1000 iterations. These four combinations (which                          each plan type. The difficulty here is that in reality each
 were W(O) = 0.01, R = 1000 (run a); W(O) = 0.05,                             patient may have a slightly different importance factor
 R = 100 (run b); W(O) = 0.5, R = 10 (run c); and                             set that is 'optimal', depending on inter-patient variables
  W(O) = 5.0, R = 1 (run d)) were then studied further by                     like patient size, organ positioning, target size, etc. Fur-
 plotting the cost ratio against iteration number for all                     thermore the optimal set might be expected to vary be-
 four plan types (Fig. 3a-d). The aim was to find a par-                      tween plan types with very different geometries (the 3-
 ameter set that guaranteed fast convergence for all plan                     and 8-field plans for example). This section details work
 types. Fig. 3a-c shows that for the 3-, 4- and 6-field                       undertaken to identify a 'practical' importance factor
 plans, despite initial differences in the rate of con-                       set; practical in the sense of consistently giving good
 vergence, all four runs arrived at the minimum in                            dose distributions over the 48 plans. (In the rest of the
  roughly the same number of iterations. This indicates                        paper this importance factor set is referred to as the
  that for these few-beam plans, rapid collapse of the                         'practical' set, and was used for all patients.)
  Cauchy distribution from an initially large W(O) is                             An exhaustive study comparing the resulting dose dis-
  equivalent to slow collapse from an initially small W(O).                    tributions arising from all possible sets of importance
  In Fig. 3d a trend is seen that we have observed in all                      factors, each set evaluated over 48 plans, is clearly not
  plans with more than eight fields, that of the fastest con-                  feasible. Instead, informed importance factor set
  vergence being achieved by the runs with the slower col-                     'guesses' were made and these then evaluated on the
  lapse schedules (and correspondingly smaller W(O)                            physically largest and smallest patients, hopefully ensur-
  value). Fig. 3a-d indicates that all runs truly converged                    ing the set would yield good results over as wide a range
  (given enough time) and therefore the algorithm is                           of patient geometry as possible. In practice it was found
  robust concerning the exact settings of the annealing                        surprisingly easy to find a practical set that gave good
  parameters in this range.                                                    dose distributions for both patients, for all four plan
      Although the results shown here are for a single                         types. This set was arrived at after three 'guesses' shown
   patient (this' patient actually needed more iterations to                   in Table 1. (The first guess was loosely based on the
  converge than any others studied), a similar series of                        perceived clinical importance of structures. Although
   runs was also performed on the physically largest and                        the contour region obviously does not have zero impor-
   smallest prostate patients, respectively. These runs con-                    tance, it was set to zero in order to give the algorithm
   firmed the trends found in Fig. 3a-d, although there                         a high degree of freedom. In subsequent tests we did not
   were slight inter-patient variations (s 100/o) in the num-                   find it necessary to increase this value. The second and
   ber of iterations needed to reach the minimum. On the                        third guesses were refinements of the first guess, attemp-
   basis of Fig. 3a-d, the parameter values of run a                            ting to get a better dose distribution. All subsequent
           =           =
   ( W(O) O.ot, R 1000) were selected as producing true                         refinements after the third guess showed no benefit.)


Table I
Three 'guesses' were necessary to identify a practical importance factor set that gave good results for all patients and all plan types in the patient
data set

 Guess                      PTV               Rectum               Bladder                Femorals            Contour

 I                           2                20                    s                                         0
 2                          10                10                    s                                         0
 3                           18               20                    s                                         0
     (practical set)
 The numbers refer to the importance factors guessed for that region of the patient.



                                                                This materia I was CC1)ied·
                                                                at the NW• and may be.
                                                                !liubject US Copyrigflt Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 87 of 143 PageID #: 2430




254                                     M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262

Table 2
NTCP and TCP values for three importance factor set guesses for an arbitrary patient

Guess                   8-NTCP               R-NTCP               LFH-NTCP              TCP              RFH-NTCP
I (64 Gy)               <0.1                 3.6                  <0.1                  86.1             <0.1
2 (64 Gy)               <0.1                 3.4                  <0.1                  86.0             <0.1
3 (64 Gy)               <0.1                 3.4                  <0.1                  86.0             <0.1
1                       <0.1                 5.0                  <0.1                  87.2             <0.1
2                       <0.1                 5.0                  <0.1                  87.4             <0.1
3                       <0.1                 5.0                  <0.1                  87.4             <0.1

    The column heading notation (8-, R-, LFH- and RFH-) corresponds to the bladder, rectum, and left and right femoral heads, respectively. The
 first three rows correspond to when a dose of 64 Gy is prescribed to the isocentre. In the last three rows, the prescribed dose was scaled until a
 rectal NTCP of 5% was obtained.


    The dose distribution corresponding to each guess                         ciples that are believed to approximate the response of
was analysed primarily on the basis of TCP and NTCP                           organs to radi~tion. In this respect we have relied upon
values and also careful study of the DVH. (The calcula-                       the models to rank dose distributions according to clini-
tion of TCP and NTCP is discussed in Section 2.4.). The                       cal benefit. The uncertainties in model parameters, we
greater reliance on NTCP and TCP numbers simply                               believe, will not affect the central conclusions of this
reflects the great time saving incurred over studying                         paper which are based on comparative 'average
DVHs for a large patient data set. The NTCP and TCP                            rankings'.
values for the three guesses as applied to the largest pa-
 tient are given in Table 2. Although the values are the                                       }    k                         -a Dt
 same for guesses 2 and 3, and in all patients studied                          TCPToT = K         E     (Illin PTV   e-N;e     n     )           (6)
 these two guesses gave very similar results, the latter was                                       n=I
 judged to be marginally superior on investigation of the
 DVH. The NTCP and TCP values of guess l are similar                            In Eq. 6, i is an index looping over voxels in the PTV,
  to those of guesses 2 and 3 because, even with a relative-                    D1 and N1 are the dose and number of clonogenic cells
  ly low importance factor, the quadratic nature of the                         of the ith voxel, respectively, and K is a number of the
  cost function in the PTV ensures a quite uniform dose.                        order 104 which represents averaging over a patient
  Further investigations into modifications of the prac-                        population. A discussion of the fitting of Eq. 6 to clini-
   tical importance factor set showed no improvement in                         cal data, and its use in predicting TCP is given in [20].
   the NTCP or TCP values for any of the plan types of the
   two patients selected for this evaluation. It was thus                        3. Results
   assumed that this set could be applied to all the patients
    in the data set.                                                                Each of the four plan types for all patients were op-
                                                                                 timised according to the algorithm outlined above with
      2.4. Normal tissue-complication probability (NTCP) and                     the importance factors set to the practical set of Table
      tumour-control probability (TCP) computa.tion                              1 and with the appropriate annealing parameters R and
                                                                                  W(O) (Section 2.3.1). The optimised dose distributions
         NTCP values were calculated using the Lyman model                       were then compared with those obtained by the human
      [12] combined with the DVH reduction scheme of Kut-                         planner on the basis of dose statistics in the PTV, dose-
      cher and Burman [l l) and the biological parameters                         volume histograms for the OARs, and NTCP and TCP
      given in Burman et al. [S) (full details can be found in                    calculations. To determine any consistent, significant
      Oldham and Webb [20)). TCP was computed using the                           difference between the results obtained from the op-
      model of Webb and Nahum [31] (Eq. 6), with the values                       timisation algorithm and those of the human planner,
      a= 0.547, a0 = 0.19, clonogenic cell density= 10 7 per                      the mean of the individual patient differences, the 95%
       cm 3, and the number of patients averaged over to                          confidence interval of this mean, and a two-tailed paired
       account for inter-patient variation in radio-sensitivity                   Student's t-test were computed. The 95% confidence
       was 40 000 (guaranteeing a precision of s0.1%). It is                      interval describes the magnitude of any effect and the t-
       stressed that these biological models are at an early stage                 test quantifies the statistical significance of the mean dif-
       of development. In the absence of good quality data, the                    ference. For each plan the mean dose in the PTV (D),
        parameters used in the model have been derived from a                      and standard deviation (aD) of the dose in the PTV
        mixture of very sparse data and clinician's estimates [S).                 about this mean was computed. aD represents the
        The errors in absolute values of NTCP may be quite                         uniformity of dose in the PTV. The average standard
        large. However, the models embody the general prin-                        deviation (iiD) over the 12 patients was computed as


                                                           This material was copied
                                                           at the NtM and may be
                                                           Subject US(:apyf"ight Laws
    Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 88 of 143 PageID #: 2431




                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( /995) 248-262                                                                 255

Table 3
Comparison of the dose homogeneity in the PTV achieved by the human planner and the optimisation algorithm

                     Average S.D.              Mean DifT                                 95% C.I. for                       P value of

                             a_
                                                 h                                       Mean difT.                         Mean difT.
                      Op
                               oD

3-F Human            0.012 (0.001)
3-F Optimised        0.011 (0.002)               -0.002                                   -0.002 to -0.001                    0.004
4-F Human            0.015 (0.005)
4-F Optimised        0.011 (0.003)               -0.004                                   -0.006 to -0.001                    0.022
6-F Human            0.014 (0.007)
6-F Optimised        0.010 (0.004)               -0.004                                   -0.006 to -0.002                    0.002
8-F Human            0.012 (0.003)
8-F Optimised         0.008 (0.003)              -0.004                                   -0.005 to -0.003                   >0.001

   The first column 'Average S.D.' is the average of the standard deviations in the PTV over the 12-patient sample. The 'Mean difT.' column is
 the average of the individual patient differences of the S.D. in the PTV achieved by the optimisation and the human planner. The P value was
 computed from a two-tailed paired Student's I-test. C.I. is the confidence interval.



 well as the standard deviation of this average (u;; D), the                                     to make the standard deviations of the dose in the PTV
 latter representing the variability over the sample. Next,                                      for different plans directly comparable, dose distribu-
 the mean difference (o) in the PTV dose homogeneity                                             tions were scaled so that the mean in the PTV was the
 achieved by the optimisation and the human planner                                              same for all plans: an arbitrary value of unity was
 was computed (i.e., o = uD,opt - uD,human). The more                                            selected. In Table 3 it is shown that 0.008 s uD s
 negative this quantity is, the better the optimisation is in                                     O.Ql5 for the different plan types (i.e., the average stan-
  terms of uniformity of dose in the PTV.                                                         dard deviation of dose in the PTV ranges between 0.8
     The quantities aD, u00 and o for each plan type are                                          and 1.5%.) DVH comparisons were made by noting
  shown in Table 3, and the individual o values for each                                          down the percentage volume of the OAR in each of the
  patient and each plan type are given in Fig. 4. (In order                                       four dose bins <20, 20-50, 50-80 and >80%, and



                           0.000                                                                                              ..• <>
                                      ••• <> ... 0    .•
                                                                           -·~-~-
                                                                                   !,_
                                                                                                                                  _..._,                      ~

                                                                  -0         /· ¥
                                                                                                         /.
                                                                                                           .                               ' ·.-...... .
                                           ~                                   I .t ,,               • I                                        '
                                                                                                                                                <>
                                                                                                                                                              •
                                                                                                                                                     ..........
                                                                                                                                                          I
                                                                           I                                                      \
                           -0.005                                      I I                            I        <>
                                  \
                                                                                            \
                                   \
                     b              \
                                                          \                                     'J
                                     \
                                                              \
                           -0.010     \
                                       \
                                        \                         ~                                                     .. <> . 3 Field
                                                                                                                        -a- 4 Field
                           -0.015                                                                                       -•. 6 Field
                                                                                                                        -<>-8 Field



                            -0.020
                                             2        3                4              5              6              7   8     9        10           11            12
                                                                                                     Patient

    Fig. 4. Graph showing the o values (i.e., the difference in the standard deviation of the dose in the PTV achieved by the optimisation algorithm
    and the human planner) for all 12 patients, and for each plan type.


                                                                               This, mata,ri;a I ,,,,;as copied
                                                                               at tiha, NLM and may tMa
                                                                               '>uibjact US Cop,yri~ht Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 89 of 143 PageID #: 2432




  256                                M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


  averaging over the 12 patients (Fig. 5a-p). For all plans             the 4-field plans, the optimisation produces a higher
  the DVHs were normalised to the dose at the isocentre.                volume in the 20-500/o bin, and a lower volume in the
  In Fig. 5a-p, the one standard deviation limit of the 12              50-800/o bin. This trend is reversed for the 6-field plans,
  patient sample is indicated by the upper and lower                    and in the 8-field plans the optimisation produces less
  curves. In Tables 4 and 5, average TCP and NTCP                       volume in both bins. The precise cause of these trends
  values are shown after the dose to the isocentre was scal-            is difficult to ascertain but an important feature is cer-
  ed to give a rectal NTCP of 5%. The average beam-                     tainly that in trying to achieve a homogenous PTV dose
  weights selected by the human planner are compared to                 the optimisation consistently favours beam orientations
  those computed by the optimisation algorithm in Fig. 6,               differently from the human planner.
  and the average planning times (i.e., the time taken to                  The salient point from the PTV homogeneity data of
  determine optimal beam-weights once the beam orienta-                 Table 3 and the OAR DVH data of Fig. 5, is that com-
  tions and field shape have been defined and                           pared with the human planner the optimisation algo-
  implemented) are compared in Table 6. The optimisa-                   rithm achieves a more homogenous PTV dose by slight
  tion times are real-times, recorded on an IBM RS6000                  re-distribution of dose in the bladder and rectum, and
  530H mainframe under conditions of light usage by                     significant re-distribution in the femoral heads. Of par-
  other users.                                                          ticular importance to NTCP is the amount of OAR
                                                                        volume in the > 800/o dose bin. From Fig. 5 we expect
  4. Discu~ion                                                          that the optimisation has slightly worsened the rectal
                                                                        dose for the 3-, 4- and 8-field plans, and slightly im-
     Both Fig. 4 and the 'a0 ' column of Table 3 show                   proved it for the 6-field plans. The femoral head dose
  that the optimisation algorithm has achieved a more                   also appears worse for the 3-, 4- and 6-field plans, but
  homogenous PTV dose for all plan types. The standard                   better for the 8-field plans. The TCP and NTCP values
  deviation of the average ('a;s-' column in Table 3) are               in Table 4 can be used to assess the relative merit of a
  similar for the 3-, 4- and 8-field plan types, indicating a            more homogenous PTV dose against the worsening of
  similar level of inter-patient consistency. For the 6-field            the rectal and femoral heads dose. By scaling the dose
  plans there is greater inter-patient consistency in the                so that the rectal NTCP is 5% for all plans, the best
  optimised plans. A more revealing analysis comes from                  plans can be judged as those having the highest TCP,
  studying the mean of the individual differences (opti-                 providing that the NTCP of other organs are acceptable.
  mised-human) given in the •'lj• column. A statistically                   From Table 4, the optimisation has achieved a slightly
  significant effect ·was observed for all plan types, par-              higher average TCP for all plan types than the human
  ticularly for 3-, 6- and 8-field plans. The magnitude of               planner. The internal consistency (indicated by the S.D.
  the improvement, as indicated by the 95% confidence                   column) is similar for the 3-, 4- and 8-field plans, and
  interval, is greatest for the 8-field plans and least for the          better for the 6-field plans. Surprisingly, the optimisa-
  3-field plans (as expected, because the optimisation                   tion does not appear to attain relatively better results for
  algorithm has more degrees of freedom in the 8-field                   the more complicated 6- and 8-field plans. In fact the
  plan). However, there is no obvious trend towards great-               opposite is observed where the largest benefit is obtain-
  er improvement with larger numbers of beams. In study-                 ed for the 3-field plans. In the 4-field plans, the
  ing the individual results of the human planner it was                 optimisation achieved a significantly worse NTCP in
  observed that occasionally a plan was accepted that, al-               both femoral heads (first row). Analysis of the NTCP
  though acceptable, was noticeably sub-optimal with                     values for both right and left femoral heads revealed
  regards to PTV dose homogeneity. The optimisation                      that they were less than 5% for all except three patients
  algorithm provides an effective method of reducing                     who had extremely high values (up to 20%). It was
  these anomalies. The increased dose inhomogeneity in                   obvious that the practical parameter set was inappropri-
  the planner's plans was found to be largely due to                     ate for these few patients and so they were recalculated
  patient-specific tumour shapes (odd bulges, etc.) rather               with the 'importance factor' for the femoral head in-
  than to any systematic under or overdosing.                            creased from l to 3. An increase of more than this
     The dose distributions in the OARs are summarised.                  resulted in the anterior-posterior beams being too
  in Fig. 5a-p. By and large, the distribution of dose be-               strongly favoured. The corrected average NTCP and
  tween the four bins ( < 20, 20-50, 50-80 and > 80%,), for              TCP values are shown as the lower italicised row in the
  the bladder and rectum, are similar for the human plan-                Table. (All other relevant Tables and figures incorporate
  ner and the optimisation, for all plan types. The op-                  the results of these three corrected runs.) A marked
  timisation does, however, produce about 1-2% more                      decrease in NTCP values for the femoral heads was thus
  rectal volume in the > 80%, bin for the 3-, 4- and 8-field             achieved for the 3- and 4-field plans.
  plans, and 1-2% less for the 6-field plans. For the left                  A more revealing analysis is again obtained by study-
  and right femoral heads there is a significant difference             ing the individual patient TCP and NTCP differences
  in distribution of dose for the 4-, 6- and 8-field plans. In          (Table 5). (The 'Bladder' data has been omitted from


                                                   This material was copied
                                                   at the N1Mandmaybe
                                                   Subject US Copyright Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 90 of 143 PageID #: 2433




                                                      M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                                  257

this table because the mean differences as indicated in                                             timisation algorithm comes in the planning time saved
Table 4 were always too small to be significant.) One                                               (see below). There is also a suggestion of a benefit for
may see from the 'TCP' column that the optimisation                                                 the 6- and 8-field plans although the effect is not proved
algorithm achieved a statistically significant improve-                                             significant at the 95% level. The femoral head NTCP
ment of about 0.5% for the 3- and 4-field plans. It must                                            values in Table 5 suggest the optimisation achieves a
be stressed here that statistical significance is not the                                           small ( < 1.00/o) improvement in all cases except for the
same as clinical significance. Although a 0.5% improve-                                             right femoral head in the 6-field plan.
ment in TCP is not of great importance clinically, the                                                 Tables 3-5 and Fig. 5a-p indicate that the optimisa-
implication is that the optimisation performs at least as                                           tion algorithm produced dose distributions that were as
well as the human planner. The real benefit of the op-                                              good as the human planner and often slightly better. For


                                         60 T              (a) BoociEr, 3 field                                 60              (b) Fa:tt.rn 3 Reid
                                         5C>   I                                                                5()
                                                                                                      (I)
                                                                                                      E 40
                                                                                                      :::,
                                    <ll40I~
                                                                                                   g :n
                                    ~    20
                                               I
                                    -g! s : n l ~ .                                                 ::!!
                                                                                                    0
                                                                                                         20
                                            1ot                                                                  10
                                                                                                                  0
                                             0 ...-----.---.----.----,
                                                    20%        20-50"/o 5(}00"/o >00'/o                                    . 20'/o     2).50"/o 50-00>/o      >00"/o
                                                                               dose                                                                    dose

                                                           (c) LFH. 3 Fteld                                                          (d) RT\ 3 Fteld
                                    00                                                                           00

                             Q)     60                                                                   <I)     ED
                             E
                             :::,
                                                                                                         E
                                                                                                         :::,
                            g       40                                                                   0 40
                                                                                                         >
                            ::!!                                                                         :.t
                                                                                                         0
                            0
                                    20                                                                            20

                                        0                                                                             o,
                                               20"/o         20-50"/o 50-00'/o        >00'/o                                 20%       20-50"/o f.0.00'/o     >00'/o
                                                                          dose                                                                         dose


                                                                                                                             (f) Rectum, 4 Field


                                    :f:+
                                                                                                                60
                                                                                                                5()
                             Cl)                                                                   Q)
                             E                                                                     E    40
                            .3                                                                     :::,
                             g                                                                    0
                                                                                                   >
                                                                                                                30
                            ~                                                                                   20
                                                                                                  0~



                                    1~t
                            0


                                                                                                                10
                                                                                                                 0
                                               20%          20-50"/o 50-80"/o        >00"/o                                20%        20-5()% 50-80%          >80"/o
                                                                              dose
                                                                                                                                                       dose

                                    100                                                                         100
                                        80                                                                       80
                                                                                                   Cl)

                             ~
                             :::,
                                        60                                                        E
                                                                                                  :::,           60
                            0                                                                     0
                             >          40                                                        >              40
                            ::!!
                            0
                                                                                                  0~

                                        20                                                                       20
                                        0                                                                         0
                                                   20"/o     20-50"/o 50-00"/o >OO"~o                                       20%        20-50"/o 50-00'/o      >00"/o
                                                                          dose                                                                         dose

Fig. S (a)-(h). Each plot summarises average extracted dose-volume histogram statistics over the 12 patients. The central solid line with circle mark-
er is the average achieved by the human planner; the upper and lower solid lines are one standard deviation bounds. Similarly, the central dashed
line with cross marker is the average achieved by the optimisation algorithm, with the one standard deviation bound shown as the upper and lower
dashed lines.



                                                                                     This ma~ia I Was copie,d
                                                                                     at th.e NtM and may· be
                                                                                     !.ubject USCopy·right Laws
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 91 of 143 PageID #: 2434




258                                            M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                               00             (i) Blaijer, 6 Field                                                 0) Ra::tun, 6 Field

                       (I)      60
                       E
                        ::l
                       0        40
                       >
                       ::,!!
                       0
                                 20
                                                                                                  10
                                     0                                                                 O+--~--~-~-~
                                          20'/o        20-50'/o S0.80'/o     :,00>/o                            20'/o       20-50'/o so.a:J'/o    :>00'/o
                                                                     dose                                                                  dose
                                                (k) LFH, 6 Field                                    100              {I) RFH, 6 Rad
                                                                                                         00
                                                                                           (I)
                                                                                            E            00
                                                                                            ::l
                                                                                           0
                                                                                            >            40
                                                                                           ~
                                                                                           0
                                                                                                         20
                                                                                                          0
                                               20'/o      20-50'/o 5().80'/o :,00>/o                                20'/o      3:>-50% 50-80'/o :>00'/o
                                                                      dose                                                                 dose


                                               (m) Blacx:ler, 8 Field                                     60        (n) Rectum, 8 Field




                                                                                                                        ~
                                                                                                          50
                               i
                               ::l
                                                                                                   <D
                                                                                                   E 40
                                                                                                   .i!
                               0
                               >                                                                   g 30
                               ~
                               0                                                                   'ii, 2.0
                                                                                                        10
                                                                                                               0
                                               20%        20-50% 50-80%         >80%                                  2.0"/o     20-50% 50-80%         >80"/o
                                                                       dose                                                                      dose
                                                   (o) LFH, 8 Field



                                         ,~I
                                                                                                          100
                                                                                                              80
                                   (I)
                                   E
                                                                                                  ~
                                                                                                  .;;i
                                                                                                              60
                                   ::l                                                             0
                                0                                                                  >          40
                                >
                                                                                                  .I!
                                   .I!
                                                                                                              20

                                          0                                                                    0
                                                  20'/o     20-50'/o 50-80'/o :,00>/o                                   20%      20-50% 50-IIO"k       >00"/o
                                                                        dose                                                                 dose

                                                                                       Fig. S (i)-(p).




      the four plan types studied, the optimisation achieved a                                           PTV. Achieving a homogenous PTV dose thus raises the
      more homogenous PTV dose whilst keeping the NTCPs                                                  overlap part of the rectum to a high dose and this high
      acceptable (i.e., < 5%). From the statistical data alone                                           dose region is almost entirely responsible for the NTCP.
      (Table 3 and Fig. 5) one might have expected il more sig-                                             A comparison study of the beam-weights selected by
       nificant benefit to have translated into the TCP and                                              the human planner and the optimisation algorithm is
       NTCP values. We believe that this is not observed be-                                             presented in Fig. 6. It is clear that as the number of
       cause of the 'overlap factor' which has been shown to                                             beams in the plan increases, there is increasing diver-
       limit the therapeutic advantage for radiotherapy of the                                            gence between.the human and the optimisation algq-
       prostate {20). The overlap factor is the phenomenon                                                rithm. For the 4-, 6- and 8-field plans, the low standard
       where part of the rectum is inside (or overlaps with) the                                          deviations on the beam-weights selected by the human


                                                                            This material was copied
                                                                            at the N.LM and maybe
                                                                            !iaubject US Copyright Laws
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 92 of 143 PageID #: 2435




                                         M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                             259


Table 4
Comparison of the average TCP and NTCP values achieved by the human planner (using conventional forward planning) and the optimisation
algorithm over 12 prostate patients, and the corresponding standard deviations                      .

                          TCP                         NTCP

                           Mean(%)       S.D.          Bladder                     Left femoral head           Right femoral head

                                                       Mean(%)       S.D.          Mean(%)          S.D.       Mean(%)        S.D.

 3-F Human                 87.9          I.S              <0.1       0.0            I.I                3.4      I.S           4.1
 3-F Optimised             88.5          1.4              <0.1       0.0           0.6                 I.S      0.7           1.8
 4-F Human                 88.1          1.6              <0.1       0.0           2.9                 2.8      2.7           2.6
 4-F Optimised             88.7          1.7              <0.1       0.0            s.o                7.1      s.o           7.2
                            88.7          1.7             <0.1        0.0           1.7                1.8      1.8            1.8
 6-F Human                  87.8          1.7             <0.1        0.0           0.0                0.1      0.1            0.1
 6-F Optimised              88.1          I.S             <0.1        0.0           0.0                0.0      0.2            0.6
 8-F Human                  87.9          1.6             <0.1        0.0           0.0                0.0      0.0            0.0
 8-F Optimised              88.1          I.S             <0.1        0.0           0.0                0.0      0.0            0.0

    Values are shown for 3-, 4-, 6- and 8-field (F) plans. The dose for each plan was normalized so that the rectal NTCP was 5%. The results in
  the italicised row are for the patient sample after three patients were re-optimised with the femoral head importance factor increased to 3 (see main
  text Section 4).



  planner suggest that small perturbations were made                                It is of interest to note that for the 6- and 8-field plans
  about a perceived 'optimal' beam-weight set. For the 4-                        the optimisation algorithm sometimes set certain beam-
  field plans the optimisation algorithm found a                                 weights to zero. Three out of the twelve 6-field plans had
  moderately similar (s 10%) optimal set, but had                                at least one beam-weight set to zero and were thus actu-
  significantly greater variation about these values. For                         ally 5-field plans (in one case, two beam-weights were set
  the. 6- and 8-field plans the optimal sets of the human                         to zero). For the 8-field plans the effect was more pro-
   and the optimisation show almost no correlation at all.                        nounced with only one actual 8-field plan, six ?-field
   In fact, for the 6-field plan, the beam-weight pattern is                      plans, three 6-field plans and a 5-field plan. This,
   almost opposite. The fact that acceptable plans can be                         together with the inter-patient beam-weight variability
   produced by such differences in beam-weight patterns                            discussed above, is evidence that the optimum number
   indicates that there exists a remarkable degree of flex-                        of beams and their beam-weights for complicated stan-
   ibility in the planning process. Our results support the                        dard plan arrangements are significantly dependent on
    idea that many different beam-weight sets can give a                           the patients geometry. It also suggests that significant
    similar dose distribution, and particularly, similar TCP                       gains might be had in optimising beam orientations. The
                                                                                   implications for clinical practice are a significant reduc-
    and NTCP values.



     Table S
     An analysis of the difference in TCP and NTCP values achieved by the optimisation and the human planner over the 12 patient sample

                             TCP                                       NTCP

                             Mean diff. (%)       P value              Left femoral head                          Right femoral head
                             (95% C.I.)                                                         P value           Mean diff. (%)       P value
                                                                       Mean diff. (%)
                                                                       (95% C.I.)                                 (95% C.I.)

                              O.S6                                      -0.53                                     -0.89
      3-Field
                              (0.43 to 0.69)       <0.01                (-1.69 to 0.64)         0.39              (-2.14 to 0.55)       0.27
                              0.57                                      -1.12                                     -0.84
      4-Field
                              (0.34 to 0.79)       <0.01                (-2.11 to -0.13)        0.05              (-1.77 to 0.08)       0.10
       6-Field                0.29                                       -0.13                                      0.13
                               (-0.01 to 0.60)     0.09                  (-0.08 to 0.02)        0.22               (-0.20 to 0.45)      0.46
       8-Field                 0.13
                               (-0.08 to 0.34)     0.24                  0.0                                          0.0

        The 'Mean diff.' columns are the average of the differences between the results obtained by the optimisation algorithm and by the human planner.
       The P value was computed from a two-tailed paired Student's t-test, and the dose was scaled for all plans so that the rectal NTCP was 5%. C.I.
        is the confidence interval.                                                                                                              •


                                                                   This material was copied
                                                                   at the NLM and maybe
                                                                   StJbject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 93 of 143 PageID #: 2436




  260                                              M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262


                                                   3 Field                                                      4 Field
                           0.40

                           0.35
                      t           x···
                      ·~ 0.30 I
                      E
                      ro
                      ~ 0.25

                           0.20 - - - - - - , ; - - - - - - - - - - ,
                                0                 110              250                          0              90              180        270
                                                              Gantry angle                                                   Gantry angle



                                                   6 Field                                                                               8 Field
                           0.35 -                                                            0.30
                                                                                                              .'•' '
                           0.301\      ',            .' . .                   . .·                  .. ' ' ...
                                                                                                       '
                                                                                                                         '




                                                                                                                             .. . -m
                                                                                     1:


                      f                                                              Cl      0.20               .'   X       ~                               X


                           ff~~E:?·_'             ·.:<x..-::~~-~
                                                                                     'ai
                                                                                     ~
                                                                                     E
                                                                                     al
                                                                                                                     . \\\ ..P.    ..               .
                                                                                                                                                        ..
                                                                                                                              \.
                                                                                     Q)
                      ~                                                                      0.10                                ~   \
                           0.10 • •• , X • • • • •. -:-        •..•• ,               al

                           ~:~~       -.... ·       ~- ..... .
                                                                                                               -.
                                                                                                                             ', X. •......
                                                                                                           '
                                                                                                                                     \ .•
                                                                                                                                            .   I

                                  45         90      135      225   270     315                            90        135 180 225 270 315
                                                               Gantry angle                                               Gantry angle


  Fig. 6. Average beam-weight statistics over the 12 patient sample. As with Fig. 5, the central solid line with circle marker is the average achieved
  by the human planner; the upper and lower solid lines are one standard deviation bounds. The central dashed line with cross marker is the average
  achieved by the optimisation algorithm, with the one standard deviation bound shown as the upper and lower dashed lines.


 tion in the delivery time and a general simplification of                            tion in the PTV which is sensitive to beams that cause
 the delivery process. The deselection of beams seems to                              inhomogeneity.
 be dependent on the shape of the tumour. An irregular                                   The results of the timing study (Table 6) show the
 tumour with, for example, a large protuberance, is more                              most significant advantage of the optimisation algo-
 likely to have a beam deselected from the plan than a                                rithm. The times shown are average values over the last
 spherically shaped tumour. This is due to the inherently                             five patients in the study, when the planner was fully
 strong (Section 2.1.2) quadratic nature of the cost func-                            familiar with the planning system and was therefore
                                                                                      working with high efficiency. For all plan types the op-
                                                                                      timisation was much faster at computing optimised
 Table 6                                                                              beam-weights (by a factor of 4 for the 8-field plans to 20
 Average values over five patients of the time taken (min) to determine               for the 3-field plans). Furthermore, whilst the optimisa-
 optimal beam-weights by a human planner and the optimisation al-                     tion is computing the beam-weights, the human planner
 gorithm
                                                                                      is free to perform other tasks (e.g., further inspection of
               Planner                      Optimisation        Optimisation          patient anatomy displayed on the screen). For the three
                                            (a)                 (b)                   patients where it was necessary to increase the impor-
               Mean        S.D.
                                                                                      tance factor for the femoral heads, the total time taken
                                            Mean    S.D.        Mean    S.D.
                                                                                      to optimise the beam-weights is estimated by adding the
 3-Field       21.6        4.4              1.4     0.1         0.5     0.0           mean 'optimisation (a)' time and the mean 'optimisation
 4-Field       28.4        8.0              1.6     0.2         1.0     0.1           (b)' time in Table 6. Significant time savings are still
 6-Field       20.2        3.9              2.7     0.3         2.0     0.2
 8-Field       22.0
                                                                                      observed.
                           2.4              5.0     0.5         4.1     0.4

    The optimisation column (a) includes the time taken by the dose cal-              5. Conclusions
 culation algorithm, and is therefore the total time taken to plan a pa-
 tient for the first time. The optimisation column (b) is the time for
 subsequent optimisations of the patient for which the dose calculation                 The dose distributions produced by the optimisation
 does not need to be called again.                                                    algorithm were compared with those of the human plan-


                                                                  This material was,:cpied
                                                                  at the NLM and may be
                                                                  S.ubjertUSCopy;ight Laws
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 94 of 143 PageID #: 2437




                                    M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262                                           261

 ner by studying both dose statistics and biological                          Sheffield (UK); University of Genoa (I); University of
 NTCP and TCP values. The more descriptive dose                               Aachen (D); University of Hamburg (D); Federa)Jnstitute
 statistics study broadly supported the more quantitative                     of Technology, Zurich (CH).
 biological modelling study. The studies have shown two
 advantages of the optimisation algorithm. Firstly the                   We would especially like to thank Ms A. Hoess, Dr R.
 optimisation consistently achieved a more homogenous                    Bend), Mr C. Schulze, Dr J. Pross and Prof Schlegel, at
 PTV dose (Table 3) while maintaining the dose to the                    DKFZ, for their support, stimulating discussion and
 OAR at acceptable levels (Figs. Sa-p). This translated                  providing VIRTUOS; also to Dr P. Evans, Dr P.
 into a small but statistically significant increase in TCP              Mayles, Mrs V. Hansen, Professor W. Swindell, and Dr
 (about 0.5%) for the 3- and 4-field plans and there was                 A.Nahum for discussions at RMH/ICR; Dr P. Elliot, Dr
 also the suggestion of a benefit for the 6- and 8-field                 K. Goodson, Dr R. Riste-Smith, Dr G. Sivewright at
 plans (Table 5). The predicted improvement in treat-                    IBMUKSC. Dr R. Bentley and Mr S. Bashford have
 ment outcome associated with the optimisation algo-                     provided invaluable help with computing and network-
 rithm, applied to the plan types studied, is thus quite                 ing support.
 small (0.5%). The second and probably more significant
advantage is in the time saving incurred by the optimisa-                References
 tion algorithm (a factor of between 20 and 4 for 3- and
 8-field plans, respectively).                                              [I) Bendt, R., Pross, J., Hoess, A., Keller, M.A., Preiser, K. •and
                                                                                  Schlegel, W. "VIRTUOS -             A Program for Virtual
    The clinical implications of the benefits that the op-                        Radiotherapy Simulation and Verification". In: Proc. of the
timisation algorithm could bring to routine treatment                             I Ith Int. Co.nf. on the Use of Computers in Radiation Therapy,
planning are significant. A reduction in planning time                            p. 226. Editors: A.R. Hounsell, J.M. Wilkinson and P.C.
would increase the efficiency of the planning process                             Williams. Manchester, 1994.
allowing more patients to be planned and a reduction in                     (2) Boyer, A.L., Desobry, G.E. and Wells, N.H. Potential and
                                                                                  limitations of invariant kernel conformal therapy. Med. Phys.
costs. The consistency of the algorithm has been                                  18: (4) 703-712, 1991.
demonstrated to be high, which could result in more                         (3) Bortfeld, T.R., Kahler, D.L., Waldron, T.J. and Boyer, A.L. X-
reliable plan production. From the clinician's viewpoint                          ray field compensation with a multi-leaf collimators. Int. J.
the algorithm can be used to quickly generate optimised                           Radial. Oncol. Biol. Phys. 28: 3, 1993.
beam-weights for a range of plan types, and for different                   (4) Brahme, A. Treatment. optimisation using physical and
                                                                                 radiobiological objective functions. In: Radiation Therapy
organ weightings (via the importance factors). The rela-                         Physics. Editor: A. Smith. Springer, Berlin. 1992.
tive merits of these rival plans can then be assessed and                   (5) Burman, C.: Kutcher G.J., Emami, D. and Goitein, M., Fitting
the best plan selected for treatment. Finally, the quality                       of normal tissue tolerance data to an analytic function. Int. J.
of the optimised plans were found to be slightly better                          Radial. Oncol. Biol. Phys. 21: 123-135, 1991.
                                                                           (6] Censor, Y., Altschuler, M.D. and Powlis, W.D. On the use of
on average than the planners plans indicating a potential
                                                                                 Cimmino's simultaneous projections method for computing a
therapeutic benefit.                                                             solution of the inverse problem in radiation therapy treatment
                                                                                 planning. Invest. Prob. 4: 607-623, 1988.
Acknowledgements
           ,                                                               (7) Censor, Y., Powlis, W.D. and Altschuler. M.D. On the fully
                                                                                discretised model for the inverse problem of radiation therapy
                                                                                 treatment planning. Proc 13th Annual Northeast Bioengineer-
  This work is part of COVIRA (Computer Vision in
                                                                                ing Conference. Editor: K.R. Foster. IEEE 87-CH2436-4
Radiology), project A2003 of the AIM (Advanced In-                               Library of Congress catalog card number 87-80502: 211-214,
formatics in Medicine) programme of the European                                 1987.
Union.                                                                     (8) Galvin, J.M., Smith, R.M. and Chen, X.-G. Modulation of pho-
                                                                                ton beam intensity with a multileaf collimator. Proc. 1st Bien-
                                                                                nial ESTRO Meeting on Physics in Clinical Radiotherapy.
Participants in the COVIRA consortium are:
                                                                                Budapest, 14-17 October, 1991.
                                                                           [9] Holmes, T. A model for the physical optimisation of external
   Philips Medical Systems. Best (NL) (prime contractor) and                    beam radiotherapy. PhD thesis, University of Winsconsin
  Madrid (E); Philips Corporate Research, Hamburg (D);                          Madison, 1993.                                                  '
  Siemens AG, Eriangen (D) and Munich (D); IBM UK                        (10) Holmes, T. and Mackie, T.R. Simulation studies to characterise
  Scientific Centre, Winchester (UK); Gregorio Maranon                          the search space of a radiotherapy optimisation algorithm. Proc
  General Hospital, Madrid (E); University of Tiibingen,                        AAPM Conference; August, 1992.
  Neuroradiology and Theoretical Astrophysics (D); German                (11] Kutcher, G.J. and Burman, C. Calculation of complication
  Cancer Research Centre, Heidelberg (D); University of                         probability factors for non-uniform normal tissue irradiation:
                                                                                the effective volume method. Int. J. Radiat. Oncol. Biol. Phys.
  Leuven, Neurosurgery, Radiology and Electrical Engineer-                      16: 1623-1630, 1989.                   .
  ing (B); University of Utrecht, Neurosurgery and Compu-                [12) Lyman, J.T. Complication probability as assessed from dose
  ter Vision (NL); Royal Marsden Hospital and Institute of                      volume histograms. Radiat. Res. 104: S-13-S-19, 1985.
  Cancer Research, Sutton (UK); National Hospital for                    (13] Mageras, G.S. and Mohan, R. Application of fast simulated
  Neurology and Neurosurgery, London (UK) Foundation                            annealing to optimisation of conformal radiation treatments.
  of Research and Technology, Crete (GR); University of                         Med. Phys. 20: 639-647, 1992.



                                                        fllis mate,ial w:as c1:Jcpi.ed·
                                                        at tile Nlr.11 and may be
                                                        S.Ubject US Copyright Laws
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 95 of 143 PageID #: 2438




  262                                       M. Oldham et al. I Radiotherapy and Oncology 35 ( 1995) 248-262

   [14) Mohan, R., Mageras, G.S., Baldwin, 8., Brewster, L.J., Kut-                    [24) Starkschall, G. and Eifel, P.J. An interactive beam-weight op-
        cher, G.J., Leibel, S, Burman, C.M., Ling, C.C. and Fuks, Z.                        timisation tool for three-dimensional radiotherapy treatment
        Clinically relevant optimisation of 30 conformal treatments.                        planning. Med. Phys. 19: 155-163, 1992.
         Med. Phys. 19 (4): 933-944, 1992.                                             [25] Szu, H. and Hartley, R. Fast simulated annealing. Phys. Lett.
   [15) Mohan, R., Mageras, G. and Podmaniczky, K.C. A model for                            Al22: 157-162, 1987.
        computer-controlled delivery of 30 conformal treatments. Med.                  (26) Vance, R., Sandham, W.A. and Durrani, T.S. Optimisation of
        Phys. 18: 612, 1991.                                                                beam profiles in conformal radiotherapy using genetic algo-
  (16) Morrill, S.M., Lane, R.G., Jacobson, G. and Rosen, I. Treat-                         rithms. Phys. Med. Biol., 39a, Abstracts of the World Congress
        ment planning optimization using constrained simulated anneal-                      on Medical Physics and Biomedical Engineering. Editors: L.N.
        ing. Phys. Med. Biol. 36: 1341-1361, 1991.                                          Rodrigues and J. Nadal. Rio de Janeiro, 1994.
  (17) Niemierko, A. Random search algorithm (RONSC) for op-                           (27) Webb, S. Optimisation by simulated annealing of three-
        timisation of radiation therapy with both physical and biologi-                     dimensional conformal treatment planning for radiation fields
        cal endpoints and constraints. Int. J. Radiat. Oncol. Biol. Phys.                   defined by a multileaf collimator. Phys. Med. Biol. 36:
        23: 89-98, 1992.                                                                    1201-1226, 1991.
  (18) Niemierko, A., Urie, M. and Goitein, M. Optimisation of 30                      (28) Webb, S. Optimisation by simulated annealing of three-
        radiation therapy with both physical and biological endpoints                       dimensional conformal treatment planning for radiation fields
        and constraints. Int. J. Radial. Oncol. Biol. Phys. 23: 99-108,                     defined by a multileaf collimator: 2. Inclusion of two-
        1992.                                                                               dimensional modulation of the X-ray intensity. Phys. Med. Biol.
  (19) Oldham, M. and Webb, S. Clinical implementation of Inverse                           37: 1689-1704, 1992a.
        Treatment Planning. Br. J. Radiol. 66: 162.                                    (29) Webb, S. Techniques for optimisation of dose with a multileaf
  [20) Oldham, M. and Webb, S. The optimisation and inherent limita-                        collimator for conformal radiotherapy of target volumes with
        tions of 30 conformal radiotherapy treatment plans of the pros-                     concave outlines. In: Three-Dimensional Treatment Planning.
        tate. Br. J. Radiat. 1994a (in press).                                              Editor: P. Minet. (Proceedings of the E.A.R Conference in
  (21] Oldham, M. and Webb, S. Inverse planning and the                                     Geneva at W.H.O., October, 1992) 163-172, 1992b.
        optimisation of radiotherapy plans by simulated annealing                      [30) Webb, S. Optimised three dimensional treatment planning for
        incorporating dual weighting p. 60. Proc. of the 11th Int Conf.                     volumes with concave outlines, using a multileaf collimator.
        on the Use of Computers in Radiation Therapy. Editors: A.R.                         Proc. ART91 Munich, April 1991 (Abstract book p. 66). In: Ad-
        Hounsell, J.M. Wilkinson and P.C. Williams. Manchester.                             vanced Radiation Therapy: Tumour Response and Treatment
        1994b.                                                                              Planning, pp. 495-502. Editor: A. Breit. Springer, Berlin, 1992c.
  [22) Rosen, I.I., Lane, R.G., Morrill, S.M. and Belli, J.A. Treatment                [31) Webb, S. and Nahum, A.E. A model for calculating tumour
        plan optimisation using linear programming. Med. Phys. 18:                          control probability including the efTccts of inhomogenous distri-
        141-152, 1991.                                                                      butions of dose and clonogenic cell density. Phys. Med. Biol. 38:
  (23) Smith, R.M., Galvin, J.M. and Chen, X.G. The use of a                                653-666, 1993.
        multileaf collimator to optimise dose distributions. Med. Phys.
        18: 613, 1991.




                                                           Th is mate ria I 'W.ras coµi,ed
                                                           at the NLM and may b,e
                                                           Scubject US ::~pyright Le,·,
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 96 of 143 PageID #: 2439




ATTACHMENT A-2
   Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 97 of 143 PageID #: 2440




Optimizing Radiation Therapy Inverse Treatment Planning Using
the Simulated Annealing Technique
Steve Webb
Joint Department of Physics, Institute of Cancer Research and Royal Marsden Hospital, Downs Road, Sutton,
Surrey SM2 5PT,London, United Kingdom



ABSTRACT                                                                   precision in three-dimensional radiotherapy, a number of
The role of simulated annealing in therapy planning is discussed from
                                                                           desirable treatment options will increasingly be called upon,
a historical, theoretical and practical viewpoint. The properties of the   including:
method are discussed in detail together with available options and
specific implementations. @ 1995 John Wiley & Sons, Inc.                         the use of a larger number (than simply two or three) of
                                                                                 fields;
                                                                                 the use of noncoplanar fields;
1. WHAT IS TREATMENT PLAN OPTIMIZATION?                                          the use of fields shaped to the beam’s-eye-view (BEV)
The aim of radiotherapy of local disease is to achieve a high                    of the PTV by a multileaf collimator (MLC);
dose to the planning target volume (PTV), simultaneously                         the introduction of intensity-modulated beams (IMBs)
keeping the dose to organs at risk (OAR) as low as possible.                     (Figure 1) via:
When a small number of rectangular fields with or without                        a. multiple exposures with different static MLC set-
wedges and blocking is intended for use, the treatment                               tings;
planning technique is to try a number of different beam                          b. dynamic sweeping of MLC leaves;
weightings, compute the dose distribution, evaluate the plan,                    c. apparatus for tomotherapy;
and then repeat the task until the plan meets prescribed                         d. electronically steered, time-modulated pencil beams.
criteria satisfactorily. This is known as forward treatment
planning. It is the traditional method and is still in widespread             As these quite technologies become increasingly more
use. It might be called “human optimization,” but in fact the              common, it becomes impossible to create treatment plans by
resulting plan has no more status than “acceptable.”                       forward treatment planning, because there are just too many
   As we move toward an era of increased automation and                    possibilities to explore and not enough human time to do this
                                                                           task; there is little chance of arriving at the optimum treat-
                                                                           ment plan by trial and error; and if an acceptable plan could
                                                                           be found, there is no guarantee it would be the best, nor any
                                                                           criteria to specify its precision in relation to an optimum plan.
                                                                              For this reason, the treatment planning process has to be
                                                                           radically changed to solve the problem, “Given a prescription
                                                                           of desired outcomes, compute the best beam arrangement.”
                                                                           Stated this way, the problem is solved by inverse treatment
                                                                           planning. The task has to be solved by a computer with
                                                                           human guidance rather than by human experience alone.

                                                                           II. CLASSES OF INVERSE TREATMENT PLANNING
                                                                           TECHNIQUES
                                                                           Inverse treatment planning was first discussed by Brahme in
                                                                           the early 1980s. Since then, several groups of workers have
                     Conformal
                                                                           developed inverse treatment planning tools. They fall into two
Figure 1. The concept of intensity-modulated beams. Two (of a              broad classes:
large set of) such beams with one-dimensional intensity modulation
are shown irradiating a two-dimensional slice. The beams combine to
create a high-dose treatment volume spanning the PTV, which has a            1. Analytic techniques. These involve deconvolving a
concave outline in which might lie OARS. Such uniform high-dose                 dose-kernel from a desired dose distribution to obtain
treatment volumes cannot be achieved using beams without intensity              the distribution of photon fluence and forward project-
modulation. Planning such treatments relies on tools, such as                   ing this fluence with attenuation factors to create pro-
simulated annealing, for solving the inverse problem.                           files of beam intensity. Because of the formal similarity


International Journal of Imaging Systems and Technology, Vol. 6, 71-79 (1995)
01995 John Wiley & Sons, Inc.                                                                                   CCC Q899-9457l95lQlOQ71-09
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 98 of 143 PageID #: 2441

        with X-ray slice imaging, these methods have sometimes
        been called inverse computed tomography. The first
        tools were used for two-dimensional planning, later
        extended to three dimensions.
     2. Iterative techniques. Both linear-programming algo-
        rithms (Simplex) and the Cimmino algorithm have been
        exploited, together with simulated annealing.

   Some optimization tools combine a mixture of analytic and
iterative-refinement stages. In particular, negative beam
weights, created by analytic inversions, have to be removed in
some way.
   Optimization is a vast field, not further reviewed here. The
reference list in this review is restricted to papers on simulated
annealing, since other articles in this Special Issue and the
references in Webb [l]point to this vast field.
                                                                     Figure 2. The concept of the beam weight sinogram. The butterfly-
111. SIMULATED ANNEALING: GENERAL CONCEPTS                           shaped region is the PTV, and a number of beams with intensity
AND PROPERTIES                                                       modulation are arranged to span the PTV. The angle 0 labels each
Simulated annealing is an iterative optimization technique. It       beam and the parameter d labels each element of each beam. If the
                                                                     beamweights are stacked as shown in the upper left, then the
is a method of finding the global minimum of some function
                                                                     resulting image is a beamweight sinogram by analogy with medical
when the state-space of this function may possess multiple
                                                                     imaging (see Figure 3).
local minima. Because of this property it may have advantages
compared to other iterative methods which may become
                                                                     the outcome of the optimization. The aim of the optimization
trapped in a local minimum. Simulated annealing has been
                                                                     is to compute the lowest value of V,, since this corresponds to
used in a variety of different fields with many applications
                                                                     the calculated dose distribution best matching the prescription
[e.g., 2-91. It was first introduced into the field of medical
                                                                     in a least-squares sense (Figures 4 and 5 ) .
physics (coded aperture reconstruction of images of radioac-
                                                                         This suffices for the purpose of discussion, although this is
tive distributions) by Professor Harry Barrett and colleagues
                                                                     only one of many possible functions to minimize and the
in Tucson, Arizona, who applied the method to minimizing a
                                                                     quadratic cost function does not actually have any local
quadratic cost function [lo-121. The present author continued
                                                                     minima when optimising beam weights. Bortfeld has shown
this application into SPECT [13] and then into radiotherapy
                                                                     that the same dose quadratic cost function does have local
treatment planning (see Section VII) [ 14-22]. Recently,
                                                                     minima when optimizing beam directions. We return later (see
Mageras and Mohan [31] have further extended the method
                                                                     Section IV) to discuss other cost functions, including those
and application with other cost functions and techniques to
accelerate convergence (see Section VIII).                                                                 Analogy
    To give the discussion substance in the radiotherapy
context, let us imagine that a number of beam orientations
have been selected and the problem is to determine the
optimum set of beam weights for beams with intensity
modulation [i.e., it is required to compute the beam weight                                                                      d
                                                                                               dose
sinogram (Figure 2)]. The analogy with medical imaging is                                                                beams
shown in Figure 3.
    A large number of combinations of beam weights are
explored in some iterative manner (see Section IV). Define a
quadratic cost function V, at the nth iteration (i.e., nth choice
of such beam weights) to be:
                                                                                           SPECT                                 ci
                                                                                                                         ‘d camera
                                                                                                      ALL 20 images
where D,(r) means the prescribed dose value at some point r
in the patient and Dn(r) denotes the actual dose at the same         Figure 3. The analogy of inverse treatment planning when the
point at the nth iteration, and the mean is taken over a large       one-dimensional beams are intensity modulated, and emission
                                                                     tomography imaging. In the former, the dose prescription is known on
number M of specified dose points. Z(c) is a term which allows
                                                                     a two-dimensional matrix (top left), and it is required to compute the
the user to weight the importance of contributions to the cost
                                                                     beam weight sinogram (top right). In the latter, a y camera makes a
from different parts of the body. For example, it may be more        measurement of the projection sinogram (bottom right) of the dis-
important to have the dose conform in the PTV than in the            tribution of activity; this is reconstructed (bottom left) from these data.
O A R , or conversely, protection of the O A R may be the
desired goal at the expense of some dose inhomogeneity in
                                                                                          -
                                                                     Simulated annealina has been used to solve both oroblems. the
                                                                     latter problem providing the stimulus and motivation for introducing
the PTV. The choice of the parameters Z(r) greatly influences        simulated annealing into radiotherapy treatment planning.



72      Vol. 6, 71-79 (1995)
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 99 of 143 PageID #: 2442

                                                                                                        Simuiated   annealing
                                                                                                                                              grain of beam
                                                                                                                                              element weight




                                                                                        0                           0

                                                                                       0
                                                                                       n
                                                                                                 V
                                                                                                  n         n                      A V-V-V




                              n
                                  / \n+l              iteration number n


Figure 4. In one dimension, a general cost function y which may                      Figure 6. The way the addition of a grain changes the cost function.
have local minima as shown as well as a global minimum.                              On the left at the nth iteration the current estimate of the dose
                                                                                     distribution is 0,’ and the cost function is Y, computed by comparing
embodying biological end points, which almost certainly do                           the running estimate of the dose distribution with the prescription D
                                                                                     (shown as bubbles). Then (right) one particular element of beam
have local minima.
                                                                                     weight has a grain added (black), the new dose distribution becomes
   For some general cost function it is not possible to know
                                                                                     D,*+,, and the new cost function is y + , . The change of the cost
ahead of time the form of the multidimensional surface in                            function Ay controls what happens next.
state space of the function for all possible beam arrangements.
As different beam arrangements are tested, the cost function
will change (Figure 6). The problem is to compute a very                             would seem obvious to accept only each new beam weight set
large number of elemental beam weights which combine to                              that lowers the cost function, and those that achieve this
give a dose distribution evaluated on all the pixels contribut-                      reduction are indeed substituted for the previous best esti-
ing to the cost function.                                                            mate. However, in simulated annealing a mechanism for
   Sometimes the cost function will be larger than at the                            accepting changes which lead to an increase in the cost
previous iteration, and sometimes smaller. A t first sight it                        function is also built in. This mechanism allows the system to
                                                                                     climb out of local minima in the cost function, should there be
                                                         dose with optimised beams
                                                                                     any, and eventually reach the global minimum. If the cost
           digital dose prescription
                                                                                     function changes by AVn in progressing from the nth to the
                                                                                     (n + 1)th iteration and if AVn is positive, then this change is
                                                                                     accepted with a small probability

                                                                                                              exp( -AV,, i k T )                        (2)
                     n
                                                                 *                   where k is the Boltzmann constant and T is the temperature
                     u..                                     0..
   100%                  id                                   1.1                    (Figure 7).
I 1 5 %                                                                                 In practice, kT is simply a quantity ascribed the same
                                                           ’!2                       dimensions as AV,,. Initially in the iterative process, the
030   o
      /‘
                                                                                     temperature is large allowing many “wrong-way’’ changes of
                                                                                     the cost function (and thus a wide exploration of state space).
                                                                                     In so-called classical simulated annealing provided the tem-
                                                                                     perature in equation 2 is reduced slower than, o r as (llln(n))
                                  A i M : Minimum V
                                                                                     this guarantees progression toward the global minimum as
Figure 5. The left part shows a possible dose prescription (D is                     iterations proceed [6].
LIP([)in the text). The aim is to have a high dose in the PTV (dots)                    The method gets its name from the process by which metals
and a low dose in the OAR (black). The right part shows the “running                 are annealed. If the temperature falls too fast, then amor-
estimate” of the dose on a two-dimensional grid specified by i, j (D*
                                                                                     phous states can arise, whereas annealed metals form from
is D&) in the text) and this example illustrates the computation of a
dose quadratic cost function on a 64* grid. For simplicity the
                                                                                     slow cooling. Consider also the analogy with a skier descend-
importance of all regions is considered to be the same (unity). In                   ing a slope (Figure 8). Imagine the slope is the graph of the
practice (see Section VII) tuning the importance changes the out-                    cost function. The skier starts at the top (large value of the
come. The aim of simulated annealing is to minimize the cost                         cost function) and wishes to reach the hotel at the bottom
function c!                                                                          (global minimum of cost function).


                                                                                                                                Val. 6 , 71-79 (1995)    73
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 100 of 143 PageID #: 2443

                      Acceptability of positive-potential changes
                                                                                          8) and will not reach the bottom. Just as a skier requires some
            probability of acceptance       -       exp (-&AT)
                                                                                          momentum to rise over the snow bump, so the optimization

            Av    -   potential change due to grain placement
                                                                                          requires the described mathematical step for overcoming local
                                                                                          minima. However, in multidimensional problems, simulta-
              T   -
              k = Boltmnn’s constant
                      temperature                                                         neous minima in many directions are rare.


                                                                                          IV. THE POWER OF SIMULATED ANNEALING: COST
                                                                                          FUNCTIONS
                                                                                          The great power of simulated annealing lies in its flexibility.
                                                                                          The cost function can be as simple or as complicated as one
                                                                                          likes. The quadratic cost function in dose [Eq. (l)] is a
                                                                                          popular choice because it has an intuitive meaning. The
                                                                                          outcome can be tuned via the importance parameters Z(c). As
                                                                                          the name “cost function” suggests, what is achieved depends
                                                                                          on what the user is prepared to pay for. A pure quadratic cost
                                                                                          function in dose for beam weight optimisation has no local
                                                                                          minima, and the matrix linking three-dimensional dose to a
                                                                                          set of beam weights could, in principle, be analytically
                                       temperature T                 high T               inverted. However, such inversions would be lengthy and ill
Figure 7. The graph controlling the acceptability or otherwise of                         conditioned. The enormous matrices would be hard to com-
wrong-way (uphill) changes in the cost function. When AY is positive,                     pute and would require huge computer storage. The analytic
Equation (2)gives the probability with which such changes should be                       inversion may well be impossible, would almost certainly lead
accepted. At high temperatures the probability will be high, and                          to the inclusion of negative beam weights; simulated anneal-
vice-versa.                                                                               ing still provides a convenient way to solve the problem and
                                                                                          build in the constraint of positivity and flexible tuning. In the
   In general, the skier must aim to go downhill, of course.                              case of beam weight optimization with the dose quadratic cost
But if our skier is overprincipled and refuses ever to suffer a                           function, simulated annealing at zero temperature reduces to
potential energy rise (i.e., go uphill), then that skier will be                          constrained iterative least-squares optimization. If beam
trapped behind any snow bump blocking his path (see Figure                                orientation is optimized with the quadratic cost function in

                                                      6khr
                                                                     If   AV < o   accept grain
                                                                     If A V   > 0 accept grain w i t h probability cxp   (-   VAT)
                                                                                   (T is temperature; k is Boltrmann‘s constant)




                                                        amorphous
                                                         state
                                                    (local m i n i m )

                                    decreasing potential
                                                                 I
                                        energy
                                                                 I
                                                I                I
                                                                                   trap

                                                                                --YeAV

                                                              I                                        global
                                                          crystal
                                                          analogy         - - -- - -(crystalline
                                                                                        minim
                                                                                                 state)

Figure 8. The analogy of minimizing a cost function by simulated annealing and the technique of a skier descending a slope (see text for
discussion).


74     Vol. 6, 71-79 (1995)
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 101 of 143 PageID #: 2444

dose, nonzero-temperature simulated annealing must be               preferred to optimize dose and compute TCP and NTCP a
implemented.                                                        posteriori and some in the United States who have taken a
   An alternative cost function still based on dose is to use a     bolder approach and bypass dose (see Section VIII). There is
quadratic term in the PTV and a linear term in the OAR,             plenty of scope for debate on the issue, which has received
representing integral dose to the OAR and the rest of the           some attention already [17].
body B. Oldham and Webb [24] used
                                                                    V. CLASSICAL AND FAST SIMULATED ANNEALING
                                                                    Imagine that the system of beam weights are changed at each
                                                                    iteration by the addition of a “grain” g of beam weight to one
where C,,,    has the same form as in Equation (1) and              particular beam element (see Figure 6). In classical simulated
                                                                    annealing the system is perturbed only slightly at each
               cOAR     =   C D ~ ( L )with r in OAR          (4)   iteration, sometimes with a Gaussian generating function for g

and

                  c, = c D,(L)
                                                                    where T,, is the temperature at iteration n. The author’s early
                                      with    r in   B        (5)   work had a generating function, which was simplified to a
                                                                    delta-function choice of either a positive or negative grain g,
and the subscript indicates the starting value when all beam
                   51                                               initially constant and then reduced in size toward the closing
weights are uniform. a , , a 2 , and u 3 are constants which        stages of iteration. The cooling proceeds as, or slower than,
control the optimization allowing different initial importance
to be ascribed to each region of interest in the fit.                                            To
   Since dose is only a surrogate for biological outcome, some                                ln(1 + n ) .                           (9)
workers have argued that instead of trying to match a dose
                                                                       In fast simulated annealing [25, 261, the grains are gener-
prescription, it is better to optimize biological outcome. The
                                                                    ated by a Cauchy distribution
argument applies equally to analytic and iterative techniques.
Using models supported by observational data, tumor control
probability (TCP) and normal tissue complication probability
(NTCP) can both be computed knowing the three-dimension-
al dose distribution in the PTV and OAR. Formally, the TCP          The cooling proceeds as
at the nth iteration is
               TCPn = ~ , [ D , ( L ) ]with   r in   PTV
where f, represents the function linking inhomogeneous dose         The faster cooling (and hence quicker computational times) is
and TCP. Similarly, the NTCP at the nth iteration is                allowed because the form of the Cauchy distribution generates
                                                                    occasional large grains which allow the system to tunnel out of
NTCP,, =f,[D,,(r)] with r in OAR                             (7)    a local minimum. Depending on the cost function there may
where f2 represents the function linking inhomogeneous dose         be no need for classical hill climbing (see Section VIII).
and NTCP.
   It is then possible to specify different cost functions for      VI. PRACTICALITIES OF IMPLEMENTING SIMULATED
optimization involving biological outcome--e.g., maximize           ANNEALING FOR INVERSE TREATMENT PLANNING
TCP subject to some maximum-allowed NTCP; minimize                  First, it should be made clear that simulated annealing
NTCP subject to some minimum-allowed TCP; and maximize              substitutes for only one part of the planning process, the
the probability of uncomplicated tumor control TCP x (1 -           calculation of beam weights by otherwise traditional forward
NTCP) .                                                             planning. Thus, it requires to be fed exactly the same data as
   Not all of these objectives are endorsed. For example, the       the forward planning problem, including:
third option might correspond to too-high NTCP. Clinicians                specification of -the PTV and O A R contours, derived
usually regard an upper NTCP as a constraint and the first                from high-quality three-dimensional imaging data (e.g.,
option is often the preferred clinical rationale in determining a         X-ray CT, MRI, SPECT, and PET);
treatment.                                                                specification of the dose to each dose-space voxel per
   It would even be possible to construct cost functions                  unit beam weight;
involving both dose and biological outcome. Cost functions                relevant biological models and data if a biological cost
based on TCP and NTCP almost certainly have local minima.                 function is used; and
Note, however, that a physical parameter cannot both be a                 prescriptioniconstraints on the treatment plan and/or
constraint and a goal for optimization simultaneously.                    on the beam weights themselves.
   The argument in favor of optimizing biological outcome is
that this is, of course, the aim of radiotherapy, dose being a          Similarly, the results of the calculation (three-dimensional
traditional surrogate. The argument against it is that the          dose maps) must be evaluated by the same tools as would be
biological models are relatively new and not universally            used to evaluate the outcome of forward treatment planning
accepted. To an extent there exists a difference in philosophy      [i.e., DVHs, display of isodoses, three-dimensional shaded-
between some workers in the United Kingdom who have                 surface display of dose, dose ribbons, display of dose super-


                                                                                                             Vol. 6 , 71-79 (1995)   75
     Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 102 of 143 PageID #: 2445

posed on anatomical sections, a posteriori TCP, and NTCP                he was of the opinion that the choices depended t o some
calculations (if simulated annealing was dose-based), etc.].            extent on the nature of the cost function in parameter space.
   Hence, simulated annealing should properly form part of              Yet, this function is not well known a priori, hence the need
an integrated three-dimensional treatment planning system.              to experiment [29].
When first introduced into the armamentarium of planning                   Barrett (private communication, 1994) commented that
tools [14], this was not possible. A stand-alone implementa-            problems such as the one used here for illustration may have
tion demanded that all these tasks be worked up independent-            cost functions with a very broad region with shallow curvature
ly for the application. How this was done is not central to             in the vicinity of the global minimum, and that consequently,
understanding simulated annealing, but is described at length           different schemes for optimization can arrive at different parts
in a suite of papers [14-20, 27, 281.                                   of this “floor,” with the global minimum being hard to reach.
   The following features must be included:                             Put another way, there can be a large number of possible
                                                                        beam arrangements which correspond to much the same final
     1. Both positive and negative grains must be sampled so            dose distribution, the inversion from three-dimensional dose
         that there is a mechanism to “undo” structures which           to beam weights being ill conditioned. Simulated annealing
         may be created early in the optimization but which may         and least-squares iterative optimization provide a tool to
         need to be removed once a wide search of state space           control the optimization via the tuning features.
         has been made.
     2. In classical simulated annealing the grain size should be
         reduced at the later stages of iteration to fine-tune the      VII. IMPLEMENTATIONS AT ICR/RMH, LONDON
         solution. In fast simulated annealing the Cauchy dis-          The work at I C R / R M H has proceeded in several stages:
         tribution should become increasingly more narrow.                 The first application was to compute the one-dimensional
     3. Beam weights must be constrained positive. Any candi-           intensity-modulated beam profiles which would create a two-
         date change which passes the acceptance criterion for          dimensional dose distribution for a PTV with a concave
         annealing is nevertheless rejected if it would lead to a       outline in which might lie OARS. A series of model problems
         beam weight going negative. This is an important step.         and clinical cases from the literature was solved, first with a
         Analytic inversion techniques on the other hand gener-         simple beam model [14] and then with a model including
         ally generate negative beam weights and then artificial-       scattered radiation [28]. This work occupied the period July
         ly, these have to be set to zero a posteriori, somewhat        1988 to March 1990, and at that time there was a lot of
         massaging the status of the result. Constrained iterative      interest in the potential uses of intensity-modulated radiation
         solution never gets into this difficulty.                      even though it was almost impossible to deliver radiation with
     4. Attention must be paid to the computational aspects of          this feature at the time (Figures 9 and 10).
         the calculation of the cost function, because this is at the      The second application was to compute the beam weights
         heart of each iteration. This part must be computer-           for fields defined by an MLC [27]. The main advance was to
         optimized. For example, there are tricks whereby the           recognize that each field could be divided into two, with o n e
         change in a quadratic cost function can be computed            part seeing only PTV and the other seeing both PTV and
         without evaluating the full function for each of two           O A R . The application was for those problems where it was
         successive iterations [13, 141. Also, when large three-        not possible to create beams whose primary radiation only
         dimensional arrays are being manipulated, care must be         intersected PTV. For example, when irradiating the prostate,
         exercised in handling the order of sequencing through          the rectum is in the field of view and indeed often overlaps the
         the dimensions of the array.                                   PTV. Simulated annealing was used to find the optimum set of
     5 . Other constraints can be applied to beam weights (e.g.,        pairs of beam weights. A number of “difficult” geometric
         requirement for smoothness in intensity-modulated              model problems were studied where the PTV wrapped around
         beam profiles). The application of constraints leads to        the O A R (Figure 11).
         its being impossible to reach a zero of the cost function         The third application was to compute the two-dimensional
         (which would require disallowed negative beam
         weights).
             - .    The optimization will achieve some finite
         global minimum, which in turn will depend on the
         constraints.
                                                                                                     bowel
   Although simulated annealing appeals because of its wide
flexibility, this very same ability to be tailored in many ways
has a drawback. In the author’s experience it is necessary to
experiment somewhat in choice of grain sizes, number of                                            target
iterations, and the importance weighting in the cost function,
which in turn depends on the desired clinical outcome. If the
cost function is expected to have local minima and uphill
moves are to be included, then attention must be paid to the
cooling scheme and the initial temperature (which determines            Figure 9. A two-dimensional planning problem where the aim is to
both the initial and the total number of “wrong-way” changes            obtain a high-dose treatment volume within the irregular PTV shown,
accepted). The early papers by Barrett et al. [lo] did not              while simultaneously sparing the dose to the bowel (OAR). This is a
address these points, and in discussion with Professor Barrett          clinical planning problem first presented by Chin.


76       Vol. 6, 71-79 (1995)
  Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 103 of 143 PageID #: 2446

                                                                        intensity-modulation across the MLC-shaped apertures for
                                                                        optimal three-dimensional conformal dose distributions [17].
                                                                        Again, a number of difficult geometric model problems were
                                                                        studied, and this time the results were evaluated a posteriori
                                                                        by TCP and NTCP models. The first two applications were
                                                                        developed between March 1990 and July 1991.
                                                                           The second application [with the original classical simu-
                                                                        lated annealing replaced by fast simulated annealing and the
                                                                        cost function of Equation (3)] has been implemented in a
                                                                        clinical context [24] (April 1992 onward) as part of the EC-
                                                                        funded AIM project A2003 called COVIRA, in collaboration
                                                                        with the German Cancer Research Centre (DKFZ) and the
                                                                        IBMUK Scientific Research Centre. The stand-alone system
                                                                        can now accept CT data from the image-handling package
                                                                        TOMAS, and the method has been implemented within the
                                                                        three-dimensional treatment planning package called VIR-
                                                                        TUOS, which has grown out of VOXELPLAN.
                                                                           The first application has been further studied to decide
                                                                        which method of delivering intensity-modulated beams may
                                                                        be most practical. Some preliminary results were presented at
                                                                        the 11th ICCR [21]. The tomotherapy technique seems
                                                                        preferable to creating IMBs from multiple static fields if only
Figure 10. The resulting optimized two-dimensional dose map             a few strata are used. However, a more thorough study [22]
created by simulated annealing. The innermost dose contour is the       using a large number of strata for segmented delivery showed
90% contour and the others (moving outward) are 80, 70, 60, 50, and     the two methods produced virtually indistinguishable results.
40%, respectively. The dose map is shown as a grey-scale image          Of much more relevance to outcome was the choice of tuning.
together with the beam sinogram in Webb [28].

                                                                         VIII. IMPLEMENTATION AT MSK, NEW YORK
                                                                         Mohan [30] presented initial results of the New York work at
                                                                         the 10th ICCR. Mageras and Mohan [31] and Mohan et al.
                                                                         [23] investigated techniques for accelerating the convergence
                      2 weights per field                                of the simulated annealing optimization technique for de-
                                                                         termining the beam weights for a large number of nonco-
                                                                         planar-shaped fields. Mageras and Mohan [31] investigated a
                               beam’s- eye -view                         model problem with 54 beams, arranged as three noncoplanar
                                   of T.V.                               rings of 18 fields equispaced in 20” azimuth, one ring being
                               T $ w a y                  s closed       transaxial and the other two at ?30” in latitude. The problem
                                                                        was to optimize a prostate treatment. Mohan et al. [23] chose

                                                \   a h a y s open
                                                                        fields not necessarily coplanar, so that no parallel-opposed
                                                                        fields occurred. These studies distinguished, for each orienta-
                                                                        tion, two separate components of the field, namely, that
                                                                        “seeing” only PTV and that “seeing” PTV and OARS. The
                           /                                            radiation beam weights for the former part-fields are traded
                            always                                      off against those for the latter creating inhomogeneous dose
                                          be am’s-‘eye- v i e w         distributions in the prostate. In this respect, the formalism
                                                of OAR                  was identical to that of Webb [17-20, 271.
                                                                            Classical simulated annealing techniques generally choose
                                                                        to make a small change to one beam weight at each cycle of
                                                         wiighted
                                        different f r o m the           iteration, investigate the effect on some cost function, and
                            region seeing T.V. oniy                     then accept or reject the candidate change according to the
                                                                        criteria in Section 111, which guarantee convergence to the
                                                                        global minimum cost. This involves some hill climbing to
                                                                        avoid trapping in local minima of the cost function, if these
Figure 11. The way to optimize the separation between the DVH
                                                                        exist. Mageras and Mohan [31] implemented fast simulated
for PTV and OAR when multileaf-collimated beam’s-eye-view ports
are used. The multileaf collimator is shown to the right with the       annealing and compared it with classical simulated annealing.
projected opening area corresponding to the views of the PTV and            Mageras and Mohan [31] and Mohan et al. [23] also
the OAR. These two curves overlap. The question arises how to           proposed that at each cycle all beam weights are changed.
handle t h e overlap region. A different beamweight is applied to the   Initially, the changes were large to coarsely explore the cost
aperture viewing PTV only and the overlap aperture viewing PTV and      function. The cost function was based on biological response
OAR.                                                                    to radiation and considerations of NTCP and TCP, which


                                                                                                              Vol. 6 , 71-79 (1995)   77
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 104 of 143 PageID #: 2447

 were derived from dose data using empirical models. The                  The beam locations are prespecified and a separate
 relative importance of TCP and NTCP was also accounted for               check must be done to see that the beam positions are
 in computing the cost or score function to be optimized. They            practical without collisions.
 proposed three distinct schemes for generating the candidate          5. Both used the biological data collated by Emami et al.
 changes [classical simulated annealing with Gaussian and                 and Burman et al.
 fixed-element generators (varying all beam weights simul-             6. Webb [17] used the NTCP model of Niemierko and
 taneously for the former per iteration and one beam weight               Goitein and the effective volume at maximum dose
 only for the latter per iteration) and fast simulated annealing          method of reducing the dose-volume histogram (Kut-
 with a Cauchy generator (varying all beam weights simul-                 cher-Burman method). Mohan et al. [23] used the
 taneously per iteration)], and each scheme requires specifying           Lyman equations and the effective dose-to-whole vol-
 a function which updates the temperature, which controls the             ume method of reducing the D V H . These are equiva-
 number of allowed hill climbs and the absolute size of the               lent provided the NTCP is small.
 changes at each cycle.                                                7. Both methods incorporated the concept of “part-fields’’
    Their results showed that with the two schemes in which all           seeing either PTV alone o r PTV + O A R and created
 beam weights are simultaneously varied at each cycle, there is           three-dimensional dose distributions which were highly
 no need for hill climbing (i.e., zero temperature runs produce           conformal.
 much the same result). This is because the wide search of the
 configuration space corresponds to tunnelling through from
 local minima as well as descent toward the global minimum.         CONCLUSION
    Although for a model problem, the final cost function;          Simulated annealing is a powerful and flexible tool for
TCP, and NTCP end up much the same with the new methods             treatment plan optimization. It has desirable features includ-
 as with “one-change-per-cycle’’ simulated annealing, the           ing controlling the positivity of beam weights and allowing a
beam weights can be quite different, reflecting the wide            wide choice of cost function and flexibility to weight the
exploration of configuration space, and indeed, this allows         importance of constraints in different regions in the patient.
them greatly to reduce (by eliminating beams with small             This same flexibility, however, demands considerable ex-
weights) the number of fields needed (from 54 to 13 in the          perimentation to determine optimum operating conditions.
model problem) without radically altering the result. This          The first applications used classical simulated annealing,
would appear to be another example of the wide-bottomed             which is conceptually relatively simple but time consuming.
cost function discussed earlier                                     Workers are now moving toward fast simulated annealing but
    A n additional advantage of fast simulated annealing with       still encountering the need to “tune” the algorithm.
multiple beam weight changes per iteration is the increased
speed of convergence by a factor of 10 o r so.
    Mohan et al. [23] found that “uneducated application of         ACKNOWLEDGMENTS
constraints” could thwart the optimisation altogether. Webb         This review is an extended version of a review paper given in
[27] similarly found that the choice of tuning in the cost          the International Course on Advances in Radiotherapy held
function depended on what the goal was. Clearly, one cannot         at the Royal Marsden Hospital, 16-18 March 1994 just prior
have the dose everywhere constrained and expect excellent           to the 1 l t hICCR in Manchester. The author is grateful to his
PTV dose homogeneity. Mohan et al. [23] stated (although            colleagues in the Joint Department of Physics, Professor W.
this is not formally proved) that optimization problems in          Swindell, Dr. A. Nahum, Dr. P. Mayles, Dr. P. Evans, and
radiotherapy involving TCP and NTCP probably have multi-            Dr. M. Oldham, for many discussions over the years on these
ple minima and so simple descent methods cannot be relied           subjects. He is also grateful to Professor R. Mohan for
on. There is scope for demonstrating the existence of local         discussions at these conferences. H e particularly wishes to
minima in specific circumstances and with specific cost func-       acknowledge the active contributions to optimization in their
tions.                                                              Team made by Dr. M. Oldham, who since 1992 has been
                                                                    directly responsible for implementing the technique into
                                                                    VIRTUOS. The VIRTUOS implementation is funded under
IX. SOME COMMENTS ON COMPARATIVE ASPECTS OF                         the EC AIM Project A2003 and has been carried out in
ICR/RMH AND MSK IMPLEMENTATIONS                                     collaboration with the German Cancer Research Centre
T h e work at the Memorial Sloan-Kettering Hospital and at          ( D K F Z ) at Heidelberg and the IBMUK Scientific Research
the Royal Marsden Hospital is so closely parallel that some         Centre in Hursley. The work of the Joint Department of
detailed points are extracted for comparison. Both approaches       Physics is supported by the Cancer Research Campaign.
have the following features in common:

                                                                    REFERENCES
     1. Both emphasize that there is a need for clear graphics to
                                                                    1. S. Webb, The Physics of Three-Dimensional Radiation Therapy:
         show the              wealth of information obtained by
                                                                       Conformal Radiotherapy, Radiosurgery and Treatment Planning
         three-dimensional treatment planning systems.
                                                                       (Institute of Physics Publishing, Bristol, 1993).
     2. Both calculate cost on a uniform dose grid.                 2. N. Metropolis, A. W. Rosenbluth, M. N. Rosenbluth, A. H.
     3 . Both point out that when using biological response data,      Teller, and E. Teller, “Equations of state calculations by fast
         it is important not to trust absolute values of TCP and       computing machines,” J . Chem. Phys. 21, 1087-1092 (1953).
         NTCP, but that the use of relative values is acceptable.   3. S. Kirkpatrick, C . D. Gelatt, and M. P. Vecci, “Optimisation
     4. Both ensure that there are no parallel-opposed beams.          by simuiated annealing,” Science 220, 671-680 (1983)’



78       Vol. 6, 71-79 (1995)
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 105 of 143 PageID #: 2448

 4. S. Geman and D. Geman, “Stochastic relaxation, Gibbs dis-           20. S. Webb, “Techniques for optimisation of dose with a multileaf
     tributions, and Bayesian restoration of images,” ZEEE Trans.            collimator for conformal radiotherapy of target volumes with
     Putt. Anan. Mach. Int. PAMI6, 721-741 (1984).                           concave outlines,” in Three-Dimensional Treatment Planning, P.
 5 . W. Jeffrey and R. Rosner, “Optimisation algorithms: Simulated           Minet, Ed. and Publisher (Proceedings of the E.A.R. Conference
     annealing and neural network processing,” Astrophys. J . 310,           in Geneva at W.H.O., October 1992), pp. 163-172.
     473-481 (1986).                                                    21. S. Webb, “Tomotherapy and beamweight stratification,” Proc.
 6. W. H. Press, B. P. Flannery, S. A. Teukolsky, and W. T.                  11th I.C.C.R., Manchester, March 1994, in “The use of com-
     Vetterling, Numerical Recipes: The Art of Scientific Computing         puters in radiation therapy” ed A. R. Hounsell et al p 58-59,
     (Cambridge University Press, Cambridge, 1986).                          Pub. Manchester ICCR.
 7. L. T. Willie. “Searching potential energy surfaces by simulated     22. S. Webb, “Optimising the planning of intensity-modulated
     anealing,” Nature 324, 46-48 (1986).                                    radiotherapy,” Phys. Med. Biol. 39, 2229-2246.
 8. N. Radcliffe and G. Wilson, “Natural solutions give their best,”    23. R . Mohan, G. S. Mageras, B. Baldwin, L. J. Brewster, G. 3.
     New Scientist 14th April, 47-50 (1990).                                 Kutcher, S. Leibel, C. M. Burman, C. C. Ling, and Z . Fuks,
 9. W. H. Press and S. A. Teukolsky, “Simulated annealing optimi-            “Clinically relevant optimisation of 3D conformal treatments,”
     sation over continuous spaces,” Comput. Phys. 5, 426-429                Med. Phys. 19, 933-944 (1992).
     (1991).                                                            24. M. Oldham and S. Webb, “Optimisation by fast simulated
10. H. Barrett, H. B. Barber, P. A. Ervin, K. J. Myers, R. G.                annealing of three-dimensional conformal treatment plans of the
     Paxman, W. E. Smith, W. J. Wild, and J. M. Woolfenden, “New             prostate and theoretical limits of improvement in TCP and
     directions in coded-aperture imaging,” in Information Processing        NTCP,” Br. J . Radiol., in press.
     in Medical Imaging. F. Deconinck, Ed., Martinus Nijhoff, Boston    25. H. Szu, “Fast simulated annealing,” AIP Conf. Proc. Neural
     1983, pp. 106-129.                                                      Networks for Computing, Snowbird, UT, Apl 1986 151,420-425,
11. R. G. Paxman, H. H. Barrett, W. E. Smith, and T. D. Milster,             1987.
     “Image reconstruction from coded data. 2: Code design,” J .        26. H. Szu and R. Hartley, “Fast simulated annealing,” Phys. Lett.
     Optical SOC. Amer. A2, 501-509 (1985).                                  A122, 157-162 (1987).
12. W. E. Smith, R. G. Paxman, and H. H. Barrett, “Image                27. S. Webb, “Optimisation by simulated annealing of three-dimen-
     reconstruction from coded data. 1: reconstruction algorithms and        sional conformal treatment planning for radiation fields defined
     experimental results,” J . Optical SOC.Amer. A2,491-500 (1985).         by a multileaf collimator,” Phys. Med. Biol. 36, 1201-1226
13. S . Webb, “SPECT reconstruction by simulated annealing,” Phys.           (1991).
     Med. Biol. 34, 259-281 (1989).                                     28. S. Webb, “Optimisation of conformal radiotherapy dose dis-
14. S. Webb, “Optimisation of conformal radiotherapy dose dis-               tributions by simulated annealing 2: Inclusion of scatter in the 2D
     tributions by simulated annealing,” Phys. Med. Biol. 34, 1349-          technique,” Phys. Med. Biol. 36, 1227-1237 (1991).
     1369 (1989).                                                       29. A. Silverman and J. Adler, “Animated simulated annealing,”
15. S. Webb, “Inverse tomograph,” Nature 344, 284 (1990).                    Comput. Phys. 6, 277-281 (1992).
16. S. Webb, “A new dose optimising technique using simulated           30. R. Mohan, “Clinically relevant optimisation of 3D conformal
     annealing,” Proc. 9th Annual Meeting of ESTRO, Montecatini              treatments,” in The Use of Computers in Radiation Therapy:
     Sept. 1990, Leuven: ESTRO, p. 263.                                      Proceedings of the 10th International Conference on the Use of
17. S. Webb, “Optimisation by simulated annealing of three-dimen-            Computers in Radiation Therapy. S. Hukku and P. S. Iyer
     sional conformal treatment planning for radiation fields defined       Lucknow, Eds. ICCR Lucknow 1990, pp. 36-39.
     by a multileaf collimator: 2. Inclusion of two-dimensional modu-   31. G . S. Mageras and R. Mohan, “Application of fast simulated
     lation of the X-ray intensity,” Phys. Med. Biol. 37, 1689-1704         annealing to optimisation of conformal radiation treatments,”
     (1992).                                                                Med. Phys. 20, 639-647 (1992).
18. S. Webb, “Optimising dose with a multileaf collimator for
     conformal radiotherapy,” Proc. of the 50th Annual Congress of
     the British Institute of Radiology, Birmingham, May 18-20 1992,
     London: BIR 1992, p. 15.
19. S. Webb, “Optimised three dimensional treatment planning for
     volumes with concave outlines, using a multileaf collimator,”
     Proc. ART91 Munich, April 1991 (abstract book p. 66), in
     Advanced Radiation Therapy: Tumour Response Monitoring and
     Treatment Planning. A. Breit, Ed. Springer, Berlin 1992, pp.
     495-502.




                                                                                                                    VOI. 6, 71-79 (1995)    79
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 106 of 143 PageID #: 2449




                       Exhibit E
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 107 of 143 PageID #: 2450




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

   BEST MEDICAL INTERNATIONAL, INC.,                  )
                                                      )
                  Plaintiff,                          )
                                                      )
          v.                                          )   C.A. No. 18-1599-MN
                                                      )
   VARIAN MEDICAL SYSTEMS, INC. and                   )
   VARIAN MEDICAL SYSTEMS                             )
   INTERNATIONAL AG,                                  )
                                                      )
                  Defendants.                         )


        LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
        PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
       TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

         The United States District Court for the District of Delaware presents its compliments to

  the appropriate judicial authority of Germany, and requests international judicial assistance to

  obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.

  A trial on this matter is scheduled at present for August 23, 2021, in Wilmington, Delaware.

  This request is made pursuant to Article 1 of the Hague Convention of 18 March 1970 on the

  Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Evidence

  Convention”).

         The Court requests the assistance described herein as necessary in the interests of justice.

  Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

  of Germany compel the production of documentary evidence and deposition testimony from

  MRC Systems GmbH – Medizintechnische Systeme (“MRC”), Hans-Bunte-Straße 8, 69123

  Heidelberg, Germany, regarding a medical treatment system developed at MRC that may be

  prior art to one or more of the asserted patents.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 108 of 143 PageID #: 2451




       1.    Sender

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA

       2.    Central Authority of the requested state

                      Präsident des Amtsgerichts Freiburg
                      Holzmarkt 2
                      D-79098 Freiburg
                      Germany

       3.    Person to whom the executed request is to be returned

                      Defendants’ counsel:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       4.    Specification of the date by which the requesting authority requires receipt of the
             response to the Letter of Request: March 13, 2020.

  IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE CONVENTION, THE
  UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
  REQUEST:

       5.    a.       Requesting judicial authority (Article 3, a):

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 109 of 143 PageID #: 2452




             b.      To the competent authority of (Article 3, a):

                     Präsident des Amtsgerichts Freiburg
                     Holzmarkt 2
                     D-79098 Freiburg
                     Germany

             c.      Names of the case and any identifying number:

                     Best Medical International, Inc. v. Varian Medical Systems, Inc. and
                     Varian Medical Systems International AG
                     Civil Action Number 18-1599-MN
                     United States District Court for the District of Delaware

       6.    Names and addresses of the parties and their representatives (Article 3, b)

             Plaintiff:

                     Best Medical International, Inc.
                     7643 Fullerton Road
                     Springfield, Virginia 22153
                     USA

             Plaintiff’s U.S. legal representative:

                     Philip Hirschhorn
                     BUCHANAN INGERSOLL & ROONEY PC
                     640 5th Avenue, 9th Floor
                     New York, NY 10019-6102
                     USA

             Defendants:

                     Varian Medical Systems, Inc.
                     3100 Hansen Way
                     Palo Alto, CA 94304
                     USA

                     Varian Medical Systems International AG
                     Hinterbergstrasse 14
                     6312 Steinhausen
                     Switzerland




                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 110 of 143 PageID #: 2453




                Defendants’ U.S. legal representative:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

                Other parties: None

         7.     Nature of the proceedings, summary of complaint, and summary of defenses
                (Article 3, c):

         Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

  and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

  U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

  on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

  complaint regarding indirect and willful infringement.

         8.     Evidence to be obtained and purpose of the evidence sought (Article 3, d):

                a. Evidence to be obtained

                    i. Documents sufficient to show the conception, design, and development of
                       the following aspects of the inverse the inverse treatment planning system
                       developed at and/or commercialized by MRC (“KONRAD”), as referenced
                       in Bortfeld and Oelfke, IMRT with Mini Multi-Leaf Collimators and
                       Compensators, Course Compendium of the 1st IMRT Winter School
                       (Heidelberg, 9-11) pp 53-63 (December 1999), and as described in the
                       document available at https://www.accessdata.fda.gov/cdrh_docs/pdf2/K02
                       2307.pdf, at MRC before the stated date:

                       (a) Before August 11, 2003:

                               cost function computation for determining, selecting, or optimizing
                               a collimator angle of a multi-leaf collimator;

                               cost function minimization relating to the determination, selection,
                               or optimization of a collimator angle (including, inter alia, use of
                               simulated annealing, logic for accepting or rejecting a beam-
                               weight set on a given iteration, and logic for stopping the
                               iteration);



                                                 4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 111 of 143 PageID #: 2454




                            consideration of target conformity and/or treatment plan delivery
                            efficiency as cost terms in a cost function to determine, select, or
                            optimize a collimator angle; and

                            user interface(s) for receiving optimization input relating to the
                            determination of a collimator angle.

                   (b) Before July 11, 2003:

                            cost function computation;

                            cost function minimization (including, inter alia, use of simulated
                            annealing, logic for accepting or rejecting a beam-weight set on a
                            given iteration, and logic for stopping the iteration);

                            use of treatment plan delivery efficiency;

                            treatment delivery time;

                            total beam segments and/or total monitor units as part of treatment
                            plan optimization;

                            use of dosimetric fitness as part of treatment plan optimization; and

                            user interface(s) for receiving optimization inputs and/or
                            controlling tradeoffs between treatment plan delivery efficiency
                            and dosimetric fitness.

                ii. Documents sufficient to identify each version of KONRAD in use before
                    August 11, 2003, the release date for each version, and differences between
                    each version with respect to the aspects of KONRAD identified in Request
                    No. i.

               iii. Documents sufficient to show the design, operation, and functionality of
                    the aspects of KONRAD identified in Request No. i for each version
                    identified in response to Request No. ii.

               iv. Documents sufficient to show that each version of KONRAD identified in
                   response to Request No. ii was publicly available and/or in use anywhere in
                   the world before August 11, 2003, such as academic journal articles,
                   industry publications, press releases, product specifications, manuals, user
                   guides, brochures, and/or web pages describing or identifying that version
                   of KONRAD and its availability.

                v. Documents sufficient to identify any apparatus, system, or device using
                   KONRAD before August 11, 2003, and if such documents exist, before
                   July 11, 2003. This request includes intensity-modulated radiation therapy



                                               5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 112 of 143 PageID #: 2455




                       systems that comprise linear accelerators, treatment planning programs,
                       and multi-leaf collimators.

                   vi. Documents and communications sufficient to show the design, structure,
                       function, operation, and availability of each apparatus, system, or device
                       identified in response to Request No. v.

                  vii. Documents and communications sufficient to show the sale, offer for sale,
                       or importation into the United States of each apparatus, system, or device
                       identified in response to Request No. v before August 11, 2003, and if such
                       documents exist, before July 11, 2003.

                 b. Purpose of the evidence sought

         The documents sought by these requests are directly relevant to the above-captioned

  litigation. These requests seek documents regarding specific features of a medical treatment

  system developed at MRC, which may be prior art to one or more of BMI’s asserted patents

  under 35 U.S.C. § 102. If obtained, Varian would use these documents to develop its invalidity

  defenses for trial, and may rely on the documents to seek invalidation of one or more asserted

  patents.

         9.      Identity and address of any person to be examined (Article 3, e):

         The Court requests that MRC Systems GmbH – Medizintechnische Systeme, Hans-

  Bunte-Straße 8, 69123 Heidelberg, Germany, designate one or more witnesses who are

  knowledgeable about the subject matter identified in section 10 below.

         10.     Statement of the subject matter about which the persons are to be examined
                 (Article 3, f):

                    i. The conception, design, development, operation, and functionality of the
                       aspects of KONRAD at MRC set forth in Document Request No. i before
                       the date(s) specified in Document Request No. i.

                   ii. Each version of KONRAD in use before the date(s) specified in Document
                       Request No. I, and the release date for each version.

                  iii. The date and circumstances of the first sale, offer for sale, and/or public use
                       in the United States of KONRAD before the date(s) specified in Document
                       Request No. i.


                                                  6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 113 of 143 PageID #: 2456




                   iv. The identity, design, operation, and functionality of any apparatus, system,
                       or device using the aspects of KONRAD set forth in Document Request
                       No. i before the date(s) specified in Document Request No. i.

                    v. The date and circumstances of the first sale, offer for sale, and/or public use
                       in the United States of any apparatus, system, or device covered by
                       Deposition Topic No. iv.

                   vi. The authenticity of documents produced in response to this Letter of
                       Request, the public availability and publication dates of documents
                       produced in response to this Letter of Request, the creation and authorship
                       of documents produced in response to this Letter of Request, and whether
                       and how the documents produced in response to this Letter of Request were
                       created and/or stored in the ordinary course of business.

         11.     Any requirement that the evidence be given on oath or affirmation and any special
                 form to be used (Article 3, h):

         Because the testifying witnesses are outside this Court’s subpoena power and cannot be

  compelled to attend trial, the Court requests that the witnesses’ testimony be taken under oath in

  such manner as provided by the laws of Germany for the formal taking of evidence.

         12.     Special methods or procedure to be followed (Articles 3, i and 9):

         The Court requests that the testimony be taken by oral examination in such manner as

  provided by the laws of Germany for the formal taking of evidence. To the extent permitted by

  the laws of Germany, the Court requests that the testimony be recorded by a videographer and

  transcribed by a stenographer.

         13.     Request for notification of the time and place for the execution of the Request and
                 identity and address of any person to be notified (Article 7):

         Please notify defendants’ U.S. legal counsel at the following address:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA




                                                   7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 114 of 143 PageID #: 2457




         14.     Specification of privilege or duty to refuse to give evidence under the law of the
                 State of origin (Article 11, b):

         Nothing in this Letter of Request is intended to interfere with any rights of MRC to assert

  privilege or refuse to give evidence under any applicable law of Germany or the United States of

  America.

         15.     Fees and costs

         If the Präsident des Amtsgerichts Freiburg incurs fees or costs in executing this Letter of

  Request that are reimbursable under the second paragraph of Article 14 or Article 26 of the

  Hague Evidence Convention, the Court requests that the Präsident des Amtsgerichts Freiburg

  submit a bill of fees and costs to the Court and defendants’ U.S. legal counsel:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

         The Court guarantees that defendants’ counsel will reimburse the Präsident des

  Amtsgerichts Freiburg for all reimbursable fees and costs incurred in executing this Letter of

  Request.

         This Court expresses its gratitude to the authorities of Germany for assisting with this

  Letter of Request, and will provide similar assistance to the judicial authorities of Germany when

  requested.


  DATE OF REQUEST:                             ___________________________


  SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                               ___________________________
                                               The Honorable Maryellen Noreika
                                               United States District Judge



                                                   8
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 115 of 143 PageID #: 2458




                       Exhibit F
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 116 of 143 PageID #: 2459




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

   BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                     )
                  Plaintiff,                         )
                                                     )
          v.                                         )   C.A. No. 18-1599-MN
                                                     )
   VARIAN MEDICAL SYSTEMS, INC. and                  )
   VARIAN MEDICAL SYSTEMS                            )
   INTERNATIONAL AG,                                 )
                                                     )
                  Defendants.                        )


        LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
        PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
       TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

         The United States District Court for the District of Delaware presents its compliments to

  the appropriate judicial authority of the Netherlands, and requests international judicial

  assistance to obtain evidence to be used in a civil proceeding before this Court in the above-

  captioned matter. A trial on this matter is scheduled at present for August 23, 2021, in

  Wilmington, Delaware. This request is made pursuant to Article 1 of the Hague Convention of

  18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague

  Evidence Convention”).

         The Court requests the assistance described herein as necessary in the interests of justice.

  Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

  of the Netherlands compel the production of documentary evidence and deposition testimony

  from the Netherlands Cancer Institute (“NKI”), Plesmanlaan 121, 1066 CX Amsterdam,

  Netherlands, regarding a medical treatment system developed at NKI that may be prior art to one

  or more of the asserted patents.
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 117 of 143 PageID #: 2460




       1.    Sender

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA

       2.    Central Authority of the requested state

                      The District Court in The Hague (Rechtbank Den Haag)
                      Team Administratie Civiel—Algemene Zaken
                      Postbus 20302
                      2500 EH THE HAGUE
                      Netherlands

       3.    Person to whom the executed request is to be returned

                      Defendants’ counsel:

                      Ryan K. Wong
                      KEKER, VAN NEST & PETERS LLP
                      633 Battery Street
                      San Francisco, CA 94111
                      USA

       4.    Specification of the date by which the requesting authority requires receipt of the
             response to the Letter of Request: March 13, 2020.

  IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE CONVENTION, THE
  UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
  REQUEST:

       5.    a.       Requesting judicial authority (Article 3, a):

                      The Honorable Maryellen Noreika
                      United States District Court for the District of Delaware
                      J. Caleb Boggs Federal Building
                      844 N. King Street
                      Wilmington, DE 19801-3555
                      USA




                                                2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 118 of 143 PageID #: 2461




             b.      To the competent authority of (Article 3, a):

                     The District Court in The Hague (Rechtbank Den Haag)
                     Team Administratie Civiel—Algemene Zaken
                     Postbus 20302
                     2500 EH THE HAGUE
                     Netherlands

             c.      Names of the case and any identifying number:

                     Best Medical International, Inc. v. Varian Medical Systems, Inc. and
                     Varian Medical Systems International AG
                     Civil Action Number 18-1599-MN
                     United States District Court for the District of Delaware

       6.    Names and addresses of the parties and their representatives (Article 3, b)

             Plaintiff:

                     Best Medical International, Inc.
                     7643 Fullerton Road
                     Springfield, Virginia 22153
                     USA

             Plaintiff’s U.S. legal representative:

                     Philip Hirschhorn
                     BUCHANAN INGERSOLL & ROONEY PC
                     640 5th Avenue, 9th Floor
                     New York, NY 10019-6102
                     USA

             Defendants:

                     Varian Medical Systems, Inc.
                     3100 Hansen Way
                     Palo Alto, CA 94304
                     USA

                     Varian Medical Systems International AG
                     Hinterbergstrasse 14
                     6312 Steinhausen
                     Switzerland




                                                3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 119 of 143 PageID #: 2462




                Defendants’ U.S. legal representative:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

                Other parties: None

         7.     Nature of the proceedings, summary of complaint, and summary of defenses
                (Article 3, c):

         Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

  and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

  U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

  on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

  complaint regarding indirect and willful infringement.

         8.     Evidence to be obtained and purpose of the evidence sought (Article 3, d):

                a. Evidence to be obtained

                        i. Documents sufficient to show the conception, design, and
                           development of the following aspects of the treatment planning system
                           used at NKI to calculate 3-D dose distributions in conformal
                           radiotherapy (the “U-M Plan”), as referenced in A. Bel, et al., Target
                           Margins for Random Geometrical Treatment Uncertainties in
                           Conformal Radiotherapy, 23 Med. Phys. 1537 (Sept. 1996), attached
                           hereto as Attachment A-1, before May 27, 1998, and if such
                           documents exist, before October 24, 1996:

                                       cost function computation;

                                       cost function minimization (including, inter alia, use of
                                       simulated annealing, logic for accepting or rejecting a
                                       beam-weight set on a given iteration, and logic for stopping
                                       the iteration);

                                       use of partial volume data or dose volume constraints;

                                       use of dose volume histograms;




                                                 4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 120 of 143 PageID #: 2463




                                       importance factors; and

                                       user interface(s) for receiving optimization input.

                        ii. Documents sufficient to identify each version of the U-M Plan in use
                            before May 27, 1998, and if such documents exist, before October 24,
                            1996, the release date for each version, and differences between each
                            version with respect to the aspects of the U-M Plan identified in
                            Request No. i.

                       iii. Documents sufficient to show the design, operation, and functionality
                            of the aspects of the U-M Plan identified in Request No. i for each
                            version identified in response to Request No. ii.

                       iv. Documents sufficient to show that each version of the U-M Plan
                           identified in response to Request No. ii was publicly available and/or
                           in use anywhere in the world before May 27, 1998, and if such
                           documents exist, before October 24, 1996, such as academic journal
                           articles, industry publications, press releases, product specifications,
                           manuals, user guides, brochures, and/or web pages describing or
                           identifying that version of the U-M Plan and its availability.

                        v. Documents sufficient to identify any apparatus, system, or device
                           using the U-M Plan before May 27, 1998, and if such documents exist,
                           before October 24, 1996. This request includes multi-leaf collimators
                           and linear accelerators.

                       vi. Documents and communications sufficient to show the design,
                           structure, function, operation, and availability of each apparatus,
                           system, or device identified in response to Request No. v.

                       vii. Documents and communications sufficient to show the sale, offer for
                            sale, or importation into the United States of each apparatus, system,
                            or device identified in response to Request No. v before May 27, 1998,
                            and if such documents exist, before October 24, 1996.

                b. Purpose of the evidence sought

         The documents sought by these requests are directly relevant to the above-captioned

  litigation. These requests seek documents regarding specific features of a medical treatment

  system developed at NKI, which may be prior art to one or more of BMI’s asserted patents under

  35 U.S.C. § 102. If obtained, Varian would use these documents to develop its invalidity




                                                  5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 121 of 143 PageID #: 2464




  defenses for trial, and may rely on the documents to seek invalidation of one or more asserted

  patents.

         9.      Identity and address of any person to be examined (Article 3, e):

         The Court requests that the Netherlands Cancer Institute, Plesmanlaan 121, 1066 CX

  Amsterdam, Netherlands, designate one or more witnesses who are knowledgeable about the

  subject matter identified in section 10 below.

         10.     Statement of the subject matter about which the persons are to be examined
                 (Article 3, f):

                         i. The conception, design, development, operation, and functionality of
                            the aspects of the U-M Plan at NKI set forth in Document Request No.
                            i before the date(s) specified in Document Request No. i.

                        ii. Each version of the U-M Plan in use before the date(s) specified in
                            Document Request No. i, and the release date for each version.

                        iii. The date and circumstances of the first sale, offer for sale, and/or
                             public use in the United States of the U-M Plan before the date(s)
                             specified in Document Request No. i.

                        iv. The identity, design, operation, and functionality of any apparatus,
                            system, or device using the aspects of the U-M Plan set forth in
                            Document Request No. i before the date(s) specified in Document
                            Request No. i.

                        v. The date and circumstances of the first sale, offer for sale, and/or
                           public use in the United States of any apparatus, system, or device
                           covered by Deposition Topic No. iv.

                        vi. The authenticity of documents produced in response to this Letter of
                            Request, the public availability and publication dates of documents
                            produced in response to this Letter of Request, the creation and
                            authorship of documents produced in response to this Letter of
                            Request, and whether and how the documents produced in response to
                            this Letter of Request were created and/or stored in the ordinary course
                            of business.




                                                   6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 122 of 143 PageID #: 2465




         11.     Any requirement that the evidence be given on oath or affirmation and any special
                 form to be used (Article 3, h):

         Because the testifying witnesses are outside this Court’s subpoena power and cannot be

  compelled to attend trial, the Court requests that the witnesses’ testimony be taken under oath in

  such manner as provided by the laws of the Netherlands for the formal taking of evidence.

         12.     Special methods or procedure to be followed (Articles 3, i and 9):

         The Court requests that the testimony be taken by oral examination in such manner as

  provided by the laws of the Netherlands for the formal taking of evidence. To the extent

  permitted by the laws of the Netherlands, the Court requests that the testimony be recorded by a

  videographer and transcribed by a stenographer.

         13.     Request for notification of the time and place for the execution of the Request and
                 identity and address of any person to be notified (Article 7):

         Please notify defendants’ U.S. legal counsel at the following address:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

         14.     Specification of privilege or duty to refuse to give evidence under the law of the
                 State of origin (Article 11, b):

         Nothing in this Letter of Request is intended to interfere with any rights of NKI to assert

  privilege or refuse to give evidence under any applicable law of the Netherlands or the United

  States of America.

         15.     Fees and costs

         If the Rechtbank Den Haag incurs fees or costs in executing this Letter of Request that

  are reimbursable under the second paragraph of Article 14 or Article 26 of the Hague Evidence




                                                   7
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 123 of 143 PageID #: 2466




  Convention, the Court requests that the Rechtbank Den Haag submit a bill of fees and costs to

  the Court and defendants’ U.S. legal counsel:

                         Ryan K. Wong
                         KEKER, VAN NEST & PETERS LLP
                         633 Battery Street
                         San Francisco, CA 94111
                         USA

         The Court guarantees that defendants’ counsel will reimburse the Rechtbank Den Haag

  for all reimbursable fees and costs incurred in executing this Letter of Request.

         This Court expresses its gratitude to the authorities of the Netherlands for assisting with

  this Letter of Request, and will provide similar assistance to the judicial authorities of the

  Netherlands when requested.


  DATE OF REQUEST:                               ___________________________


  SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                                 ___________________________
                                                 The Honorable Maryellen Noreika
                                                 United States District Judge




                                                    8
 Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 124 of 143 PageID #: 2467




ATTACHMENT A-1
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 125 of 143 PageID #: 2468
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 126 of 143 PageID #: 2469
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 127 of 143 PageID #: 2470
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 128 of 143 PageID #: 2471
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 129 of 143 PageID #: 2472
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 130 of 143 PageID #: 2473
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 131 of 143 PageID #: 2474
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 132 of 143 PageID #: 2475
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 133 of 143 PageID #: 2476
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 134 of 143 PageID #: 2477
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 135 of 143 PageID #: 2478
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 136 of 143 PageID #: 2479




                       Exhibit G
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 137 of 143 PageID #: 2480




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

   BEST MEDICAL INTERNATIONAL, INC.,                 )
                                                     )
                  Plaintiff,                         )
                                                     )
          v.                                         )   C.A. No. 18-1599-MN
                                                     )
   VARIAN MEDICAL SYSTEMS, INC. and                  )
   VARIAN MEDICAL SYSTEMS                            )
   INTERNATIONAL AG,                                 )
                                                     )
                  Defendants.                        )


  REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTERS ROGATORY)

         From: The Honorable Maryellen Noreika
               United States District Court for the District of Delaware
               J. Caleb Boggs Federal Building
               844 N. King Street
               Wilmington, DE 19801-3555
               USA

         To:     The Appropriate Judicial Authority of Canada

         The United States District Court for the District of Delaware presents its compliments to

  the appropriate judicial authority of Canada, and requests international judicial assistance to

  obtain evidence to be used in a civil proceeding before this Court in the above-captioned matter.

  A trial on this matter is scheduled at present for August 23, 2021, in Wilmington, Delaware.

         The Court requests the assistance described herein as necessary in the interests of justice.

  Specifically, this matter is a patent case, and the Court requests that appropriate judicial authority

  of Canada compel the production of documentary evidence and deposition testimony from

  Nordion (Canada) Inc. (“Nordion”), 447 March Road, Ottawa, Ontario, Canada, K2K1X8,

  regarding a medical treatment system developed at Nordion (or one of its related companies) that

  may be prior art to one or more of the asserted patents. Nordion is outside this Court’s subpoena
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 138 of 143 PageID #: 2481




  power, and therefore this Letter of Request is the only way that the requested information can be

  obtained.

         Please return the executed request to this Court and defendants’ counsel, with a requested

  return date of March 13, 2020:

                        Ryan K. Wong
                        KEKER, VAN NEST & PETERS LLP
                        633 Battery Street
                        San Francisco, CA 94111
                        USA

         1. Summary of the Case

         Plaintiff Best Medical, Inc. (“BMI”) accuses defendants Varian Medical Systems, Inc.

  and Varian Medical Systems International AG (“Varian”) of infringing four asserted patents:

  U.S. Patent Nos. 7,266,175, 7,015,490, 6,038,283, and 6,393,096. BMI amended its complaint

  on September 9, 2019, and Varian has moved to dismiss certain allegations in the amended

  complaint regarding indirect and willful infringement.

         2. Evidence Requested

         Varian seeks to obtain the following evidence, which it will use to develop its invalidity

  defenses for trial. The documents and testimony sought by these requests are directly relevant to

  the above-captioned litigation. These requests seek information regarding specific features of a

  medical treatment system developed at Nordion (or one of its related companies), which may be

  prior art to one or more of BMI’s asserted patents under 35 U.S.C. § 102. If obtained, Varian




                                                  2
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 139 of 143 PageID #: 2482




  would use the documents and testimony to develop its invalidity defenses for trial, and may rely

  on the documents and testimony to seek invalidation of one or more asserted patents.

         Nothing in this Letter of Request is intended to interfere with any rights of Nordion to

  assert privilege or refuse to give evidence under any applicable law of Canada or the United

  States of America.

                 a. Documents:

                         i. Documents sufficient to show the conception, design, and
                            development of the following aspects of the intensity-modulated
                            radiation therapy system developed at MDS Nordion AB, a version of
                            which is described in the document located at
                            https://www.accessdata.fda.gov/cdrh_docs/pdf/K993766.pdf (the
                            “HELAX TMS IMRT System”), at MDS Nordion AB before the
                            stated date:

                            (a) Before August 11, 2003:

                                       cost function computation for determining, selecting, or
                                       optimizing a collimator angle of a multi-leaf collimator;

                                       cost function minimization relating to the determination,
                                       selection, or optimization of a collimator angle (including,
                                       inter alia, use of simulated annealing, logic for accepting or
                                       rejecting a beam-weight set on a given iteration, and logic
                                       for stopping the iteration);

                                       consideration of target conformity and/or treatment plan
                                       delivery efficiency as cost terms in a cost function to
                                       determine, select, or optimize a collimator angle; and

                                       user interface(s) for receiving optimization input relating to
                                       the determination of a collimator angle.

                            (b) Before July 11, 2003:

                                       cost function computation;

                                       cost function minimization (including, inter alia, use of
                                       simulated annealing, logic for accepting or rejecting a
                                       beam-weight set on a given iteration, and logic for stopping
                                       the iteration);

                                       use of treatment plan delivery efficiency;


                                                  3
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 140 of 143 PageID #: 2483




                                  treatment delivery time;

                                  total beam segments and/or total monitor units as part of
                                  treatment plan optimization;

                                  use of dosimetric fitness as part of treatment plan
                                  optimization; and

                                  user interface(s) for receiving optimization inputs and/or
                                  controlling tradeoffs between treatment plan delivery
                                  efficiency and dosimetric fitness.

                       (c) Before May 27, 1998 and, if such documents exist, before October
                           24, 1996:

                                  cost function computation;

                                  cost function minimization (including, inter alia, use of
                                  simulated annealing, logic for accepting or rejecting a
                                  beam-weight set on a given iteration, and logic for stopping
                                  the iteration);

                                  use of partial volume data or dose volume constraints;

                                  use of dose volume histograms;

                                  importance factors; and

                                  user interface(s) for receiving optimization input.

                   ii. Documents sufficient to identify each version of the HELAX TMS
                       IMRT System in use before August 11, 2003, the release date for each
                       version, and differences between each version with respect to the
                       aspects of the HELAX TMS IMRT System identified in Request No. i.

                   iii. Documents sufficient to show the design, operation, and functionality
                        of the aspects of the HELAX TMS IMRT System identified in Request
                        No. i for each version identified in response to Request No. ii.

                   iv. Documents sufficient to show that each version of the HELAX TMS
                       IMRT System identified in response to Request No. ii was publicly
                       available and/or in use anywhere in the world before August 11, 2003,
                       and if such documents exist, before July 11, 2003, May 27, 1998, and
                       October 24, 1996, such as academic journal articles, industry
                       publications, press releases, product specifications, manuals, user
                       guides, brochures, and/or web pages describing or identifying that
                       version of the HELAX TMS IMRT System and its availability.



                                            4
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 141 of 143 PageID #: 2484




                   v. Documents sufficient to identify any apparatus, system, or device
                      using the HELAX TMS IMRT System before August 11, 2003, and if
                      such documents exist, before July 11, 2003, May 27, 1998, and
                      October 24, 1996. This request includes linear accelerators, treatment
                      planning programs, and multi-leaf collimators.

                   vi. Documents and communications sufficient to show the design,
                       structure, function, operation, and availability of each apparatus,
                       system, or device identified in response to Request No. v.

                  vii. Documents and communications sufficient to show the sale, offer for
                       sale, or importation into the United States of each apparatus, system,
                       or device identified in response to Request No. v before August 11,
                       2003, and if such documents exist, before July 11, 2003, May 27,
                       1998, and October 24, 1996.

             b. Deposition Topics:

                    i. The conception, design, development, operation, and functionality of
                       the aspects of the HELAX TMS IMRT System at MDS Nordion AB
                       set forth in Document Request No. i before the date(s) specified in
                       Document Request No. i.

                   ii. Each version of the HELAX TMS IMRT System in use before the
                       date(s) specified in Document Request No. i, and the release date for
                       each version.

                   iii. The date and circumstances of the first sale, offer for sale, and/or
                        public use in the United States of the HELAX TMS IMRT System
                        before the date(s) specified in Document Request No. i.

                   iv. The identity, design, operation, and functionality of any apparatus,
                       system, or device using the aspects of the HELAX TMS IMRT System
                       set forth in Document Request No. i before the date(s) specified in
                       Document Request No. i.

                   v. The date and circumstances of the first sale, offer for sale, and/or
                      public use in the United States of any apparatus, system, or device
                      covered by Deposition Topic No. iv.

                   vi. The authenticity of documents produced in response to this Letter of
                       Request, the public availability and publication dates of documents
                       produced in response to this Letter of Request, the creation and
                       authorship of documents produced in response to this Letter of
                       Request, and whether and how the documents produced in response to
                       this Letter of Request were created and/or stored in the ordinary course
                       of business.



                                              5
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 142 of 143 PageID #: 2485




         3. Requested Procedures for Deposition Testimony:

         The Court requests that Nordion (Canada) Inc., 447 March Road, Ottawa, Ontario,

  Canada, K2K1X8, designate one or more witnesses who are knowledgeable about the subject

  matter identified in the deposition topics above. Because the testifying witnesses are outside this

  Court’s subpoena power and cannot be compelled to attend trial, the Court requests that the

  witnesses’ testimony be taken under oath in such manner as provided by the laws of Canada for

  the formal taking of evidence. The Court further requests that the testimony be taken by oral

  examination in such manner as provided by the laws of Canada for the formal taking of

  evidence. To the extent permitted by the laws of Canada, the Court requests that the testimony

  be recorded by a videographer and transcribed by a stenographer.

         Please notify defendants’ U.S. legal counsel of the time and place for execution of the

  requested deposition at the following address:

                         Ryan K. Wong
                         KEKER, VAN NEST & PETERS LLP
                         633 Battery Street
                         San Francisco, CA 94111
                         USA

         4. Fees, Costs, and Reciprocity

         If any reimbursable fees or costs are incurred in executing this Letter of Request, the

  Court requests that the appropriate judicial authorities of Canada submit a bill of fees and costs

  to the Court and defendants’ U.S. legal counsel:

                         Ryan K. Wong
                         KEKER, VAN NEST & PETERS LLP
                         633 Battery Street
                         San Francisco, CA 94111
                         USA




                                                     6
Case 1:18-cv-01599-MN Document 61-2 Filed 12/17/19 Page 143 of 143 PageID #: 2486




         The Court guarantees that defendants’ counsel will reimburse the appropriate judicial

  authorities of Canada for all reimbursable fees and costs incurred in executing this Letter of

  Request.

         This Court expresses its gratitude to the authorities of Canada for assisting with this

  Letter of Request, and will provide similar assistance to the judicial authorities of Canada when

  requested.


  DATE OF REQUEST:                              ___________________________


  SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

                                                ___________________________
                                                The Honorable Maryellen Noreika
                                                United States District Judge
                                                U.S. District Court for the District of Delaware
                                                J. Caleb Boggs Federal Building
                                                844 N. King Street
                                                Wilmington, DE 19801-3555
                                                USA




                                                   7
